[amendmentno2topsa001.jpg]
Exhibit 10.3 Execution Version AMENDMENT NO. 2 TO THE CHAPTER 11 PLAN SUPPORT
AGREEMENT THIS SECOND AMENDMENT TO THE CHAPTER 11 PLAN SUPPORT AGREEMENT (this
“Second Amendment”) is made as of March 13, 2020 by and among all of the
following: the (a) Company Parties and (b) Required Consenting Creditors (each
as defined in the Chapter 11 Plan Support Agreement and listed on the signature
pages attached hereto, collectively, the “Required Amendment Parties”) and
amends that certain Chapter 11 Plan Support Agreement, dated as of March 2,
2020, by and among the Required Amendment Parties (as amended on March 9, 2020
(the “First Amendment”), the “Plan Support Agreement”).1 Capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in the
Plan Support Agreement. WHEREAS, the Required Amendment Parties desire to amend
the Plan Support Agreement as set forth in this Second Amendment; WHEREAS,
Section 14 of the Plan Support Agreement permits the Required Amendment Parties
to modify, amend or supplement the Plan Support Agreement with the consent of
the Required Amendment Parties as set forth above; NOW, THEREFORE, in
consideration of the mutual covenants and agreements and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Required Amendment Parties hereby agree as follows: 1. Second Amendment. The
Plan Support Agreement is hereby replaced with Exhibit 1 attached hereto and all
references to the “Plan Support Agreement” or the “Agreement” in the Plan
Support Agreement shall be to Exhibit 1 attached hereto. Attached hereto as
Exhibit 2 is a redline of the Plan Support Agreement reflecting the changes. 2.
Ratification. Except as specifically provided for in the First Amendment and
this Second Amendment, no changes, amendments, or other modifications have been
made on or prior to the date hereof or are being made to the terms of the Plan
Support Agreement or the rights and obligations of the parties thereunder, all
of which such terms are hereby ratified and confirmed and remain in full force
and effect. 3. Effect of Second Amendment. This Second Amendment shall be
effective on the date on which the Company Parties have executed this Second
Amendment and received signature pages from (i) all of the other Required
Amendment Parties and (ii) holders of at least two-thirds of the aggregate
outstanding principal amount of Midwest Notes Claims (as defined in the Plan
Support Agreement) (the “Second Amendment Effective Date”). Following the Second
Amendment Effective Date, whenever the Plan Support Agreement is referred to in
any agreements, documents, and instruments, such reference shall be deemed to be
to the Plan Support Agreement as amended by this Second Amendment. 4. Joinder.
Any holder of Company Claims/Interests may become a Consenting Creditor by
executing a signature page to the Plan Support Agreement in form and substance
acceptable to the Company Parties and delivering such executed signature page to
the parties set forth in section 16.10 of the Plan Support Agreement. Upon such
execution, such holder of 1 Capitalized terms used by not defined herein have
the meanings given to them in the Plan Support Agreement, as amended by this
Second Amendment.



--------------------------------------------------------------------------------



 
[amendmentno2topsa002.jpg]
Company Claims/Interests shall have all the rights of a Consenting Creditor (and
Priority Non- Backstop Party, as applicable) under the Plan Support Agreement,
as amended by this Second Amendment. 5. Survival. This Second Amendment shall be
binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of the Parties (as defined in the Plan Support Agreement).
6. Governing Law; Submission to Jurisdiction; Selection of Forum. For the
avoidance of doubt, this Second Amendment and interpretation of this Second
Amendment shall be in accordance with Section 16.05 of the Plan Support
Agreement. 7. Execution of Second Amendment. This Second Amendment may be
executed and delivered in any number of counterparts and by way of electronic
signature and delivery, each such counterpart, when executed and delivered,
shall be deemed an original, and all of which together shall constitute the same
agreement. Each individual executing this Second Amendment on behalf of a
Required Amendment Party has been duly authorized and empowered to execute and
deliver this Second Amendment on behalf of said Required Amendment Party.
[Signature pages follow.]



--------------------------------------------------------------------------------



 
[amendmentno2topsa003.jpg]
-*/,=>38'!4>'%,692">%!>6-> +!, +!,6>->2>6->6&!>
&06!2>>(,>:/1-26> %2!!+!,6 >  >> > , >!&>-$>'75>
'2!6>, >', '3"6>5;5' '3'#5> )'56! >-,> <&''6> >, > <&''6>
>6->6&!>(,> ;//-26> %2!!+!,6>



--------------------------------------------------------------------------------



 
[amendmentno2topsa004.jpg]




--------------------------------------------------------------------------------



 
[amendmentno2topsa005.jpg]




--------------------------------------------------------------------------------



 
[amendmentno2topsa006.jpg]




--------------------------------------------------------------------------------



 
[amendmentno2topsa007.jpg]
FRANKLIN MUTUAL ADVISERS, LLC on behalf of its advisory clients By: Name: Shawn
Tumulty Title: Vice President [Signata~re Page to Amendment No. 2 to Plan
Sa~pport Agreement]



--------------------------------------------------------------------------------



 
[amendmentno2topsa008.jpg]
Exhibit 1 Plan Support Agreement



--------------------------------------------------------------------------------



 
[amendmentno2topsa009.jpg]
Execution Version THIS CHAPTER 11 PLAN SUPPORT AGREEMENT IS NOT AN OFFER OR
ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS CHAPTER 11
PLAN SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO. CHAPTER 11 PLAN SUPPORT AGREEMENT This
CHAPTER 11 PLAN SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 16.02, this “Agreement”) is made and
entered into as of March 2, 2020 (the “Execution Date”), by and among the
following parties (each of the following described in sub-clauses (i) through
(v) of this preamble, collectively, the “Parties”):1 i. Windstream Holdings,
Inc. (“Holdings”), Windstream Services, LLC (“Services”), and each of their
direct and indirect subsidiaries listed on Exhibit A-1 and Exhibit A-2 to this
Agreement (collectively, together with Holdings and Services, the “Company
Parties”); ii. the undersigned holders of, or investment advisors, sub-advisors,
or managers of discretionary accounts that hold, First Lien Claims that have
executed and delivered counterpart signature pages to this Agreement, a Joinder,
or a Transfer Agreement to counsel to the Company Parties (collectively, the
“Consenting First Lien Creditors”); iii. Elliott Investment Management LP and
its affiliated funds in their capacity as holders of First Lien Claims, Second
Lien Claims, and Unsecured Notes Claims (collectively, “Elliott” and, together
with the Consenting First Lien Creditors, the “Consenting Elliott and First Lien
Creditors”); iv. Uniti Group Inc. and each of its direct and indirect
subsidiaries listed on Exhibit B to this Agreement (collectively, the “Uniti
Parties”); and v. the undersigned holders of, or investment advisors,
sub-advisors, or managers of discretionary accounts that hold, Midwest Notes
Claims that have executed and delivered counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement to counsel to the Company Parties
(collectively, the “Consenting Midwest Noteholders” and, together with the
Consenting Elliott and First Lien Creditors, the “Consenting Creditors”). 1
Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1, the Restructuring
Term Sheet, or the Uniti Term Sheet, as applicable.



--------------------------------------------------------------------------------



 
[amendmentno2topsa010.jpg]
RECITALS WHEREAS, on February 25, 2019 (the “Petition Date”), each of the
Company Parties commenced cases (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);
WHEREAS, the Company Parties and the Consenting Creditors have in good faith and
at arms’ length negotiated certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms
set forth in this Agreement and as specified in the term sheet attached as
Exhibit C hereto (the “Restructuring Term Sheet” and, such transactions as
described in the Restructuring Term Sheet, the “Restructuring Transactions”),
subject to agreement on definitive documentation and approval by the Court;
WHEREAS, on July 25, 2019, Holdings and Services initiated an adversary
proceeding styled as Windstream Holdings, Inc. and Windstream Services, LLC v.
Uniti Group, Inc. et al., Case No. 19-08279 (RDD) (the “Adversary Proceeding”)
against certain Uniti Parties; WHEREAS, the Parties have engaged in
arm’s-length, good faith discussions in the context of a mediation overseen by
the Honorable Shelley C. Chapman; WHEREAS, to avoid any further expenditure of
time, effort, and money, and the uncertainty inherent in the Adversary
Proceeding, the Parties desire fully and finally to compromise and resolve all
claims and counterclaims asserted in the Adversary Proceeding or otherwise
relating in any way to the subject matter of the Adversary Proceeding upon the
terms and conditions set forth in the term sheet attached as Exhibit D hereto
(the “Uniti Term Sheet,” and, the transactions described in the Uniti Term
Sheet, the “Uniti Transactions”), subject to agreement on definitive
documentation and approval by the Court; WHEREAS, the Parties have agreed to
take certain actions to implement the Restructuring Transactions and the Uniti
Transactions on the terms and conditions set forth in this Agreement; and NOW,
THEREFORE, in consideration of the covenants and agreements contained herein,
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Party, intending to be legally bound hereby, agrees as
follows: AGREEMENT Section 1. Definitions and Interpretation. 1.01. Definitions.
The following terms shall have the following definitions: “Ad Hoc Group of
Midwest Noteholders” means that certain ad hoc group of holders of Company
Claims/Interests as disclosed in the Second Amended Verified Statement of
Shearman & Sterling LLP Pursuant to Bankruptcy Rule 2019 [Docket No. 1250], as
amended, restated, supplemented, or otherwise modified from time to time. 2



--------------------------------------------------------------------------------



 
[amendmentno2topsa011.jpg]
“Administrative Claim” means a Claim for costs and expenses of administration of
the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or
1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs
and expenses incurred on or after the Petition Date until and including the
Effective Date of preserving the Estates and operating the Debtors’ businesses;
(b) Claims for compensation for services rendered or reimbursement of expenses
incurred under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5)
of the Bankruptcy Code; and (c) all fees and charges assessed against the
Estates pursuant to section 1930 of chapter 123 of title 28 of the United States
Code. “Adversary Proceeding” has the meaning set forth in the recitals to this
Agreement “Affiliate” has the meaning ascribed to it in section 101(2) of the
Bankruptcy Code. “Agent” means any administrative agent, collateral agent, or
similar Entity under the First Lien Loans, including any successors thereto.
“Agents/Trustees” means, collectively, each of the Agents and Trustees.
“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement. “Agreement Effective Period” means, with respect
to a Party, the period from the Agreement Effective Date to the Termination Date
applicable to that Party. “Agreement” has the meaning set forth in the preamble
to this Agreement and, for the avoidance of doubt, includes all the exhibits,
annexes, and schedules hereto in accordance with Section 16.02 (including the
Restructuring Term Sheet and the Uniti Term Sheet). “Allowed” means, as to a
Claim or an Interest, a Claim or an Interest allowed under the Plan, under the
Bankruptcy Code, or by a final order, as applicable. For the avoidance of doubt,
(a) there is no requirement to file a Proof of Claim (or move the Bankruptcy
Court for allowance) to be an Allowed Claim under the Plan, and (b) the Debtors
may affirmatively determine to deem unimpaired Claims Allowed to the same extent
such Claims would be allowed under applicable nonbankruptcy law. “Alternative
Restructuring Proposal” means any inquiry, proposal, offer, bid, term sheet,
discussion, or agreement with respect to a sale, disposition, new-money
investment, restructuring, reorganization, merger, amalgamation, acquisition,
consolidation, dissolution, debt investment, equity investment, liquidation,
tender offer, recapitalization, plan of reorganization, share exchange, business
combination, or similar transaction involving any one or more Company Parties or
the debt, equity, or other interests in any one or more Company Parties that is
an alternative to one or more of the Restructuring Transactions and that
(following entry of the Uniti 9019 Order) (i) is consistent in all material
respects with the Uniti Term Sheet and Uniti Documents and (ii) would not
frustrate or impede the approval, implementation, or consummation of the Uniti
Transactions as described in the Uniti Term Sheet and the Uniti Documents.
“Bankruptcy Code” has the meaning set forth in the recitals to this Agreement. 3



--------------------------------------------------------------------------------



 
[amendmentno2topsa012.jpg]
“Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York. “Cause of Action” means any claims, interests,
damages, remedies, causes of action, demands, rights, actions, suits,
obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, liens, indemnities, guaranties, and franchises of any kind or
character whatsoever, whether known or unknown, foreseen or unforeseen, existing
or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively,
matured or unmatured, suspected or unsuspected, in contract, tort, law, equity,
or otherwise. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims under contracts or for breaches of duties
imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550,
or 553 of the Bankruptcy Code; and (d) such claims and defenses as fraud,
mistake, duress, and usury, and any other defenses set forth in section 558 of
the Bankruptcy Code. “Chapter 11 Cases” has the meaning set forth in the
recitals to this Agreement. “Claim” has the meaning ascribed to it in section
101(5) of the Bankruptcy Code. “Company Claims/Interests” means any Claim
against, or Equity Interest in, a Company Party, including the First Lien
Claims, the Second Lien Claims, Midwest Notes Claims and the Unsecured Notes
Claims; provided that, with respect to Elliott, the term “Company
Claims/Interests” shall expressly exclude Excess Second Lien Claims and Excess
Unsecured Notes Claims, except as specified herein; provided, further, that the
“Company Claims/Interests” with respect to a Permitted Transferee of Second Lien
Claims or Unsecured Claims shall include only those Second Lien Claims or
Unsecured Notes Claims transferred to such Permitted Transferee by a Consenting
Creditor and shall not include any other Second Lien Claims or Unsecured Notes
Claims either (i) held by such Permitted Transferee on the date of such Transfer
or (ii) subsequently acquired from a Person that is not a Consenting Creditor,
unless such Permitted Transferee was a Consenting Creditor on the date of such
Transfer. “Company Parties” has the meaning set forth in the recitals to this
Agreement. “Confidentiality Agreement” means an executed confidentiality
agreement, including with respect to the issuance of a “cleansing letter” or
other public disclosure of material non-public information agreement, in
connection with any proposed Restructuring Transactions. “Confirmation Hearing”
means the hearing to consider confirmation of the Plan. “Confirmation Order”
means the confirmation order with respect to the Plan. “Confirmation” means
entry of the Confirmation Order on the docket of the Chapter 11 Cases.
“Consenting Creditors” has the meaning set forth in the preamble to this
Agreement. 4



--------------------------------------------------------------------------------



 
[amendmentno2topsa013.jpg]
“Consenting Elliott and First Lien Creditors” has the meaning set forth in the
preamble to this Agreement. “Consenting Midwest Noteholders” has the meaning set
forth in the preamble to this Agreement. “Consummation” means the occurrence of
the Effective Date. “Debtors” means the Company Parties that have commenced
Chapter 11 Cases. “Definitive Documents” means the documents listed in Section
3.01, provided that, notwithstanding anything to the contrary in Section 3.01 or
otherwise in this Agreement, in no event shall the Uniti Stock Sale Documents be
included in the definition of Definitive Documents. “DIP Agent” means Citibank
N.A. in its capacity as administrative agent and collateral agent under the DIP
Credit Agreement. “DIP Claims” means all Claims derived from, based upon, or
secured pursuant to the DIP Credit Agreement, including Claims for all principal
amounts outstanding, interest, fees, expenses, costs, and other charges arising
thereunder or related thereto, in each case, with respect to the DIP Facility.
“DIP Credit Agreement” means that certain superpriority secured
debtor-in-possession credit agreement (as may be amended, supplemented, or
otherwise modified from time to time) dated March 13, 2019, between Windstream
Holdings, Inc. and Windstream Services, LLC, as borrowers, the Debtor guarantors
that are party thereto, the lenders party thereto, DIP Agent, and Credit Suisse
Loan Funding LLC, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Barclays
Bank PLC, and Deutsche Bank Securities Inc., as co-documentation agents. “DIP
Facility” means that certain debtor-in-possession financing facility in
accordance to the terms and conditions set forth in the DIP Credit Agreement.
“DIP Lenders” means the lenders party to the DIP Credit Agreement with respect
to the DIP Facility. “Disclosure Statement Motion” means the motion seeking,
among other things, (a) approval of the Disclosure Statement, (b) approval of
procedures for soliciting, receiving, and tabulating votes on the Plan and for
filing objections to the Plan, and (c) to schedule the Confirmation Hearing.
“Disclosure Statement” means the related disclosure statement with respect to
the Plan and any exhibits thereto. “Elliott” has the meaning set forth in the
preamble to this Agreement. “Entity” shall have the meaning set forth in section
101(15) of the Bankruptcy Code. 5



--------------------------------------------------------------------------------



 
[amendmentno2topsa014.jpg]
“Equity Interests” or “Interests” means, collectively, the shares (or any class
thereof), common stock, preferred stock, limited liability company interests,
and any other equity, ownership, or profits interests of any Company Party, and
options, warrants, rights, or other securities or agreements to acquire or
subscribe for, or which are convertible into the shares (or any class thereof)
of, common stock, preferred stock, limited liability company interests, or other
equity, ownership, or profits interests of any Company Party (in each case
whether or not arising under or in connection with any employment agreement).
“Estate” means the estate of any Debtor created under sections 301 and 541 of
the Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11
Case. “Excess Second Lien Claims” means any Claim on account of the Second Lien
Notes held by Elliott as of the Agreement Effective Date that exceeds a face
amount equal to one-third of the principal amount of all Second Lien Notes plus
one dollar. “Excess Unsecured Notes Claims” means any Claim on account of the
Unsecured Notes held by Elliott as of the Agreement Effective Date that exceeds
a face amount equal to one-third of the principal amount of all Unsecured Notes
plus one dollar. “Execution Date” has the meaning set forth in the preamble to
this Agreement. “First Lien Ad Hoc Group” means that certain ad hoc group of
holders of Company Claims/Interests as disclosed in the Third Amended Verified
Statement of the First Lien Ad Hoc Group Pursuant to Bankruptcy Rule 2019
[Docket No. 1444], as amended, restated, supplemented, or otherwise modified
from time to time “First Lien Claim” means any Claim on account of the First
Lien Loans or the First Lien Notes. “First Lien Loans” means the revolving loans
and term loans under that certain Sixth Amended and Restated Credit Agreement,
originally dated as of July 17, 2006, and amended and restated on April 24, 2015
(as amended, restated, modified, supplemented, or replaced from time to time in
accordance with its terms), by and between Services, the lenders party thereto,
J.P. Morgan Chase Bank, N.A., as administrative agent and collateral agent, and
certain other parties thereto. “First Lien Notes” means the 8.625% Senior First
Lien Notes due 2025 issued by Services and Windstream Finance Corp. “General
Unsecured Claim” means any Claim other than an Administrative Claim, a Secured
Tax Claim, an Other Secured Claim, a Priority Tax Claim, an Other Priority
Claim, a First Lien Claim, a Midwest Notes Claim, a Second Lien Claim, or a DIP
Claim. “Intercompany Claim” means Claim held by a Debtor against a Debtor.
“Intercompany Interest” means an Interest in a Debtor held by a Debtor. 6



--------------------------------------------------------------------------------



 
[amendmentno2topsa015.jpg]
“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court). “Midwest
Notes Claim” means any Claim on account of the Midwest Notes. “Midwest Notes”
means the 6.750% Secured Notes due 2028 issued by Windstream Holding of the
Midwest, Inc. “Other Priority Claim” means any Claim other than an
Administrative Claim or a Priority Tax Claim entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code. “Other Secured Claim” means
any Secured Claim, including any Secured Tax Claim, other than a First Lien
Claim, Midwest Notes Claim, Second Lien Claim, or a DIP Claim. “Parties” has the
meaning set forth in the preamble to this Agreement. “Permitted Transferee”
means each transferee of any Company Claims/Interests who meets the requirements
of Section 10.01. “Petition Date” has the meaning set forth in the recitals to
this Agreement. “Plan Effective Date” means the occurrence of the Effective Date
of the Plan according to its terms. “Plan Supplement” means the compilation of
documents and forms of documents, schedules, and exhibits to the Plan that will
be filed by the Debtors with the Bankruptcy Court, including, without
limitation, documents identifying the officers and directors of the Reorganized
Debtors, the governance documents for the Reorganized Debtors, and any
equityholders’ agreements with respect to the Reorganized Debtors. “Plan” means
the joint plan of reorganization filed by the Debtors under chapter 11 of the
Bankruptcy Code that embodies the Restructuring Transactions and any exhibits
thereto. “Priority Tax Claim” means any Claim of a Governmental Unit (as defined
in section 101(27) the Bankruptcy Code) of the kind specified in section
507(a)(8) of the Bankruptcy Code. “Proof of Claim” means a proof of claim filed
against any of the Debtors in the Chapter 11 Cases by the applicable claims bar
date. “Qualified Marketmaker” means an entity that (a) holds itself out to the
market as standing ready in the ordinary course of its business to purchase from
customers and sell to customers Claims against, or Interests in, any of the
Debtors (including debt securities, other debt, or interests) or enter into with
customers long and short positions in Claims against the Debtors (including debt
securities, other debt, or interests), in its capacity as a dealer or market
maker in such Claims against or Interests in the Debtors and (b) is, in fact,
regularly in the business of 7



--------------------------------------------------------------------------------



 
[amendmentno2topsa016.jpg]
making a market in Claims against issuers or borrowers (including debt
securities, other debt, or interests). “Reinstatement” or “Reinstated” means
with respect to Claims and Interests, that the Claim or Interest shall be
rendered unimpaired in accordance with section 1124 of the Bankruptcy Code.
“Reorganized Debtors” means a Debtor, or any successor or assign thereto, by
merger, consolidation, or otherwise, on and after the Plan Effective Date.
“Reorganized Windstream” Windstream Holdings, Inc., or any successor or assign,
by merger, consolidation, or otherwise, on or after the Plan Effective Date.
“Required Consenting Creditors” means the Required Consenting First Lien
Creditors and Elliott. “Required Consenting First Lien Creditors” means, as of
the relevant date, Consenting Creditors that are members of the First Lien Ad
Hoc Group (a) holding at least 50.01% of the aggregate principal amount of First
Lien Claims held by all Consenting First Lien Creditors that are members of the
First Lien Ad Hoc Group and (b) constituting at least two (2) members2 of the
First Lien Ad Hoc Group. “Required Consenting Midwest Noteholders” means, as of
the relevant date, Consenting Midwest Noteholders that are members of the Ad Hoc
Group of Midwest Noteholders holding at least 50.01% of the aggregate principal
amount of Midwest Notes Claims held by all Consenting Midwest Noteholders that
are members of the Ad Hoc Group of Midwest Noteholders. “Restructuring Term
Sheet” has the meaning set forth in the recitals to this Agreement.
“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement. “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities
Act. “Second Lien Claims” means any Claim on account of the Second Lien Notes.
“Second Lien Notes” means the (i) 10.50% Senior Second Lien Notes due 2024 and
(ii) 9.00% Senior Second Lien Notes due 2025 issued by Services and Windstream
Finance Corp. “Secured Tax Claim” means any Secured Claim that, absent its
Secured status, would be entitled to priority in right of payment under section
507(a)(8) of the Bankruptcy Code (determined irrespective of time limitations),
including any related Secured Claim for penalties. 2 For purposes of determining
the number of Consenting First Lien Creditors in the First Lien Ad Hoc Group,
each member thereof, together with any of its affiliates or managed funds, shall
be counted as one Consenting First Lien Creditor in the First Lien Ad Hoc Group.
8



--------------------------------------------------------------------------------



 
[amendmentno2topsa017.jpg]
“Secured” means when referring to a Claim: (a) secured by a lien on collateral
to the extent of the value of such collateral, as determined in accordance with
section 506(a) of the Bankruptcy Code or (b) subject to a valid right of setoff
pursuant to section 553 of the Bankruptcy Code. “Securities Act” means the
Securities Act of 1933, as amended. “Termination Date” means the date on which
termination of this Agreement as to a Party is effective in accordance with
Sections 13.01, 13.04(a), 13.06, or 13.07. “Transfer Agreement” means an
executed form of the transfer agreement providing, among other things, that a
transferee is bound by the terms of this Agreement and substantially in the form
attached hereto as Exhibit E-1, with respect to transfers of First Lien Claims,
Midwest Notes Claims and/or Equity Interests, and substantially in the form
attached hereto as Exhibit E- 2, with respect to transfers of Second Lien Claims
and/or Unsecured Notes Claims. “Transfer” means to sell, resell, reallocate,
use, pledge, assign, transfer, hypothecate, participate, donate or otherwise
encumber or dispose of, directly or indirectly (including through derivatives,
options, swaps, pledges, forward sales or other transactions). “Trustee” means
any indenture trustee, collateral trustee, or other trustee or similar entity
under the First Lien Notes or the Second Lien Notes. “Uniti 9019 Motion” means a
motion seeking approval of the transactions contemplated by the Uniti Term
Sheet. “Uniti 9019 Order” means an order granting the Uniti 9019 Motion. “Uniti
Agreement” has the meaning set forth in section 3.01 of this Agreement. “Uniti
Stock Sale Documents” means the documents and instruments necessary to implement
the “Uniti Stock Sale” (as defined in the Uniti Term Sheet). “Uniti
Transactions” has the meaning set forth in the recitals to this Agreement.
“Uniti Term Sheet” has the meaning set forth in the recitals to this Agreement.
“Unsecured Notes Claims” means any Claim on account of the Unsecured Notes.
“Unsecured Notes” means the (i) 7.750% Senior Notes due 2020, (ii) 7.750% Senior
Notes due 2021, (iii) 7.500% Senior Notes due 2022, (iv) 7.500% Senior Notes due
2023, (v) 6.375% Senior Notes due 2023, and (vi) 8.750% Senior Notes due 2024
issued by Services and Windstream Finance Corp. 1.02. Interpretation. For
purposes of this Agreement: (a) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; 9



--------------------------------------------------------------------------------



 
[amendmentno2topsa018.jpg]
(b) capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form; (c)
unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions; (d) unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified from time to time; provided, that any capitalized terms herein which
are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to
any termination of such other agreement or amendments to such capitalized terms
in any such other agreement following the date hereof; (e) unless otherwise
specified, all references herein to “Sections” are references to Sections of
this Agreement; (f) the words “herein,” “hereof,” and “hereto” refer to this
Agreement in its entirety rather than to any particular portion of this
Agreement; (g) captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement; (h) references to “shareholders,” “directors,”
and/or “officers” shall also include “members” and/or “managers,” as applicable,
as such terms are defined under the applicable limited liability company Laws;
(i) the use of “include” or “including” is without limitation, whether stated or
not; (j) the phrase “counsel to the Consenting Creditors” refers in this
Agreement to each counsel specified in Section 16.10 other than counsel to the
Company Parties or counsel to the Uniti Parties; and (k) the phrase “counsel to
the Uniti Parties” refers in this Agreement to each counsel specified in Section
16.10 other than counsel to the Company Parties or counsel to the Consenting
Creditors. Section 2. Effectiveness of this Agreement. This Agreement shall
become effective and binding upon each of the Parties at 12:00 a.m., prevailing
Eastern Standard Time, on the Agreement Effective Date, which is the date on
which all of the following conditions have been satisfied or waived in
accordance with this Agreement: (a) each of the Company Parties shall have
executed and delivered counterpart signature pages of this Agreement to counsel
to each of the Parties; 10



--------------------------------------------------------------------------------



 
[amendmentno2topsa019.jpg]
(b) each of the Uniti Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties; (c) holders
of at least two thirds of the aggregate outstanding principal amount of First
Lien Claims shall have executed and delivered counterpart signature pages of
this Agreement; (d) Elliott shall have executed and delivered a counterpart
signature page of this Agreement; and (e) counsel to the Company Parties shall
have given notice to counsel to the Consenting Creditors in the manner set forth
in Section 16.10 hereof (by email or otherwise) that the conditions to the
Agreement Effective Date set forth in this Section 2(a) have occurred. Section
3. Definitive Documents. 3.01. The Definitive Documents governing the
Restructuring Transactions shall include the following: (a) a motion seeking
authorization of the Debtors’ entry into the Backstop Commitment Agreement (the
“BCA Approval Motion”) and an order approving the BCA Approval Motion (the “BCA
Approval Order”); (b) the Plan; (c) the Confirmation Order; (d) the Disclosure
Statement; (e) the solicitation procedures and materials with respect to the
Plan (collectively, the “Solicitation Materials”); (f) the order of the
Bankruptcy Court granting the Disclosure Statement Motion; (g) the Plan
Supplement (including, without limitation, documents identifying the officers
and directors of the Reorganized Debtors, the governance documents for the
Reorganized Debtors, and any equityholders’ agreements with respect to the
Reorganized Debtors); (h) the credit agreement or indenture, as applicable, with
respect to the New Exit Facility, and any agreements, commitment letters,
documents, or instruments related thereto; (i) the Backstop Commitment
Agreement; (j) any documents related to the Rights Offering or procedures
related thereto; (k) the agreement setting forth the definitive terms of the
settlement contemplated by the Uniti Term Sheet (the “Uniti Agreement”); (l) the
Uniti 9019 Motion; 11



--------------------------------------------------------------------------------



 
[amendmentno2topsa020.jpg]
(m) the Uniti 9019 Order; (n) any amendments to the Master Lease, dated April
24, 2015, by and between CSL National, LP and the other entities set forth
thereto, as landlord, and Holdings, as tenant (as amended, restated, modified,
supplemented, or replaced from time to time in accordance with its terms)
contemplated by the Uniti Term Sheet (the “Master Lease Amendments”); (o) the
ILEC Lease, CLEC Lease, True Lease Opinions, and REIT Opinion (each as defined
in the Uniti Term Sheet); (p) any and all other motions, pleadings, or documents
required or as may be necessary to implement the Uniti Transactions, including
any tax or other legal opinions (together with the Uniti Agreement, Uniti 9019
Motion, Uniti 9019 Order, Master Lease Amendments, ILEC Lease, CLEC Lease, True
Lease Opinions, and REIT Opinion, the “Uniti Documents”); and (q) the motions
seeking approval of each of the above (and, to the extent applicable and not
otherwise noted, the orders approving each of the above) and any other document
necessary to implement or achieve the Restructuring Transactions not otherwise
listed above. 3.02. The Definitive Documents not executed or in a form attached
to this Agreement as of the Execution Date remain subject to negotiation and
completion. Upon completion, the Definitive Documents and every other document,
deed, agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section 14.
Further, the Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement (including all exhibits hereto) and otherwise be in form and substance
reasonably acceptable to the Company Parties, the Required Consenting Creditors
and the Required Consenting Midwest Noteholders (but as to the Required
Consenting Midwest Noteholders, so long as the Midwest Notes Claims receive the
treatment prescribed herein and the Midwest Notes Exit Facility Term Loans are
treated in the same way as all other New Exit Facility Term Loans including,
without limitation, as to pricing, economic, collateral and voting terms, then
the Consenting Midwest Noteholders shall not have consent rights over the terms
of the New Exit Facility Term Loan, but shall retain consent rights over any
other Definitive Document to the extent that the Consenting Midwest Noteholders’
economic interests are adversely affected by the Definitive Document); provided,
that the Uniti Documents shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement (including
all exhibits hereto) and otherwise be in form and substance reasonably
acceptable to the Company Parties, the Uniti Parties, and the Required
Consenting Creditors; provided, further, that any provision of any of the
Definitive Documents set forth in Sections 3.01(a) through 3.01(j) and 3.01(q)
that adversely impacts the rights or obligations of the Uniti Parties under this
Agreement, the Uniti Agreement, or the Uniti 9019 Order, or adversely impacts
the ability of the Uniti Parties and the Debtors to consummate the Uniti
Transactions shall contain terms, conditions, representations, warranties, and
covenants consistent with the terms of this Agreement (including all exhibits
hereto) and otherwise be in form and substance reasonably acceptable to the
Company Parties, the Uniti Parties, and the Required Consenting Creditors. 12



--------------------------------------------------------------------------------



 
[amendmentno2topsa021.jpg]
Section 4. Milestones. 4.01. As provided in and subject to Section 7, the
Company Parties shall implement the Restructuring Transactions and the Uniti
Transactions in accordance with the following Milestones: (a) no later than 10
days following the Agreement Effective Date, the Company Parties shall file with
the Bankruptcy Court the Uniti 9019 Motion; (b) no later than 11 days following
the Agreement Effective Date, the Company Parties shall execute the Backstop
Commitment Agreement and file with the Bankruptcy Court the BCA Approval Motion;
(c) no later than 30 days following the Agreement Effective Date, the Company
Parties shall file with the Bankruptcy Court: (i) the Plan; (ii) the Disclosure
Statement; and (iii) the Disclosure Statement Motion; (d) no later than 35 days
following the Agreement Effective Date, 2020, the Bankruptcy Court shall have
entered the Uniti 9019 Order; (e) no later than 35 days following the Agreement
Effective Date, the Bankruptcy Court shall have entered the BCA Approval Order;
(f) no later than 75 days following the Agreement Effective Date, the Bankruptcy
Court shall have entered an order approving the relief requested in the
Disclosure Statement Motion; (g) no later than 110 days following the Agreement
Effective Date, the Bankruptcy Court shall have entered the Confirmation Order;
and (h) no later than 180 days following the Agreement Effective Date, the Plan
Effective Date shall have occurred. 4.02. A Milestone may only be extended or
waived with the prior written consent of the Required Consenting Creditors;
provided, that the Milestones set forth in Sections 4.01(a) and 4.01(d) may only
be extended or waived with the prior written consent of the Uniti Parties and
the Required Consenting Creditors. The date of each Milestone shall be
calculated in accordance with Rule 9006 of the Federal Rules of Bankruptcy
Procedure. Section 5. Commitments of the Consenting Creditors. 5.01. General
Commitments and Forbearances. (a) During the Agreement Effective Period, each
Consenting Creditor agrees, in respect of all of its Company Claims/Interests,
solely as such Consenting Creditor remains the legal owner, beneficial owner,
and/or investment advisor, subadvisor, or manager of or with power and/or
authority to bind any such Company Claims/Interests, to: 13



--------------------------------------------------------------------------------



 
[amendmentno2topsa022.jpg]
(i) support the consummation and implementation of the Restructuring
Transactions and the Uniti Transactions; (ii) negotiate in good faith and use
commercially reasonable efforts to execute and implement the Definitive
Documents that are consistent with this Agreement to which it is required to be
a party; and (iii) use commercially reasonable efforts to include all advisors
to Required Consenting Creditors and Required Consenting Midwest Noteholders in
any mediation session overseen by the mediator related to the Restructuring
Transactions, and not oppose a participation request by an advisor to a Required
Consenting Midwest Noteholder. (b) During the Agreement Effective Period, each
Consenting Creditor agrees, in respect of all of its Company Claims/Interests,
solely as such Consenting Creditor remains the legal owner, beneficial owner,
and/or investment advisor, subadvisor, or manager of or with power and/or
authority to bind any such Company Claims/Interests, that it shall not directly
or indirectly: (i) object to, delay, impede, or take any other action to
interfere with, delay, or impede, the acceptance, consummation or implementation
of the Restructuring Transactions; (ii) propose, file, support, or vote for any
Alternative Restructuring Proposal; (iii) file any motion, pleading, or other
document with the Bankruptcy Court or any other court (including any
modifications or amendments thereof) that, in whole or in part, is not
materially consistent with this Agreement or the Plan; (iv) initiate, or have
initiated on its behalf, any litigation or proceeding of any kind that is
inconsistent with this Agreement, the Uniti Agreement, the Uniti Transactions,
or the other Restructuring Transactions contemplated herein against the Company
Parties, the Uniti Parties, or the other Parties other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this
Agreement; (v) exercise, or direct any other person to exercise, any right or
remedy for the enforcement, collection, or recovery of any of Claims against or
Interests in the Company Parties, other than as contemplated by this Agreement;
(vi) object to, delay, impede, or take any action to interfere with, delay, or
impede, the acceptance, consummation or implementation of the Uniti
Transactions; or (vii) object to, delay, impede, or take any other action to
interfere with the Company Parties’ ownership and possession of their assets,
wherever located, or interfere with the automatic stay arising under section 362
of the Bankruptcy Code, other than as permitted by this Agreement. (c) During
the Agreement Effective Period, Elliott agrees to abide by the covenants in
Sections 5.01(a) and (b) above and Section 5.02 below, in respect of its Excess
Second Lien Claims and Excess Unsecured Notes Claims, solely to the extent
Elliott remains the legal owner, beneficial 14



--------------------------------------------------------------------------------



 
[amendmentno2topsa023.jpg]
owner, and/or investment advisor, subadvisor, or manager of or with power and/or
authority to bind any such Claims. 5.02. Commitments with Respect to Chapter 11
Cases. (a) During the Agreement Effective Period, each Consenting Creditor that
is entitled to vote to accept or reject the Plan pursuant to its terms agrees
that it shall: (i) after having received the Plan and the Disclosure Statement
and Solicitation Materials, in each case, approved by the Bankruptcy Court,
prior to the date by which the Consenting Creditor shall be required to vote on
the Plan, vote each of its Company Claims/Interests to accept the Plan by
delivering its duly executed and completed ballot accepting the Plan on a timely
basis following the commencement of the solicitation of the Plan; provided, that
any such duly executed and completed ballot accepting the Plan shall be void if
this Agreement terminates in accordance with Section 13; (ii) to the extent it
is permitted to elect whether to opt out of the releases set forth in the Plan,
elect not to opt out of the releases set forth in the Plan by timely delivering
its duly executed and completed ballot(s) indicating such election; and (iii)
not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (i) and (ii)
above. (b) During the Agreement Effective Period, each Consenting Creditor, in
respect of each of its Company Claims/Interests, will support, and will not
directly or indirectly object to, delay, impede, or take any other action to
interfere with, any motion or other pleading or document filed by a Company
Party in the Bankruptcy Court that is consistent in all respects with this
Agreement. (c) No later than March 15, 2020, the Requisite Backstop Parties
shall have agreed to the Governance Term Sheet. 5.03. For the avoidance of
doubt, notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement shall require any Consenting Creditor to take any action or
refrain from taking any action that is inconsistent with such Consenting
Creditor’s obligations (if any) under either (i) that certain Junior Lien
Intercreditor Agreement, dated as of August 2, 2018, between Windstream
Services, the other grantors party thereto, JPMorgan Chase Bank, N.A., as First
Lien Collateral Agent and First-Priority Collateral Agent, U.S. Bank National
Association, as Initial Other First-Priority Collateral Agent, and the
Wilmington Trust, National Association as Second-Priority Collateral Agent or
(ii) that certain Pari Passu Intercreditor Agreement, dated as of November 6,
2017, between Windstream Services, the other grantors party thereto, JPMorgan
Chase Bank, N.A., as the Authorized Representative for the Credit Agreement
Secured Parties, and U.S. Bank National Association, as Initial Additional
Authorized Representative. 5.04. Notwithstanding anything herein to the
contrary, nothing in this Agreement and neither a vote to accept the Plan by any
Consenting Creditor nor the acceptance of the Plan by any Consenting Creditor
shall: (a) be construed to prohibit any Consenting Creditor from contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement or the 15



--------------------------------------------------------------------------------



 
[amendmentno2topsa024.jpg]
Definitive Documents, or exercising rights or remedies specifically reserved
herein; (b) be construed to limit any Consenting Creditor’s rights under any
applicable indenture, credit agreement, other loan document, and/or applicable
law or to prohibit any Consenting Creditor from appearing as a party-in-interest
in any matter to be adjudicated in the Chapter 11 Cases, so long as, from the
Agreement Effective Date until the occurrence of a Termination Date, such
appearance and the positions advocated in connection therewith are not
inconsistent with Section 5 of this Agreement, provided, however, that any delay
or other impact on consummation of the Restructuring Transactions contemplated
by the Plan caused by a Consenting Creditor’s opposition to (x) any relief that
is inconsistent with such Restructuring Transactions, (y) a motion by the
Debtors to enter into a material executory contract, lease, or other arrangement
outside of the ordinary course of the Debtors’ business without obtaining the
prior consent of the Required Consenting Creditors, or (z) any relief that is
adverse to interests of the Consenting Creditors sought by the Debtors (or any
other party) shall not constitute a violation of this Agreement; (c) affect the
ability of any Consenting Creditor to consult with any other Consenting
Creditor, the Debtors, or any other party in interest in the Chapter 11 Cases
(including any official committee or the United States Trustee); (d) require any
Consenting Creditor to incur any financial or other liability (other than in
connection with the Backstop Commitment Agreement); (e) require any Consenting
Creditor to take any action which is prohibited by applicable law or to waive or
forgo the benefit of any applicable legal professional privilege; or (f) impair
or waive the rights of any Consenting Creditor to assert or raise any objection
permitted under this Agreement in connection with any hearing on confirmation of
the Plan or in the Bankruptcy Court. Section 6. Commitments of the Uniti
Parties. 6.01. Affirmative Commitments. During the Agreement Effective Period,
the Uniti Parties agree to: (a) support, take all steps necessary to consummate
and implement, and facilitate the consummation and implementation of the Uniti
Transactions; (b) use commercially reasonable efforts to obtain any and all
required regulatory and/or third-party approvals to consummate the Uniti
Transactions; and (c) negotiate in good faith and use commercially reasonable
efforts to execute and implement the Definitive Documents contemplated by the
Uniti Term Sheet. 6.02. Negative Commitments. During the Agreement Effective
Period, each of the Uniti Parties agrees that it shall not directly or
indirectly: (a) object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions; (b) file any motion, pleading, or other document with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement or the Plan; (c) initiate, or have initiated on its behalf, any
litigation or proceeding of any kind with respect to the Chapter 11 Cases, this
Agreement, the Uniti Agreement, the Uniti Transactions or 16



--------------------------------------------------------------------------------



 
[amendmentno2topsa025.jpg]
the other Restructuring Transactions contemplated herein against the Company
Parties or the other Parties other than to enforce this Agreement or any
Definitive Document or as otherwise permitted under this Agreement; (d) object
to, delay, impede, or take any action to interfere with or that is inconsistent
with, or is intended or could reasonably be expected to interfere with, delay,
or impede, the acceptance, consummation or implementation of the Uniti
Transactions or the Restructuring Transactions; or (e) object to, delay, impede,
or take any other action to interfere with the Company Parties’ ownership and
possession of their assets, wherever located, or interfere with the automatic
stay arising under section 362 of the Bankruptcy Code. Section 7. Commitments of
the Company Parties. 7.01. Affirmative Commitments. Except as set forth in
Section 9, during the Agreement Effective Period, the Company Parties agree to:
(a) support and take all steps reasonably necessary and desirable to consummate
the Restructuring Transactions in accordance with this Agreement and the
Milestones; (b) upon reasonable request of any of the Consenting Creditors or
their advisors, inform the legal and financial advisors to the Consenting
Creditors as to: (i) the material business and financial (including liquidity)
performance of the Company; (ii) the status and progress of the negotiations of
the Definitive Documents; and (iii) the status of obtaining any necessary or
desirable authorizations (including consents) from any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or
any stock exchange; (c) provide prompt written notice to the financial and legal
advisors to the Consenting Creditors and the Uniti Parties of: (i) the
occurrence of a Termination Event of which the Company Parties have actual
knowledge; (ii) a breach of this Agreement (including a breach by any Company
Party) of which the Company Parties have actual knowledge; or (iii) to the
extent of the Company Parties’ actual knowledge, any representation or statement
made or deemed to be made by any Company Party hereunder which is or proves to
have been materially incorrect or misleading in any respect when made or deemed
to be made; (d) operate in the ordinary course taking into account the
Restructuring Transactions and the pendency of the Chapter 11 Cases; (e) to the
extent any legal or structural impediment arises that would prevent, hinder, or
delay the consummation of the Restructuring Transactions and the Uniti
Transactions contemplated herein, take all steps reasonably necessary and
desirable to address any such impediment; (f) use commercially reasonable
efforts to obtain any and all required regulatory and/or third-party approvals
for the Restructuring Transactions and the Uniti Transactions; 17



--------------------------------------------------------------------------------



 
[amendmentno2topsa026.jpg]
(g) negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions and the Uniti
Transactions as contemplated by this Agreement; (h) use commercially reasonable
efforts to seek additional support for the Restructuring Transactions and the
Uniti Transactions from other material stakeholders to the extent reasonably
prudent; (i) if the Bankruptcy Court denies the Uniti 9019 Motion, use best
efforts to timely appeal such denial; (j) if the Uniti 9019 Motion is granted
but subsequently reversed on appeal, use best efforts to timely appeal such
reversal; (k) support, take all steps necessary to consummate and implement, and
facilitate the consummation and implementation of, the Uniti Transactions and
the Restructuring Transactions in accordance with the Milestones; (l) timely
file and prosecute a formal objection, in form and substance reasonably
acceptable to the Required Consenting Creditors, to any motion filed with the
Bankruptcy Court by any party seeking the entry of an order (A) directing the
appointment of a trustee or examiner, (B) converting the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, (C) dismissing the Chapter 11
Cases, or (D) modifying or terminating the Debtors’ exclusive right to file
and/or solicit acceptances of a plan of reorganization, as applicable; and (m)
use commercially reasonable efforts to include all advisors to Required
Consenting Creditors and Required Consenting Midwest Noteholders in any
mediation session overseen by the mediator related to the Restructuring
Transactions, and not oppose a participation request by an advisor to a Required
Consenting Midwest Noteholder. 7.02. Negative Commitments. Except as set forth
in Section 9, during the Agreement Effective Period, each of the Company Parties
shall not directly or indirectly: (a) object to, delay, impede, or take any
other action to interfere with acceptance, implementation, or consummation of
the Restructuring Transactions; (b) take any action that is inconsistent in any
material respect with, or is intended to frustrate or impede approval,
implementation and consummation of the Restructuring Transactions described in,
this Agreement or the Plan; (c) modify the Plan, in whole or in part, in a
manner that is not consistent with this Agreement; (d) object to, delay, impede,
or take any action to interfere with or that is inconsistent with, or is
intended or could reasonably be expected to interfere with, delay, or impede,
the approval, consummation or implementation of the Uniti Transactions or the
Restructuring Transactions; or 18



--------------------------------------------------------------------------------



 
[amendmentno2topsa027.jpg]
(e) file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan.
Section 8. Additional Commitments. 8.01. Cooperation and Support. To the extent
reasonably practicable, the Company Parties shall provide draft copies of all
material pleadings and documents that any Company Party intends to file with or
submit to the Bankruptcy Court or any governmental authority (including any
regulatory authority), as applicable, to counsel to the Consenting Creditors at
least two (2) Business Days prior to the date when such Company Party intends to
file such document. Counsel to the respective Parties shall consult in good
faith regarding the form and substance of any such proposed filing with the
Bankruptcy Court. For the avoidance of doubt, the Parties agree to negotiate in
good faith the Definitive Documents that are subject to negotiation and
completion, consistent with Section 3.02 hereof. The Debtors shall provide to
the Consenting Creditors’ advisors, and direct their respective employees,
officers, advisors and other representatives to provide to the Consenting
Creditors’ advisors, (i) reasonable access (without any material disruption to
the conduct of the Debtors’ businesses) during normal business hours to the
Debtors’ books and records, (ii) reasonable access to the management and
advisors of the Debtors for the purposes of evaluating the Debtors’ assets,
liabilities, operations, businesses, finances, strategies, prospects and
affairs, (iii) timely and reasonable responses to all reasonable diligence
requests, and (iv) the status of obtaining any necessary or desirable
authorizations (including consents) from any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or
any stock exchange. Further, the Company Parties shall provide draft copies of
all material pleadings and documents that any Company Party intends to file with
the Bankruptcy Court that impact the Uniti Parties to Counsel to the Uniti
Parties at least two (2) Business Days prior to the date when such Company Party
intends to file such document. Counsel to the respective Parties shall consult
in good faith regarding the form and substance of any such proposed filing with
the Bankruptcy Court, but any such proposed filing shall comply in all respect
with the Milestones set forth in Section 4 and all other provisions of this
Agreement. Further, the Company shall reasonably consult with counsel to the
Consenting Creditors regarding any regulatory or other third-party approvals
necessary to implement the Restructuring Transactions and share copies of any
documents filed or submitted to any regulatory or other governmental authority
in connection with obtaining any regulatory or other third-party approvals.
8.02. Adversary Proceeding. On the Agreement Effective Date, the Company Parties
and the Uniti Parties shall promptly take all actions necessary to stay and hold
in abeyance the prosecution of any and all claims and counterclaims in the
Adversary Proceeding, such stay to remain effective until the earlier of (i) the
date this Agreement shall have been terminated and (ii) the Effective Date (as
defined in the Uniti Term Sheet). Section 9. Additional Provisions Regarding
Company Parties’ Commitments. 9.01. Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall require a Company Party or the
board of directors, board of managers, or similar governing body of a Company
Party, after consulting with counsel, to take any action or to refrain from
taking any action with respect to the Restructuring Transactions to the extent
taking or failing 19



--------------------------------------------------------------------------------



 
[amendmentno2topsa028.jpg]
to take such action would be inconsistent with applicable Law or its fiduciary
obligations under applicable Law; provided that, to the extent that any such
action or inaction is inconsistent with this Agreement or would be deemed to
constitute a material breach hereunder, including a determination to pursue an
Alternative Restructuring Proposal, the Company Parties shall provide counsel to
the Consenting Creditors and the Uniti Parties with written notice within two
(2) Business Days of when any Company Party so acts or fails to act; provided,
further, that any such inaction or action shall not impede any Party’s rights to
terminate this Agreement pursuant to Section 13; provided, further that, for the
avoidance of doubt, upon entry of the Uniti 9019 Order, the terms of the Uniti
9019 Order shall control, including as such order binds the Debtors with respect
to the Uniti Transactions. 9.02. Notwithstanding anything to the contrary in
this Agreement (but subject to Section 9.01 and Section 13), each Company Party
and its respective directors, officers, employees, investment bankers,
attorneys, accountants, consultants, and other advisors or representatives shall
have the rights to: (a) consider and respond to Alternative Restructuring
Proposals (or inquiries or indications of interest with respect thereto) that
may be received by the Company Parties; (b) provide access to non-public
information concerning any Company Party to any Entity or enter into
Confidentiality Agreements or nondisclosure agreements with any Entity in
connection with any Alternative Restructuring Proposal (or inquiries or
indications of interest with respect thereto) that may be received by the
Company Parties; (c) engage in discussions or negotiations with respect to
Alternative Restructuring Proposals (or inquiries or indications of interest
with respect thereto) that may be received by the Company Parties; and (d) enter
into or continue discussions or negotiations with holders of Claims against or
Equity Interests in a Company Party (including any Consenting Creditor), any
other party in interest in the Chapter 11 Cases (including any official
committee and the United States Trustee), or any other Entity regarding the
Restructuring Transactions. If any Company Party receives a written or oral
proposal or expression of interest regarding any Alternative Restructuring
Proposal, within two (2) Business Days, the Company Party shall notify (with
email being sufficient) counsel to the Consenting Creditors of any such proposal
or expression of interest, with such notice to include a copy of such proposal,
if it is in writing, or otherwise a summary of the material terms thereof. If
the board of directors of the Company Parties determines, in good faith, upon
the advice of its outside legal advisors, to exercise a Fiduciary Out, the
Company Parties shall notify counsel to the Consenting Creditors within two (2)
Business Days following such determination. Upon any determination by any
Company Party to exercise a Fiduciary Out (as defined below), the other Parties
to this Agreement shall be immediately and automatically relieved of any
obligation to comply with their respective covenants and agreements herein in
accordance with Section 13.08 hereof. 9.03. Nothing in this Agreement shall: (a)
impair or waive the rights of any Company Party to assert or raise any objection
permitted under this Agreement in connection with the Restructuring
Transactions; or (b) prevent any Company Party from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement. Section 10. Transfer of Interests and Securities. 10.01.
During the Agreement Effective Period, no Consenting Creditor shall Transfer any
ownership (including any beneficial ownership as defined in the Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) in any Company Claims/Interests
to any affiliated or 20



--------------------------------------------------------------------------------



 
[amendmentno2topsa029.jpg]
unaffiliated party, including any party in which it may hold a direct or
indirect beneficial interest, unless: (a) in the case of any Company
Claims/Interests, the authorized transferee is either (1) a qualified
institutional buyer as defined in Rule 144A of the Securities Act, (2) a
non-U.S. person in an offshore transaction as defined under Regulation S under
the Securities Act, (3) an institutional accredited investor (as defined in the
Rules), or (4) a Consenting Creditor; and (b) either (i) the transferee executes
and delivers to counsel to each of the Company Parties, the First Lien Ad Hoc
Group, and Elliott, at or before the time of the proposed Transfer, a Transfer
Agreement, (ii) as of the date of such Transfer, such Consenting Creditor
controls, is controlled by, or is under common control with such transferee or
is an affiliate, affiliated fund, or affiliated entity with a common investment
advisor, or (iii) the transferee is a Consenting Creditor and the transferee
provides notice of such Transfer (including the amount and type of Company
Claim/Interest Transferred) to counsel to the Company Parties at or before the
time of the proposed Transfer. 10.02. Upon compliance with the requirements of
Section 10.01, the transferor shall be deemed to relinquish its rights (and be
released from its obligations) under this Agreement to the extent of the rights
and obligations in respect of such transferred Company Claims/Interests. Any
Transfer in violation of Section 10.01 shall be void ab initio. 10.03. This
Agreement shall in no way be construed to preclude the Consenting Creditors from
acquiring additional Company Claims/Interests; provided, that (a) such
additional Company Claims/Interests shall automatically and immediately upon
acquisition by a Consenting Creditor be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
counsel to the Company Parties or counsel to the Consenting Creditors) and (b)
such Consenting Creditor must provide notice of such acquisition (including the
amount and type of Company Claim/Interest acquired) on a confidential basis to
counsel to the Company Parties within five (5) Business Days of such
acquisition. 10.04. This Section 10 shall not impose any obligation on any
Company Party to issue any “cleansing letter” or otherwise publicly disclose
information for the purpose of enabling a Consenting Creditor to Transfer any of
its Company Claims/Interests. Notwithstanding anything to the contrary herein,
to the extent a Company Party and another Party have entered into a
Confidentiality Agreement, the terms of such Confidentiality Agreement shall
continue to apply and remain in full force and effect according to its terms,
and this Agreement does not supersede any rights or obligations otherwise
arising under such Confidentiality Agreements. 10.05. Notwithstanding Section
10.01, a Qualified Marketmaker that acquires any Company Claims/Interests shall
not (a) be required to be or become a Consenting Creditor to effect any Transfer
of any Company Claims/Interests by a Consenting Creditor to a transferee, so
long as such Transfer by the Consenting Creditor to the transferee is in all
other respects a Permitted Transfer under Section 10.01 and (b) be required to
execute and deliver a Transfer Agreement in respect of such Company
Claims/Interests if (i) such Qualified Marketmaker subsequently transfers such
Company Claims/Interests (by purchase, sale assignment, participation, or
otherwise) within ten (10) Business Days of its acquisition to a transferee that
is an entity that is 21



--------------------------------------------------------------------------------



 
[amendmentno2topsa030.jpg]
not an affiliate, affiliated fund, or affiliated entity with a common investment
advisor; (ii) the transferee otherwise is a Permitted Transferee under Section
10.01; and (iii) the Transfer otherwise is a Permitted Transfer under Section
10.01. To the extent that a Consenting Creditor is acting in its capacity as a
Qualified Marketmaker, it may Transfer (by purchase, sale, assignment,
participation, or otherwise) any right, title or interests in Company
Claims/Interests that the Qualified Marketmaker acquires from a holder of the
Company Claims/Interests who is not a Consenting Creditor without the
requirement that the transferee be a Permitted Transferee. 10.06.
Notwithstanding anything to the contrary in this Section 10, the restrictions on
Transfer set forth in this Section 10 shall not apply to the grant of any liens
or encumbrances on any claims and interests in favor of a bank or broker-dealer
holding custody of such claims and interests in the ordinary course of business
and which lien or encumbrance is released upon the Transfer of such claims and
interests. 10.07. Notwithstanding anything herein to the contrary, the duties
and obligations of the Consenting Creditors under this Agreement shall be
several, and not joint. No Party shall have any responsibility by virtue of this
Agreement for any trading by any other entity. No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement. The Parties acknowledge that this Agreement
does not constitute an agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting, or disposing of
any equity securities of the Debtors and do not constitute a “group” within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended. No
action taken by any Consenting Creditors pursuant to this Agreement shall be
deemed to constitute or to create a presumption by any of the Parties that the
Consenting Creditors are in any way acting in concert or as such a “group.”
10.08. Notwithstanding anything else herein for purposes of this Agreement,
Claims of a Consenting Creditor that are held by such Consenting Creditor in a
fiduciary or similar capacity shall not be bound by or subject to this
Agreement. For the avoidance of doubt, if the Consenting Creditor is specified
on the relevant signature page as a particular group or business within an
entity, “Consenting Creditor” shall mean such group or business and shall not
mean the entity or its Affiliates, or any other desk or business thereof, or any
third party funds advised thereby. In addition, if a Consenting Creditor is a
fund, then this Agreement shall apply only to the fund that executes the
Agreement and not to the Affiliates of such fund, any manager of such fund or
any other person or entity. 10.09. For the avoidance of doubt, and
notwithstanding anything to the contrary in this Section 10, the restrictions on
Transfer set forth in this Section 10 shall not apply to any Excess Second Lien
Claims or any Excess Unsecured Notes Claims. Section 11. Representations and
Warranties of Consenting Creditors. Each Consenting Creditor severally, and not
jointly, represents and warrants that, as of the date such Consenting Creditor
executes and delivers this Agreement: (a) it is the beneficial or record owner
of the face amount of the Company Claims/Interests or is the nominee, investment
manager, or advisor for beneficial holders of the Company Claims/Interests
reflected in, and, having made reasonable inquiry, is not the beneficial 22



--------------------------------------------------------------------------------



 
[amendmentno2topsa031.jpg]
or record owner of any Company Claims/Interests other than those reflected in,
such Consenting Creditor’s signature page to this Agreement or a Transfer
Agreement, as applicable (as may be updated pursuant to Section 10); (b) such
Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition, transfer, or encumbrances of
any kind, that would adversely affect in any way such Consenting Creditor’s
ability to perform any of its obligations under this Agreement at the time such
obligations are required to be performed; (c) it has the full power to vote and
consent to matters concerning all of its Company Claims/Interests referable to
it as contemplated by this Agreement subject to applicable Law; and (d) solely
with respect to holders of Company Claims/Interests, (i) it is either (A) a
qualified institutional buyer as defined in Rule 144A of the Securities Act, (B)
not a U.S. person (as defined in Regulation S of the Securities Act), or (C) an
institutional accredited investor (as defined in the Rules), and (ii) any
securities acquired by the Consenting Creditor in connection with the
Restructuring Transactions will have been acquired for investment and not with a
view to distribution or resale in violation of the Securities Act. Section 12.
Mutual Representations, Warranties, and Covenants. Each of the Parties
represents, warrants, and covenants to each other Party, as of the date such
Party executed and delivers this Agreement: (a) it is validly existing and in
good standing under the Laws of the state of its organization, and this
Agreement is a legal, valid, and binding obligation of such Party, enforceable
against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability; (b) except as expressly
provided in this Agreement, the Plan, and the Bankruptcy Code, no consent or
approval is required by any other person or entity in order for it to effectuate
the Restructuring Transactions and Uniti Transactions contemplated by, and
perform its respective obligations under, this Agreement; (c) the entry into and
performance by it of, and the transactions contemplated by, this Agreement do
not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of
association or other constitutional documents; (d) except as expressly provided
in this Agreement, it has (or will have, at the relevant time) all requisite
corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring Transactions and Uniti
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and (e) except as expressly provided by this Agreement, it is not
party to any restructuring or similar agreements or arrangements with the other
Parties to this Agreement that have not been disclosed to all Parties to this
Agreement. 23



--------------------------------------------------------------------------------



 
[amendmentno2topsa032.jpg]
Section 13. Termination Events. 13.01. Consenting Elliott and First Lien
Creditor Termination Events. This Agreement may be terminated (a) with respect
to the Consenting Creditors that are members of the First Lien Ad Hoc Group, by
the Required Consenting First Lien Creditors, and (b) with respect to Elliott,
by Elliott, in each case, by the delivery to the Company Parties of a written
notice in accordance with Section 16.10 hereof upon the occurrence of the
following events (such events, the “Consenting Elliott and First Lien Creditor
Termination Events”): (a) the breach in a material respect by a Company Party or
a Uniti Party of any of the representations, warranties, or covenants of the
Company Parties or the Uniti Parties, as applicable, set forth in this Agreement
that remains uncured (to the extent curable) for ten (10) Business Days after
such terminating Consenting Creditors transmit a written notice in accordance
with Section 16.10 hereof detailing any such breach; (b) any representation or
warranty in this Agreement made by any Company Party or any Uniti Party shall
have been untrue in any material respect when made or shall have become untrue
in any material respect, and such breach remains uncured (to the extent curable)
for a period of ten (10) Business Days following such Debtor’s receipt of notice
in accordance with Section 16.10 hereof detailing any such breach; (c) the
failure to meet any of the Milestones in Section 4 of this Agreement; (d) any
Company Party or Uniti Party files, amends or modifies, executes, enters into,
or files a pleading seeking authority to amend or modify, the Definitive
Documents in a manner that is inconsistent with this Agreement, including the
consent rights of the Required Consenting Creditors set forth in Section 3 of
this Agreement, or publicly announces its intention to take any such action; (e)
any Debtor files, or publicly announces that it will file, or joins in or
supports, any plan of reorganization other than the Plan, or files any motion or
application seeking authority to sell any assets, in each case, without the
prior written consent of the Required Consenting Creditors (f) the issuance or
ruling by any governmental authority, including the Bankruptcy Court, any
regulatory authority, or court of competent jurisdiction, of any final,
non-appealable ruling or order that enjoins the consummation of a material
portion of the Restructuring Transactions or the Uniti Transactions, or the
commencement of any action by any governmental authority or other regulatory
authority that could reasonably be expected to enjoin or otherwise make
impractical the substantial consummation of the Restructuring Transactions on
the terms and conditions set forth herein and in the Uniti Term Sheet or the
Plan; provided, that the Debtors shall have twenty (20) business days after the
issuance of such ruling, order, or action to obtain relief that would allow
consummation of the Restructuring Transactions in a manner that (i) does not
prevent or diminish compliance with the terms of the Plan and this Agreement and
(ii) is acceptable to the Required Consenting Creditors; provided, further,
however that this termination right may not be exercised by any Party that
sought or requested such ruling or order in contravention of any obligation set
out in this Agreement; 24



--------------------------------------------------------------------------------



 
[amendmentno2topsa033.jpg]
(g) any order approving the Plan or the Disclosure Statement is reversed,
stayed, dismissed, vacated, or reconsidered without the consent of the Required
Consenting Creditors, is modified or amended in a manner that is inconsistent
with this Agreement or not reasonably satisfactory to the Required Consenting
Creditors, or a motion for reconsideration, reargument, or rehearing with
respect to such order is granted; (h) the Bankruptcy Court enters an order
denying confirmation of the Plan or the Confirmation Order is reversed, stayed,
dismissed, vacated, or reconsidered, in each case without the consent of the
Required Consenting Creditors; (i) the entry of an order by the Bankruptcy
Court, or the filing of a motion or application by any Company Party seeking an
order (without the prior written consent of the Required Consenting Creditors),
(i) converting one or more of the Chapter 11 Cases of a Company Party to a case
under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party, or (iii) rejecting this Agreement; (j) either: (i) any Debtor files a
motion, application, or adversary proceeding (or any Debtor supports any such
motion, application, or adversary proceeding filed or commenced by any Third
Party) (A) challenging the validity, enforceability, perfection, or priority of,
or seeking avoidance or subordination of the First Lien Claims or the Second
Lien Claims, or the liens securing such Claims, or (B) asserting any other cause
of action against and/or with respect to or relating to such Claims or the
prepetition liens securing such Claims; or (ii) the Bankruptcy Court (or any
court with jurisdiction over the Chapter 11 Cases) enters an order providing
relief against the interests of any Consenting Creditor with respect to any of
the foregoing causes of action or proceedings; (k) the Company Parties terminate
their obligations under and in accordance with this Agreement; (l) the Uniti
Parties terminate their obligations under and in accordance with this Agreement;
(m) the failure of the Consenting Creditors to hold, in the aggregate, at least
66.7% of the First Lien Claims; (n) any board of directors or board of managers,
as applicable, of any Debtor exercises a Fiduciary Out pursuant to and in
accordance with Section 13.04(a) of this Agreement; (o) (i) the Bankruptcy Court
enters an order denying the Uniti 9019 Motion and (ii) either (A) the Debtors
have not timely appealed such denial, (B) an appellate court affirms such denial
and such appellate court decision is not subject to further appeal, or (C) such
denial has not been timely reversed by an appellate court on a final,
non-appealable basis; (p) the 9019 Motion is granted but reversed on appeal and
either (i) such reversal is not subject to further appeal or (ii) any order
reversing the approval of the 9019 Motion is not timely reversed on further
appeal; 25



--------------------------------------------------------------------------------



 
[amendmentno2topsa034.jpg]
(q) the Bankruptcy Court denies approval of the BCA Approval Motion; (r) the
Backstop Commitment Agreement terminates pursuant to its terms; or (s) the
Bankruptcy Court enters an order in the Chapter 11 Cases terminating any of the
Debtors’ exclusive right under section 1121 of the Bankruptcy Code to file a
plan or plans of reorganization. Notwithstanding anything to the contrary
herein, unless and until there is an unstayed order of the Bankruptcy Court
providing that the giving of notice under and/or termination of this Agreement
in accordance with its terms is not prohibited by the automatic stay imposed by
section 362 of the Bankruptcy Code, the occurrence of any of the Consenting
Creditor Termination Events in this Section 13.01 shall result in an automatic
termination of this Agreement, to the extent the Required Consenting Creditors
would otherwise have the ability to terminate this Agreement in accordance with
Section 13.01, five (5) business days following such occurrence unless waived
(including retroactively) in writing by the Required Consenting Creditors. The
Required Consenting First Lien Lenders or Elliott may terminate this Agreement
upon written notice in accordance with Section 16.10 hereof with respect to the
Consenting Midwest Noteholders in the event that the Consenting Midwest
Noteholders fail to hold, in the aggregate, at least 66.7% of the Midwest Notes
Claims (solely for purposes of the termination provision herein and for no other
purpose, if a Consenting Midwest Noteholder has transferred a Midwest Notes
Claim to a Qualified Marketmaker, such Qualified Marketmaker shall be deemed to
be Consenting Midwest Noteholder); provided that such termination may be
exercised with respect to the Consenting Midwest Noteholders only (and all
Company Claims/Interests held by the Consenting Midwest Noteholders) and all
other Company Claims/Interests (and the holders thereof) shall remain subject to
this Agreement 13.02. Consenting Midwest Noteholder Termination Events. This
Agreement may be terminated with respect to the Consenting Midwest Noteholders
that are members of the Ad Hoc Group of Midwest Noteholders by the Required
Consenting Midwest Noteholder by the delivery to the Company Parties of a
written notice in accordance with Section 16.10 hereof upon the occurrence of
the following events (such events, the “Consenting Midwest Noteholder
Termination Events”): (a) the breach in any material respect by a Company Party
of any of the representations, warranties, or covenants of the Company Parties
set forth in this Agreement that (i) adversely affects the Consenting Midwest
Noteholders’ treatment3, and (ii) remains uncured for ten (10) Business Days
after the Required Consenting Midwest Noteholders transmit a written notice in
accordance with Section 16.10 hereof detailing any such breach; (b) the breach
in any material respect by the Consenting Elliott and First Lien Creditors of
any of the representations, warranties, or covenants of the Consenting Elliott
and First Lien 3 For the avoidance of doubt, each Consenting Midwest Noteholder
reserves all rights with respect to any make whole (or similar) claim associated
with the Midwest Notes in the event of (i) termination of the Plan Support
Agreement and/or (ii) modification, amendment, supplement or waiver of the Plan
Support Agreement to the extent that such modification, amendment, supplement or
waiver would adversely affect the economic treatment of the Midwest Notes Claims
as contemplated herein 26



--------------------------------------------------------------------------------



 
[amendmentno2topsa035.jpg]
Creditors set forth in this Agreement that (i) adversely affects the Consenting
Midwest Noteholders’ treatment, and (ii) remains uncured for ten (10) Business
Days after the Required Consenting Midwest Noteholders transmit a written notice
in accordance with Section 16.10 hereof detailing any such breach; (c) any
representation or warranty in this Agreement made by any Company Party or shall
have been untrue in any material respect when made, or shall have become untrue
in any material respect, and such breach (i) adversely affects the Consenting
Midwest Noteholders’ treatment and (ii) remains uncured (to the extent curable)
for a period of ten (10) Business Days following such Company Party’s receipt of
notice in accordance with Section 16.10 hereof detailing any such breach; (d)
any Company Party files, amends or modifies, executes, enters into, or files a
pleading seeking authority to amend or modify, the Definitive Documents in a
manner that adversely affects the the Consenting Midwest Noteholders’ treatment;
(e) the failure to meet the Milestone set forth in Section 4.01(h) of this
Agreement; (f) the entry of an order by the Bankruptcy Court, or the filing of a
motion or application by any Company Party seeking an order (without the prior
written consent of the Consenting Midwest Noteholders, not to be unreasonably
withheld), (i) converting one or more of the Chapter 11 Cases of a material
Company Party (including, but not limited to, Windstream Holding of the Midwest,
Inc. and its debtor subsidiaries) to a case under chapter 7 of the Bankruptcy
Code, (ii) appointing an examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more
of the Chapter 11 Cases of a Company Party, or (iii) rejecting this Agreement;
and (g) the Company Parties terminate their obligations under and in accordance
with this Agreement. 13.03. Uniti Parties Termination Events. The Uniti Parties
may terminate this Agreement as to the Uniti Parties upon prior written notice
to all Parties in accordance with Section 16.10 hereof upon the occurrence of
any of the following events (such events, the “Uniti Parties Termination
Events”): (a) the breach in any material respect by a Company Party of any of
the representations, warranties, or covenants of the Company Parties set forth
in this Agreement that (i) adversely affects the Company Parties’ or Uniti
Parties’ ability to consummate the Uniti Transactions, and (ii) remains uncured
for ten (10) Business Days after the Uniti Parties transmit a written notice in
accordance with Section 16.10 hereof detailing any such breach; (b) the breach
in any material respect of any provision set forth in this Agreement by any
Consenting Creditor that (i) remains uncured for a period of ten (10) Business
Days after the receipt by the Consenting Creditors of notice and a description
of such breach, (ii) has an adverse impact on the Uniti Parties and the Uniti
Transactions or the consummation of the Uniti Transactions, and (iii) causes the
non-breaching Consenting Creditors to hold less than 66.7% of the First Lien
Claims; 27



--------------------------------------------------------------------------------



 
[amendmentno2topsa036.jpg]
(c) any representation or warranty in this Agreement made by any Company Party
or shall have been untrue in any material respect when made, or shall have
become untrue in any material respect, and such breach (i) has an adverse impact
on the Uniti Parties and the Uniti Transactions or the consummation of the Uniti
Transactions and (ii) remains uncured (to the extent curable) for a period of
ten (10) Business Days following such Company Party’s receipt of notice in
accordance with Section 16.10 hereof detailing any such breach; (d) the failure
to meet any Milestone set forth in this Agreement with respect to any of the
Uniti Documents; (e) any Company Party files, amends or modifies, executes,
enters into, or files a pleading seeking authority to amend or modify, any of
the Uniti Documents in a manner that is inconsistent with this Agreement or the
Uniti Term Sheet, or publicly announces its intention to take any such action;
(f) the issuance or ruling by any governmental authority, including the
Bankruptcy Court, any regulatory authority, or court of competent jurisdiction,
of any final, non-appealable ruling or order that enjoins the consummation of a
material portion of the Uniti Transactions, or the commencement of any action by
any governmental authority or other regulatory authority that could reasonably
be expected to enjoin or otherwise make impractical the substantial consummation
of the Uniti Transactions on the terms and conditions set forth in the Uniti
Term Sheet; provided, that the Debtors shall have ten (10) business days after
the issuance of such ruling, order, or action to obtain relief that would allow
consummation of the Uniti Transactions in a manner that (i) does not prevent or
diminish compliance with the terms of the Uniti Term Sheet and (ii) is
acceptable to the Required Consenting Creditors; provided, further, however that
this termination right may not be exercised by any Party that sought or
requested such ruling or order in contravention of any obligation set out in
this Agreement; (g) the entry of an order by the Bankruptcy Court, or the filing
of a motion or application by any Company Party seeking an order (without the
prior written consent of the Uniti Parties, not to be unreasonably withheld),
(i) converting one or more of the Chapter 11 Cases of a material Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a
Company Party, or (iii) rejecting this Agreement; (h) the entry of an order by
the Bankruptcy Court granting standing to any third party to pursue any
litigation against a Uniti Party other than to enforce this Agreement or any
Definitive Document or as otherwise permitted under this Agreement; (i) (i) the
Bankruptcy Court enters an order denying the Uniti 9019 Motion and (ii) either
(A) the Debtors have not timely appealed such denial, (B) an appellate court
affirms the such denial and such appellate court decision is not subject to
further appeal, or (C) such denial has not been timely reversed by an appellate
court on a final, non-appealable basis; 28



--------------------------------------------------------------------------------



 
[amendmentno2topsa037.jpg]
(j) the 9019 Motion is granted but reversed on appeal and either (i) such
reversal is not subject to further appeal or (ii) any order reversing the
approval of the 9019 Motion is not timely reversed on further appeal; or (k) the
Company Parties terminate their obligations under and in accordance with this
Agreement. 13.05. Company Party Termination Events. Any Company Party may
terminate this Agreement as to all Parties (except as provided below) upon prior
written notice to all Parties in accordance with Section 16.10 hereof upon the
occurrence of any of the following events (such events, the “Company Termination
Events” and, together with the Consenting Creditor Termination Events,
Consenting Midwest Noteholder Termination Events and the Uniti Parties
Termination Events, the “Termination Events”): (a) the breach in any material
respect by one or more of the Uniti Parties of any provision set forth in this
Agreement that remains uncured for a period of ten (10) Business Days after the
receipt by the Uniti Parties, as applicable, of notice of such breach; (b) the
breach in any material respect of any provision set forth in this Agreement of
any Consenting Creditor that (i) remains uncured for a period of ten (10)
Business Days after the receipt by the Consenting Creditors of notice and a
description of such breach, (ii) could reasonably be expected to have an adverse
impact on the Restructuring Transactions or the consummation of the
Restructuring Transactions by Consenting Creditors, and (iii) causes the non-
breaching Consenting Creditors to hold less than 66.7% of the First Lien Claims;
provided, however that in the case of any breach by a Consenting Creditor, the
Debtors may terminate this Agreement solely as to such breaching Consenting
Creditor; (c) the failure of the Consenting Creditors to hold, in the aggregate,
at least 66.7% of the First Lien Claims; (d) the failure of the Consenting
Midwest Noteholders to hold, in the aggregate, at least 66.7% of the Midwest
Notes Claims (solely for purposes of the termination provision herein and for no
other purpose, if a Consenting Midwest Noteholder has transferred a Midwest
Notes Claim to a Qualified Marketmaker, such Qualified Marketmaker shall be
deemed to be Consenting Midwest Noteholder); provided that such Company
Termination Event may be exercised with respect to the Consenting Midwest
Noteholders only (and all Company Claims/Interests held by the Consenting
Midwest Noteholders) and all other Company Claims/Interests (and the holders
thereof) shall remain subject to this Agreement; (e) the board of directors,
board of managers, or such similar governing body of any Company Party
determines in good faith, after consulting with outside counsel, (i) that
proceeding with any of the Restructuring Transactions would be inconsistent with
the exercise of its fiduciary duties or its compliance with applicable Law or
(ii) in the exercise of its fiduciary duties, to pursue an Alternative
Restructuring Proposal and the continued support of the Restructuring
Transactions is inconsistent with its fiduciary duties or applicable Law (a
“Fiduciary Out”); (f) the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order that (i) enjoins the 29



--------------------------------------------------------------------------------



 
[amendmentno2topsa038.jpg]
consummation of a material portion of the Restructuring Transactions or the
Uniti Transactions and (ii) remains in effect for twenty (20) Business Days
after such terminating Company Party transmits a written notice in accordance
with Section 16.10 hereof detailing any such issuance; provided, that this
termination right shall not apply to or be exercised by any Company Party that
sought or requested such ruling or order in contravention of any obligation or
restriction set out in this Agreement; or (g) the Bankruptcy Court enters an
order denying confirmation of the Plan. 13.06. Mutual Termination. This
Agreement, and the obligations of all Parties hereunder, may be terminated by
mutual written agreement among all of the following: (a) the Required Consenting
Creditors; (b) the Required Consenting Midwest Noteholders; (c) each Uniti
Party; and (d) each Company Party. 13.07. Automatic Termination. This Agreement
shall terminate automatically without any further required action or notice
immediately after the Plan Effective Date. 13.08. Effect of Termination. Upon
the occurrence of a Termination Date as to a Party, this Agreement shall be of
no further force and effect as to such Party and each Party subject to such
termination shall be released from its commitments, undertakings, and agreements
under or related to this Agreement and shall have the rights and remedies that
it would have had, had it not entered into this Agreement, and shall be entitled
to take all actions, whether with respect to the Restructuring Transactions or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, including with respect to any and all Claims or causes of action.
Upon the occurrence of a Termination Date prior to the Confirmation Order being
entered by a Bankruptcy Court, any and all consents or ballots tendered by the
Parties subject to such termination before a Termination Date shall be deemed,
for all purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with the
Restructuring Transactions and this Agreement or otherwise. Nothing in this
Agreement shall be construed as prohibiting any Party from contesting whether
any such termination is in accordance with its terms or to seek enforcement of
any rights under this Agreement that arose or existed before a Termination Date.
Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict (a) any right of any
Party or the ability of any Party to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims
against any other Party. No purported termination of this Agreement shall be
effective under this Section 13.08 or otherwise if the Party seeking to
terminate this Agreement is in material breach of this Agreement. Nothing in
this Section 13.08 shall restrict any Company Party’s right to terminate this
Agreement in accordance with Section 13.05(c). Following the occurrence of a
Termination Date, the following shall survive any such termination: (a) any
claim for breach of this Agreement that occurs prior to such Termination Date,
and all rights and remedies with respect to such claims shall not be prejudiced
in any way; (b) the Debtors’ obligations in Section 15 of this Agreement accrued
up to and including such Termination Date; and (c) Sections 1.02, 13.04, 13.06,
14, 16.01, 16.05, 16.06, 16.07, 16.08, 16.09, 16.10, 16.14, and 16.18 hereof.
The automatic stay applicable under section 362 of the Bankruptcy Code shall not
prohibit a Party from taking any action or delivering any notice necessary to
effectuate the termination of this Agreement pursuant to and in accordance with
the terms hereof. 30



--------------------------------------------------------------------------------



 
[amendmentno2topsa039.jpg]
Section 14. Amendments and Waivers. (a) Except as otherwise set forth in this
Section 14, this Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner without
the prior written consent of each of the Debtors and the Required Consenting
Creditors. (b) Notwithstanding Section 14(a) of this Agreement, (i) no provision
of any Uniti Document or of this Agreement may be modified, amended, or
supplemented, and no condition or requirement of the Uniti Documents or this
Agreement may be waived, without the additional prior written consent of the
Uniti Parties to the extent that such modification, amendment, supplement, or
waiver would (x) be inconsistent with the terms of the Uniti Term Sheet and (y)
materially affect the economic treatment of the Uniti Parties contemplated by
the Uniti Term Sheet, and (ii) no provision of this Agreement may be modified,
amended, or supplemented, and no condition or requirement of this Agreement may
be waived, without the prior written consent of the Required Consenting Midwest
Noteholders to the extent that such modification, amendment, supplement, or
waiver would adversely affect the treatment of the Consenting Midwest
Noteholders. (c) Notwithstanding Section 14(a) of this Agreement, (i) any
waiver, modification, amendment, or supplement to this Section 14 shall require
the written consent of all of the Parties, (ii) (x) any modification, amendment,
or change to the definition of “Required Consenting First Lien Creditors” shall
require the consent of each member of the First Lien Ad Hoc Group holding First
Lien Claims that was a Consenting Creditor and member of the First Lien Ad Hoc
Group as of the date of such modification, amendment, or change, (y) any
modification, amendment, or change to the definition of “Uniti Parties” shall
require the consent of the Uniti Parties and (z) any modification, amendment, or
change to the definition of “Required Consenting Midwest Noteholders” shall
require the consent of each member of the Ad Hoc Group of Midwest Noteholders
holding Midwest Notes Claims that was a Consenting Creditor and member of the Ad
Hoc Group of Midwest Noteholders as of the date of such modification, amendment,
or change, (iii) any change, modification, amendment, or supplement to the Uniti
Parties Termination Events shall require the written consent of the Uniti
Parties and (iv) any change, modification, or amendment to this Agreement that
affects any Consenting Creditor in a manner that is materially and adversely
disproportionate, on an economic or non-economic basis, to the manner in which
such Consenting Creditor was treated pursuant to the terms of this Agreement
immediately prior to such change, modification, or amendment shall require the
written consent of such materially adversely and disproportionately affected
Consenting Creditor. (d) Any proposed modification, amendment, waiver or
supplement that does not comply with this Section 14 shall be ineffective and
void ab initio. (e) The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise of such right, power or 31



--------------------------------------------------------------------------------



 
[amendmentno2topsa040.jpg]
remedy or the exercise of any other right, power or remedy. All remedies under
this Agreement are cumulative and are not exclusive of any other remedies
provided by Law. (f) Any consent or waiver contemplated in this Section 14 may
be provided by electronic mail from counsel to the relevant Party. Section 15.
Fees and Expenses. During the Agreement Effective Period, the Debtors shall
promptly pay or reimburse when due all reasonable and documented fees and
expenses of the following (regardless of when such fees are or were incurred):
(a) Shearman & Sterling LLP, as counsel to the Ad Hoc Group of Midwest
Noteholders; (b) Boies Schiller LLP, as conflicts counsel to the Ad Hoc Group of
Midwest Noteholders; (c) TRS Advisors LLC, as financial advisor to the Ad Hoc
Group of Midwest Noteholders; (d) Ankura Trust Company, LLC, as Trustee under
the Midwest Notes; (e) Kilpatrick Townsend & Stockton LLP, as counsel to the
Trustee under the Midwest Notes; (f) Paul, Weiss, Rifkind, Wharton & Garrison
LLP, as counsel to the First Lien Ad Hoc Group; (g) Evercore Group, L.L.C., as
financial advisor to the First Lien Ad Hoc Group; (h) Ropes & Gray LLP, as
counsel to Elliott; (i) all other counsel, including special corporate,
regulatory and REIT counsel, and non-legal consultants or other professionals
incurred by Elliott related to the restructuring prior to the Agreement
Effective Date and (ii) after the Agreement Effective Date, one special
corporate, one regulatory and one REIT counsel, and non-legal consultants or
other professionals incurred by Elliott, solely, except for special corporate
counsel and subject to privilege in all cases, to the extent the First Lien Ad
Hoc Group’s advisors and members receive access to and work product of such
counsel or consultants following the Agreement Effective Date; (i) one
consultant or regulatory counsel to the First Lien Ad Hoc Group; and (j) any
applicable filing or other similar fees required to be paid by or on behalf of
any Consenting Creditor in all applicable jurisdictions, in each case subject to
entry of the BCA Approval Order; provided, however, that if this Agreement is
terminated as to all Consenting Creditors, the Debtors shall promptly pay all
reasonable and documented fees and expenses of each advisor listed in this
Section 15 that have accrued prior to the Termination Date with respect to all
such Consenting Creditors; provided, further, that nothing herein shall alter or
modify the Company’s payment obligations under the Final Order (A) Authorizing
the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use
Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative
Expense Status, (D) Granting Adequate Protection to the Prepetition Secured
Parties, (E) Modifying the Automatic Stay, and (F) Granting Related Relief
[Docket No. 376] (“Final DIP Order”). Section 16. Miscellaneous. 16.01.
Acknowledgement. Notwithstanding any other provision herein, this Agreement is
not and shall not be deemed to be an offer with respect to any securities or
solicitation of votes for the acceptance of a plan of reorganization for
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise. Any such
offer or solicitation will be made only in compliance with all applicable
securities Laws, provisions of the Bankruptcy Code, and/or other applicable Law.
16.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and 32



--------------------------------------------------------------------------------



 
[amendmentno2topsa041.jpg]
schedules. In the event of any inconsistency between this Agreement (without
reference to the exhibits, annexes, and schedules hereto) and the exhibits,
annexes, and schedules hereto, this Agreement (without reference to the
exhibits, annexes, and schedules thereto) shall govern. In the event of any
inconsistencies between the Restructuring Term Sheet and the Uniti Term Sheet
with respect to the Uniti Transactions, the Uniti Term Sheet shall control and
govern. 16.03. Further Assurances. Subject to the other terms of this Agreement
during the Agreement Effective Period, the Parties agree to execute and deliver
such other instruments and perform such acts, in addition to the matters herein
specified, as may be reasonably appropriate or necessary, or as may be required
by order of the Bankruptcy Court, from time to time, to effectuate the
Restructuring Transactions or the Uniti Transactions, as applicable. 16.04.
Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
among the Parties with respect thereto, other than any Confidentiality
Agreement. 16.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.
THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto. 16.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 16.07.
Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party. No Party or its advisors shall disclose to
any person or entity (including, for the avoidance of doubt, any other Party)
the holdings information of any Consenting Creditor without such Consenting
Creditor’s prior written consent; provided, that signature pages executed by
Consenting Creditors shall be delivered to (a) all Consenting Creditors in
redacted form that removes the details of such Consenting Creditors’ holdings of
the Claims and Interests listed thereon and (b) the Debtors in unredacted form
(to be held by the Debtors on a professionals’ eyes only-basis). Any public
filing of this Agreement, with the Bankruptcy Court 33



--------------------------------------------------------------------------------



 
[amendmentno2topsa042.jpg]
or otherwise, which includes executed signature pages to this Agreement shall
include such signature pages only in redacted form with respect to the holdings
of each Consenting Creditor. 16.08. Rules of Construction. This Agreement is the
product of negotiations among the Company Parties, the Uniti Parties, and the
Consenting Creditors, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof. The Company Parties, the Uniti
Parties, and the Consenting Creditors were each represented by counsel during
the negotiations and drafting of this Agreement and continue to be represented
by counsel. 16.09. Successors and Assigns; Third Parties. This Agreement is
intended to bind and inure to the benefit of the Parties and their respective
successors and permitted assigns, as applicable. There are no third party
beneficiaries under this Agreement, and the rights or obligations of any Party
under this Agreement may not be assigned, delegated, or transferred to any other
person or entity. 16.10. Notices. All notices hereunder shall be deemed given if
in writing and delivered, by electronic mail, courier, or registered or
certified mail (return receipt requested), to the following addresses (or at
such other addresses as shall be specified by like notice): (a) if to a Company
Party, to: Windstream Holdings, Inc. 4001 Rodney Parham Road Little Rock,
Arkansas Attn: Kristi M. Moody Email: Kristi.Moody@windstream.com with copies
to: Kirkland & Ellis LLP 601 Lexington Avenue New York, NY 10022 Attn: Stephen
E. Hessler and Marc Kieselstein Email: shessler@kirkland.com
mkieselstein@kirkland.com and Kirkland & Ellis LLP 300 North LaSalle Street
Chicago, IL 60654 Attn: Ross Kwasteniet, Brad Weiland, and John Luze Email:
rkwasteniet@kirkland.com brad.weiland@kirkland.com 34



--------------------------------------------------------------------------------



 
[amendmentno2topsa043.jpg]
john.luze@kirkland.com (b) if to a Consenting Creditor: To the address set forth
on its signature page hereto or such Consenting Creditor’s Joinder, as
applicable with copies to each of Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas New York, NY 10019 Attn: Brian S. Hermann and Samuel
E. Lovett Email: bhermann@paulweiss.com slovett@paulweiss.com and Ropes & Gray
LLP 1211 Avenue of the Americas New York, NY 10036 Attn: Keith H. Wofford and
Stephen Moeller-Sally Email: Keith.Wofford@ropesgray.com ssally@ropesgray.com
and Shearman & Sterling LLP 599 Lexington Avenue New York, NY 10022 Attn: Joel
Moss and Jordan A. Wishnew Email: joel.moss@shearman.com
jordan.wishnew@shearman.com (c) if to the Uniti Parties: Uniti Group Inc. 10802
Executive Center Drive Benton Bldg., Ste 300 Little Rock, Arkansas 72211 Attn:
Daniel Heard Email: daniel.heard@uniti.com with copies to: Davis Polk & Wardwell
LLP 450 Lexington Avenue 35



--------------------------------------------------------------------------------



 
[amendmentno2topsa044.jpg]
New York, NY 10017 Attn: Eli Vonnegut and Jacob Weiner Email:
eli.vonnegut@davispolk.com jacob.weiner@davispolk.com Any notice given by
delivery, mail, or courier shall be effective when received. 16.11. Independent
Due Diligence and Decision Making. Each Consenting Creditor hereby confirms that
its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and
prospects of the Company Parties. 16.12. Enforceability of Agreement. Each of
the Parties to the extent enforceable waives any right to assert that the
exercise of termination rights under this Agreement is subject to the automatic
stay provisions of the Bankruptcy Code, and expressly stipulates and consents
hereunder to the prospective modification of the automatic stay provisions of
the Bankruptcy Code for purposes of exercising termination rights under this
Agreement, to the extent the Bankruptcy Court determines that such relief is
required. 16.13. Waiver. If the Restructuring Transactions or the Uniti
Transactions are not consummated, or if this Agreement is terminated for any
reason, the Parties fully reserve any and all of their rights. Pursuant to
Federal Rule of Evidence 408 and any other applicable rules of evidence, this
Agreement and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement. 16.14.
Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party, and each non-breaching Party shall be entitled to specific performance
and injunctive or other equitable relief (without the posting of any bond and
without proof of actual damages) as a remedy of any such breach, including an
order of the Bankruptcy Court or other court of competent jurisdiction requiring
any Party to comply promptly with any of its obligations hereunder.
Notwithstanding anything to the contrary in this Agreement, none of the Parties
will be liable for, and none of the Parties shall claim or seek to recover, any
punitive, special, indirect or consequential damages or damages for lost
profits. 16.15. Several, Not Joint, Claims. Except where otherwise specified,
the agreements, representations, warranties, and obligations of the Parties
under this Agreement are, in all respects, several and not joint. 16.16.
Severability and Construction. If any provision of this Agreement shall be held
by a court of competent jurisdiction to be illegal, invalid, or unenforceable,
the remaining provisions shall remain in full force and effect if essential
terms and conditions of this Agreement for each Party remain valid, binding, and
enforceable. 16.17. Remedies Cumulative. All rights, powers, and remedies
provided under this Agreement or otherwise available in respect hereof at Law or
in equity shall be cumulative and 36



--------------------------------------------------------------------------------



 
[amendmentno2topsa045.jpg]
not alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party. 16.18. Capacities of Consenting
Creditors. Each Consenting Creditor has entered into this agreement on account
of all Company Claims/Interests that it holds (directly or through discretionary
accounts that it manages or advises) and, except where otherwise specified in
this Agreement, shall take or refrain from taking all actions that it is
obligated to take or refrain from taking under this Agreement with respect to
all such Company Claims/Interests. 16.19. Email Consents. Where a written
consent, acceptance, approval, or waiver is required pursuant to or contemplated
by this Agreement, pursuant to Section 3.02, Section 14, or otherwise, including
a written approval by the Company Parties, the Uniti Parties, the Required
Consenting Creditors or the Required Consenting Midwest Noteholders, such
written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel. IN WITNESS
WHEREOF, the Parties hereto have executed this Agreement on the day and year
first above written. 37



--------------------------------------------------------------------------------



 
[amendmentno2topsa046.jpg]
[Signature pages omitted.]



--------------------------------------------------------------------------------



 
[amendmentno2topsa047.jpg]
EXHIBIT A-1 Obligor Debtors



--------------------------------------------------------------------------------



 
[amendmentno2topsa048.jpg]
Windstream Services, LLC Allworx Corp. ARC Networks, Inc. ATX Communications,
Inc. ATX Telecommunications Services of Virginia, LLC BOB, LLC Boston Retail
Partners LLC BridgeCom Holdings, Inc. BridgeCom Solutions Group, Inc. Broadview
Networks of Massachusetts, Inc. Broadview Networks of Virginia, Inc. Buffalo
Valley Management Services, Inc. Business Telecom of Virginia, Inc. BV-BC
Acquisition Corporation Cavalier IP TV, LLC Cavalier Services, LLC Cavalier
Telephone, L.L.C. CCL Historical, Inc. Choice One Communications of Connecticut
Inc. Choice One Communications of Maine Inc. Choice One Communications of
Massachusetts Inc. Choice One Communications of Ohio Inc. Choice One
Communications of Rhode Island Inc. Choice One Communications of Vermont Inc.
Choice One of New Hampshire, Inc. Cinergy Communications Company of Virginia,
LLC Conestoga Enterprises, Inc. Conestoga Management Services, Inc. Connecticut
Broadband, LLC Connecticut Telephone & Communication Systems, Inc. Conversent
Communications Long Distance, LLC Conversent Communications of Connecticut, LLC
Conversent Communications of Maine, LLC Conversent Communications of
Massachusetts, Inc. Conversent Communications of New Hampshire, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa049.jpg]
Conversent Communications of Rhode Island, LLC Conversent Communications of
Vermont, LLC CoreComm-ATX, Inc. CoreComm Communications, LLC CTC Communications
of Virginia, Inc. D&E Communications, LLC D&E Management Services, Inc. D&E
Networks, Inc. Equity Leasing, Inc. Eureka Broadband Corporation Eureka
Holdings, LLC Eureka Networks, LLC Eureka Telecom of VA, Inc. Heart of the Lakes
Cable Systems, Inc. Info-Highway International, Inc. InfoHighway Communications
Corporation InfoHighway of Virginia, Inc. Iowa Telecom Data Services, L.C. Iowa
Telecom Technologies, LLC IWA Services, LLC KDL Holdings, LLC McLeodUSA
Information Services LLC McLeodUSA Purchasing, LLC MPX, Inc. Norlight
Telecommunications of Virginia, LLC Oklahoma Windstream, LLC Open Support
Systems, LLC PaeTec Communications of Virginia, LLC PAETEC Holding, LLC PAETEC
iTEL, L.L.C. PAETEC Realty LLC PAETEC, LLC PCS Licenses, Inc. Progress Place
Realty Holding Company, LLC RevChain Solutions, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa050.jpg]
SM Holdings, LLC Southwest Enhanced Network Services, LLC Talk America of
Virginia, LLC Teleview, LLC Texas Windstream, LLC US LEC of Alabama LLC US LEC
of Florida LLC US LEC of South Carolina LLC US LEC of Tennessee LLC US LEC of
Virginia LLC US Xchange Inc. US Xchange of Illinois, L.L.C. US Xchange of
Michigan, L.L.C. US Xchange of Wisconsin, L.L.C. Valor Telecommunications of
Texas, LLC WIN Sales & Leasing, Inc. Windstream Alabama, LLC Windstream
Arkansas, LLC Windstream Business Holdings, LLC Windstream BV Holdings, LLC
Windstream Cavalier, LLC Windstream Communications Kerrville, LLC Windstream
Communications Telecom, LLC Windstream CTC Internet Services, Inc. Windstream
Direct, LLC Windstream Eagle Holdings LLC Windstream Eagle Services, LLC
Windstream EN-TEL, LLC Windstream Finance Corp Windstream Holding of the
Midwest, Inc. Windstream Iowa Communications, LLC Windstream Iowa-Comm, LLC
Windstream KDL-VA, LLC Windstream Kerrville Long Distance, LLC Windstream
Lakedale Link, Inc.



--------------------------------------------------------------------------------



 
[amendmentno2topsa051.jpg]
Windstream Lakedale, Inc. Windstream Leasing, LLC Windstream Lexcom
Entertainment, LLC Windstream Lexcom Long Distance, LLC Windstream Lexcom
Wireless, LLC Windstream Montezuma, LLC Windstream Network Services of the
Midwest, Inc. Windstream NorthStar, LLC Windstream NuVox Arkansas, LLC
Windstream NuVox Illinois, LLC Windstream NuVox Indiana, LLC Windstream NuVox
Kansas, LLC Windstream NuVox Oklahoma, LLC Windstream Oklahoma, LLC Windstream
SHAL Networks, Inc. Windstream SHAL, LLC Windstream Shared Services, LLC
Windstream South Carolina, LLC Windstream Southwest Long Distance, LLC
Windstream Sugar Land, LLC Windstream Supply, LLC Xeta Technologies, Inc.



--------------------------------------------------------------------------------



 
[amendmentno2topsa052.jpg]
EXHIBIT A-2 Non-Obligor Debtors Windstream Holdings, Inc. American Telephone
Company, LLC A.R.C. Networks, Inc. ATX Licensing, Inc. Birmingham Data Link, LLC
BridgeCom International, Inc. Broadview Networks, Inc. Broadview NP Acquisition
Corp. Business Telecom, LLC Cavalier Telephone Mid-Atlantic, L.L.C. Choice One
Communications of New York Inc. Choice One Communications of Pennsylvania Inc.
Choice One Communications Resale L.L.C. Conestoga Wireless Company Conversent
Communications of New Jersey, LLC Conversent Communications of New York, LLC
Conversent Communications of Pennsylvania, LLC Conversent Communications Resale
L.L.C. CTC Communications Corporation D&E Wireless, Inc. Deltacom, LLC Earthlink
Business, LLC Earthlink Carrier, LLC Eureka Telecom, Inc. Georgia Windstream,
LLC Infocore, Inc. Intellifiber Networks, LLC LDMI Telecommunications, LLC
Lightship Telecom, LLC MASSCOMM, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa053.jpg]
McLeodUSA Telecommunications Services, L.L.C. Nashville Data Link, LLC Network
Telephone, LLC PaeTec Communications, LLC Talk America, LLC The Other Phone
Company, LLC TriNet, LLC TruCom Corporation US LEC Communications LLC US LEC of
Georgia LLC US LEC of Maryland LLC US LEC of North Carolina LLC US LEC of
Pennsylvania LLC US Xchange of Indiana, L.L.C. WaveTel NC License Corporation
Windstream Accucomm Networks, LLC Windstream Accucomm Telecommunications, LLC
Windstream Buffalo Valley, Inc. Windstream Communications, LLC Windstream
Concord Telephone, LLC Windstream Conestoga, Inc. Windstream D&E Systems, LLC
Windstream D&E, Inc. Windstream Florida, LLC Windstream Georgia Communications,
LLC Windstream Georgia Telephone, LLC Windstream Georgia, LLC Windstream
IT-Comm, LLC Windstream Kentucky East, LLC Windstream Kentucky West, LLC
Windstream Lexcom Communications, LLC Windstream Mississippi, LLC Windstream
Missouri, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa054.jpg]
Windstream Nebraska, Inc. Windstream New York, Inc. Windstream Norlight, LLC
Windstream North Carolina, LLC Windstream NTI, LLC Windstream NuVox Missouri,
LLC Windstream NuVox Ohio, LLC Windstream NuVox, LLC Windstream of the Midwest,
Inc. Windstream Ohio, LLC Windstream Pennsylvania, LLC Windstream Standard, LLC
Windstream Systems of the Midwest, Inc. Windstream Western Reserve, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa055.jpg]
EXHIBIT B Uniti Parties ANS Connect LLC Contact Network, LLC CSL Alabama System,
LLC CSL Arkansas System, LLC CSL Capital, LLC CSL Florida System, LLC CSL
Georgia Realty, LLC CSL Georgia System, LLC CSL Iowa System, LLC CSL Kentucky
System, LLC CSL Mississippi System, LLC CSL Missouri System, LLC CSL National
GP, LLC CSL National, LP CSL New Mexico System, LLC CSL North Carolina Realty
GP, LLC CSL North Carolina Realty, LP CSL North Carolina System, LP CSL Ohio
System, LLC CSL Oklahoma System, LLC CSL Realty, LLC CSL Tennessee Realty
Partner, LLC CSL Tennessee Realty, LLC CSL Texas System, LLC Hunt Brothers of
Louisiana, LLC Hunt Telecommunications, LLC Information Transport Solutions
InLine Services, LLC Integrated Data Systems, LLC Nexus Systems, Inc.



--------------------------------------------------------------------------------



 
[amendmentno2topsa056.jpg]
Nexus Wireless, LLC PEG Bandwidth DC, LLC PEG Bandwidth DE, LLC PEG Bandwidth
LA, LLC PEG Bandwidth MA, LLC PEG Bandwidth MD, LLC PEG Bandwidth MS, LLC PEG
Bandwidth NJ, LLC PEG Bandwidth NY Telephone Corp. PEG Bandwidth PA, LLC PEG
Bandwidth Services, LLC PEG Bandwidth TX, LLC PEG Bandwidth VA, LLC Southern
Light, LLC Talk America Services, LLC Uniti Completed Towers LLC Uniti Dark
Fiber LLC Uniti Fiber Holdings Inc. Uniti Fiber LLC Uniti Group Finance 2019
Inc. Uniti Group Finance Inc. Uniti Group LP Uniti Group LP LLC Uniti Holdings
GP LLC Uniti Holdings LP Uniti LATAM GP LLC Uniti LATAM LP Uniti Leasing LLC
Uniti Leasing MW LLC Uniti Leasing X LLC Uniti Leasing XI LLC Uniti Leasing XII
LLC Uniti QRS Holdings GP LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa057.jpg]
Uniti QRS Holdings LP Uniti Towers LLC Uniti Towers NMS Holdings LLC Uniti
Wireless Holdings LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa058.jpg]
EXHIBIT C Restructuring Term Sheet



--------------------------------------------------------------------------------



 
[amendmentno2topsa059.jpg]
Execution Version THIS CHAPTER 11 PLAN TERM SHEET IS NOT AN OFFER WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS CHAPTER 11 PLAN TERM SHEET
SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
EFFECTIVE DATE OF THE PLAN SUPPORT AGREEMENT ON THE TERMS DESCRIBED HEREIN AND
IN THE PLAN SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES HERETO.
CHAPTER 11 PLAN TERM SHEET INTRODUCTION This Chapter 11 Plan Term Sheet (this
“Plan Term Sheet”)1 describes the financial restructuring of Windstream
Holdings, Inc. (and, together with its debtor subsidiaries, the “Debtors”). This
Plan Term Sheet is being agreed to in connection with the Debtors’ and the
Consenting Creditors’ entry into that certain Plan Support Agreement, dated as
of March 2, 2020 (as may be further amended, supplemented or modified pursuant
to the terms thereof, the Plan Support Agreement”),2 to which this Plan Term
Sheet is attached as Exhibit A. Pursuant to the Plan Support Agreement, the
Debtors and the Consenting Creditors have agreed to support the transactions
contemplated therein and herein. This Plan Term Sheet does not include a
description of all of the terms, conditions, and other provisions that are to be
contained in the Definitive Documents, which remain subject to negotiation and
completion in accordance with the Plan Support Agreement and applicable law. The
Definitive Documents will not contain any terms or conditions that are
inconsistent with this Plan Term Sheet or the Plan Support Agreement. This Plan
Term Sheet incorporates the rules of construction as set forth in section 102 of
the Bankruptcy Code. GENERAL PROVISIONS REGARDING THE RESTRUCTURING Chapter 11
Plan (a) On the Plan Effective Date, or as soon as is reasonably practicable
thereafter, each holder of an Allowed Claim or Interest, as applicable, shall
receive under the Plan the treatment described in this Plan Term Sheet in full
and final satisfaction, settlement, release, and discharge of and in exchange
for such holder’s Allowed Claim or Interest, except to the extent different
treatment is agreed to by (a) the Reorganized Debtors, (b) the Required
Consenting Creditors, (c) the Requisite Backstop Parties, and (d) the holder of
such Allowed Claim or Interest, as applicable. (b) For the avoidance of doubt,
any action required to be taken by the Debtors on the Plan Effective Date
pursuant to this Plan Term Sheet may be taken on the Plan Effective Date or as
soon as is reasonably practicable thereafter. 1 This Plan Term Sheet reflects a
settlement with respect to valuation solely for purposes of the Plan
contemplated by this Plan Term Sheet. Nothing herein shall be construed or
interpreted as a stipulation as to the value of the Debtors’ assets, enterprise
value, or the collateral securing the First Lien Claims or Second Lien Claims. 2
Capitalized terms used but not defined in this Plan Term Sheet have the meanings
given to such terms in the Plan Support Agreement.



--------------------------------------------------------------------------------



 
[amendmentno2topsa060.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING New Exit Facility Prior to the
Plan Effective Date, the Debtors will secure commitments to fund a new money
senior secured credit facility in an aggregate amount up to $3,250 million (the
“New Exit Facility”), which will include the following facilities:  a revolving
credit facility in an aggregate target principal amount of $750 million, which
will be undrawn on the Plan Effective Date and may include (a) a letter of
credit sub-facility up to an aggregate principal amount of $350 million to
support obligations related to funding received from state and federal broadband
subsidy programs and (b) an additional letter of credit sub-facility up to an
aggregate principal amount of $50 million; and  a term loan facility in an
aggregate principal amount up to $2,500 million (collectively, the “New Exit
Facility Term Loan”), which will be funded or distributed, as applicable, on the
Plan Effective Date and (a) will include $2,150 million in term loans (the
“Required Exit Facility Term Loans”), which Required Exit Facility Term Loans
shall include no less than $100 million in term loans that will be distributed
to holders of Midwest Notes Claims in accordance with this Plan Term Sheet (the
“Midwest Notes Exit Facility Term Loans”) and (b) may include up to $350 million
in principal of additional term loans (the “Flex Exit Facility Term Loans”) at
the election of the Requisite Backstop Parties, in consultation with the
Debtors, so long as market conditions allow and the total cost of the Flex Exit
Facility Term Loans is less than an amount agreed to in writing (which may
include agreement by email of counsel to each of the parties) between the
Debtors and the Requisite Backstop Parties. The interest rate, maturity date,
and other terms of the New Exit Facility will be consistent with this Plan Term
Sheet and otherwise reasonably acceptable to the Debtors, the Required
Consenting Creditors, and the Requisite Backstop Parties. If the Flex Exit
Facility Term Loans are funded on the Plan Effective Date, then, on the Plan
Effective Date, the net proceeds thereof (the “Distributable Flex Proceeds”)
will be distributed to holders of Allowed First Lien Claims in accordance with
this Plan Term Sheet. The Required Exit Facility Term Loans (other than the
Midwest Notes Exit Facility Term Loans) may be reduced to an amount less than
$2,050 million (the “Required Exit Facility Term Loans Target”) at the election
of (a) at least two members of the First Lien Ad Hoc Group holding a majority of
the aggregate amount of commitments under the Backstop Commitment Agreement
(defined below) held by all members of the First Lien Ad Hoc Group and (b)
Elliott (collectively, the “Requisite Backstop Parties”). To the extent the
amount of the Required Exit Facility Term Loans funded on the Plan Effective
Date is lower than the Required Exit Facility Term Loans Target, the Debtors
will distribute new term loans (the “First Lien Replacement Term Loans”) in an
amount equal to the difference between the Required Exit Facility Term Loans
Target and the amount of Required 2



--------------------------------------------------------------------------------



 
[amendmentno2topsa061.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING Exit Facility Term Loans actually
funded on the Plan Effective Date to holders of First Lien Claims in lieu of the
cash distributions set forth in this Plan Term Sheet that were otherwise
attributable to such difference; provided that the aggregate amount of the First
Lien Replacement Term Loans will not exceed an amount to be agreed by the
Requisite Backstop Parties and set forth in the Plan Supplement. The First Lien
Replacement Term Loans, as applicable, will rank pari passu with and will be
secured on substantially the same terms as the New Exit Facility Term Loan and
have the same terms as the New Exit Facility Term Loan or such other terms as
agreed by the Requisite Backstop Parties and the Debtors. On the Plan Effective
Date, the net cash proceeds of the Required Exit Facility Term Loans (and all
other cash on hand held by the Debtors as of the Plan Effective Date) will be: 
first, used to pay in full in cash Allowed DIP Claims, Allowed Administrative
Claims, Allowed Priority Tax Claims, Allowed Other Secured Claims, Allowed Other
Priority Claims, and executory contract and unexpired lease cure claims as and
to the extent that such Claims are required to be paid in cash under the Plan; 
second, used to fund a reserve sufficient to satisfy Allowed General Unsecured
Claims against any Non-Obligor Debtor;3  third, used to fund a reserve
sufficient to satisfy any required cash distributions to holders of Allowed
Second Lien Claims and Allowed General Unsecured Claims against any Obligor
Debtor4 as set forth in this Plan Term Sheet;  fourth, used, to the extent
necessary, to fund a minimum cash balance for the Reorganized Debtors in an
aggregate amount equal to $75 million plus any amounts received on account of
GCI (as defined in the Uniti Term Sheet) reimbursements and Cash Payments (as
defined in the Uniti Term Sheet) received by the Debtors on or before the Plan
Effective Date (the “Minimum Cash Balance”); and  fifth, distributed to holders
of Allowed First Lien Claims in accordance with this Plan Term Sheet (such
distributed proceeds, the “Distributable Exit Facility Proceeds”). If any
Backstop Party elects to fund the New Exit Facility (in whole or in part),
Elliott and any Consenting Creditor that is a member of the First Lien Ad Hoc
Group will each have the right to participate in such financing on the same
terms as each other Backstop Party that participates in the New Exit Facility. 3
“Non-Obligor Debtor” means any Debtor listed on Exhibit A-2 to the Plan Support
Agreement. 4 “Obligor Debtor” means any Debtor listed on Exhibit A-1 to the Plan
Support Agreement 3



--------------------------------------------------------------------------------



 
[amendmentno2topsa062.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING New Common Stock Rights On the
Plan Effective Date, the Debtors will consummate a $750 million Offering common
equity rights offering (the “Rights Offering”) pursuant to which holders of
Allowed First Lien Secured Claims will be distributed subscription rights (the
“Subscription Rights”) to purchase the New Common Stock in accordance with this
Plan Term Sheet at a 37.5% discount to a stipulated equity value equal to $1,250
million (the “Plan Equity Value”). Both the amount of the Rights Offering and
the Plan Equity Value are subject to a proportionate downward adjustment (the
“Flex Adjustment”) in the event that the Flex Exit Facility Term Loans are
funded on the Plan Effective Date in a manner that preserves the 37.5% discount
to Plan Equity Value, as will be set forth in the Backstop Commitment Agreement,
such that if the aggregate principal amount of the Flex Exit Facility Terms
Loans is $350 million the Plan Equity Value will equal $900 million and the
Rights Offering amount will equal $540 million. Elliott and the members of the
First Lien Ad Hoc Group (the “Backstop Parties”) will backstop the Rights
Offering. Within 10 days of the Agreement Effective Date, the Debtors and the
Backstop Parties will enter into a backstop commitment agreement (including all
schedules and exhibits thereto, the “Backstop Commitment Agreement”) that will
provide for, among other things, a backstop commitment premium equal to 8% of
the $750 million committed amount (the “Backstop Premium”) payable in New Common
Stock (calculated to reflect a 37.5% discount to Plan Equity Value) to the
Backstop Parties on the Plan Effective Date (or, as set forth in the Backstop
Commitment Agreement, in cash if the Plan Effective Date does not occur) and
shall not be subject to any reduction on account of the Flex Adjustment. Elliott
will provide 52.5% of the backstop commitments under the Backstop Commitment
Agreement and the members of the First Lien Ad Hoc Group (on a pro rata basis)
will provide 47.5% of the backstop commitments under the Backstop Commitment
Agreement. Without limiting the obligations of the Backstop Parties to fund the
full amount of the Rights Offering, the Backstop Parties will have the option to
purchase up to $375 million of the New Common Stock issued pursuant to the
Rights Offering (the “Backstop Priority Tranche”), on a pro rata basis based on
their backstop commitments. Notwithstanding the foregoing sentence, holders of
First Lien Claims that were not held by Backstop Parties as of March 2, 2020 who
sign the Plan Support Agreement and become Consenting Creditors by no later than
5:00 p.m. Prevailing Eastern Time on March 13, 2020 (collectively, such holders,
the “Priority Non-Backstop Parties”), shall be eligible to participate pro rata
(based on their percentage holdings of all First Lien Claims) in the Backstop
Priority Tranche on a “first come, first served” basis for up to $430 million of
aggregate principal amount of such First Lien Claims (as the same may be
increased in accordance with the next sentence, the “Priority Non-Backstop Cap”)
held by such holders (i.e., the Priority Non-Backstop Parties shall collectively
be eligible to participate in up to $51 million of the Backstop Priority
Tranche); provided, that no single Priority Non-Backstop Party, together with
any of its affiliates or managed funds, may participate on account of more than
4



--------------------------------------------------------------------------------



 
[amendmentno2topsa063.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING $141 million in aggregate
principal amount of First Lien Claims for purposes of determining its pro rata
share of the Backstop Priority Tranche. The Requisite Backstop Parties, in their
sole discretion and in consultation with the Debtors, may elect to increase the
size of the Priority Non-Backstop Cap to permit additional holders of First Lien
Claims that submit a signature to the Plan Support Agreement to become Priority
Non-Backstop Parties eligible to participate in the Backstop Priority Tranche
pro rata (based on their percentage holdings of all First Lien Claims). Holders
of First Lien Claims that submit signature pages after the Priority Non-Backstop
Cap has been satisfied will have such signatures returned and will not be bound
by the Plan Support Agreement. Any rights not exercised by the Priority Non-
Backstop Parties in the Backstop Priority Tranche shall be made available for
the Backstop Parties to purchase on a pro rata basis based on their backstop
commitments. Any rights not exercised by the Backstop Parties in the Backstop
Priority Tranche shall be available for distribution to holders of First Lien
Claims as set forth in this Plan Term Sheet. The “Distributable Subscription
Rights” shall mean the difference between (a) $750 million or, if the Flex Exit
Facility Term Loans are funded on the Effective Date, the adjusted amount of the
Rights Offering and (b) the amount of the Backstop Priority Tranche subscribed
by the Backstop Parties and the Priority Non-Backstop Parties. The New Common
Stock issued to the Backstop Parties, the Priority Non- Backstop Parties and
other holders of Allowed First Lien Claims in connection with the Rights
Offering will be subject to dilution on account of the Backstop Premium and the
Management Incentive Plan (as defined below). The issuance of the Subscription
Rights will be exempt from SEC registration under applicable law. New Common
Stock On the Plan Effective Date, Reorganized Windstream shall issue a single
class of common equity interests (the “New Common Stock”). The New Common Stock
will be distributed to holders of Allowed First Lien Claims in accordance with
this Plan Term Sheet and issued in connection with the Rights Offering and the
Backstop Premium. Cash on Hand Cash distributions in accordance with this Plan
Term Sheet shall be made from cash on hand as of the Plan Effective Date,
including proceeds from the New Exit Facility Term Loan and the Rights Offering.
Definitive Documents Any documents contemplated by this Plan Term Sheet,
including any Definitive Documents, that remain the subject of negotiation as of
the Agreement Effective Date shall be subject to the rights and obligations set
forth in Section 3 of the Plan Support Agreement. Failure to reference such
rights and obligations as it relates to any document referenced in this Plan
Term Sheet shall not impair such rights and obligations. Tax Matters The Parties
will work together in good faith and will use commercially reasonable efforts to
structure and implement the Restructuring Transactions in a tax-efficient and
cost-effective manner for the Debtors and 5



--------------------------------------------------------------------------------



 
[amendmentno2topsa064.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING to preserve the real estate
investment trust structure of Uniti Group, Inc.; provided, that such structure
shall be reasonably acceptable to the Debtors, the Required Consenting Creditors
and the Requisite Backstop Parties. Vesting of Debtors’ The property of each
Debtor’s estate shall vest in each respective Property Reorganized Debtor on and
after the Plan Effective Date free and clear (except as provided in the Plan) of
liens, claims, charges, and other encumbrances. TREATMENT OF CLAIMS AND
INTERESTS OF THE DEBTORS UNDER THE PLAN Impairment / Class No. Type of Claim
Treatment Voting Unclassified Non-Voting Claims On the Plan Effective Date, each
holder of an N/A DIP Claims Allowed DIP Claim shall receive payment in full in
N/A cash. Administrative On the Plan Effective Date, each holder of an N/A
Claims Allowed Administrative Claim shall receive N/A payment in full in cash.
On the Plan Effective Date, each holder of an Priority Tax Allowed Priority Tax
Claim shall receive treatment N/A N/A Claims in a manner consistent with section
1129(a)(9)(C) of the Bankruptcy Code. Classified Claims and Interests of the
Debtors On the Plan Effective Date, each holder of an Allowed Other Secured
Claim shall receive, at the Debtors’ option, in consultation with the Required
Consenting Creditors and the Requisite Backstop Other Secured Parties: (a)
payment in full in cash; (b) the Unimpaired / Class 1 Claims collateral securing
its Allowed Other Secured Deemed to Claim; (c) Reinstatement of its Allowed
Other Accept Secured Claim; or (d) such other treatment rendering its Allowed
Other Secured Claim unimpaired in accordance with section 1124 of the Bankruptcy
Code. Other Priority Each holder of an Allowed Other Priority Claim Unimpaired /
Class 2 Claims shall receive treatment in a manner consistent with Deemed to
section 1129(a)(9) of the Bankruptcy Code. Accept 6



--------------------------------------------------------------------------------



 
[amendmentno2topsa065.jpg]
TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Impairment /
Class No. Type of Claim Treatment Voting On the Plan Effective Date, each holder
of an Impaired / Allowed First Lien Claim shall receive its pro rata Entitled to
Vote share of: (a) 100% of the New Common Stock, subject to dilution on account
of the Rights Offering, the Backstop Premium, and the Management Incentive Plan;
(b) cash in an amount First Lien Claims equal to the sum of (i) the
Distributable Exit Class 3 Facility Proceeds, (ii) the Distributable Flex
Proceeds, (iii) the cash proceeds of the Rights Offering, and (iv) all other
cash held by the Debtors as of the Plan Effective Date in excess of the Minimum
Cash Balance; (c) the Distributable Subscription Rights; and (d) as applicable,
the First Lien Replacement Term Loans. On the Plan Effective Date, each holder
of an Impaired / Allowed Midwest Notes Claim shall receive its pro Entitled to
Vote rata share of the Midwest Notes Exit Facility Term Midwest Notes Loans, the
principal amount of which shall in no Class 4 Claims event exceed $100 million,
plus any interest and fees due and owing under the governing indenture for the
Midwest Notes and/or the Final DIP Order to the extent unpaid as of the Plan
Effective Date. If holders of Allowed Second Lien Claims vote as Impaired / a
class to accept the Plan, on the Plan Effective Entitled to Vote Date, each
holder of an Allowed Second Lien Claim shall receive cash in an amount equal to
$0.00125 for each $1.00 of Allowed Second Lien Second Lien Claims. Class 5
Claims If holders of Allowed Second Lien Claims vote as a class to reject the
Plan, on the Plan Effective Date, each holder of an Allowed Second Lien Claim
shall receive treatment consistent with section 1129(a)(7) of the Bankruptcy
Code. If holders of Allowed General Unsecured Claims against Obligor Debtors
vote as a class to accept the Plan, on the Plan Effective Date, each holder of
an Allowed General Unsecured Claim against any Obligor Debtor shall receive cash
in an amount Obligor General Impaired / equal to $0.00125 for each $1.00 of such
Allowed Class 6A Unsecured Claims Entitled to Vote General Unsecured Claims. If
holders of Allowed General Unsecured Claims against Obligor Debtors vote as a
class to reject the Plan, on the Plan Effective Date, each holder of such an
Allowed General Unsecured Claim against 7



--------------------------------------------------------------------------------



 
[amendmentno2topsa066.jpg]
TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Impairment /
Class No. Type of Claim Treatment Voting any Obligor Debtor shall receive
treatment consistent with section 1129(a)(7) of the Bankruptcy Code. On the
later of the Plan Effective Date or the date that such Allowed General Unsecured
Claim becomes due in the ordinary course of the Debtors’ Non-Obligor or
Reorganized Debtors’ business, each holder of Unimpaired / Class 6B General an
Allowed General Unsecured Claim against any Deemed to Unsecured Claims
Non-Obligor Debtor shall, at the election of the Accept Requisite Backstop
Parties, in consultation with the Debtors, be (a) Reinstated or (b) paid in full
in Cash. On the Plan Effective Date, each Allowed Intercompany Claim shall be
Reinstated, Impaired / Intercompany distributed, contributed, set off, settled,
canceled Deemed to Reject Class 7 Claims and released, or otherwise addressed at
the option or Unimpaired / of the Debtors in consultation with the Required
Deemed to Consenting Creditors and Requisite Backstop Accept Parties.
Intercompany Intercompany Interests shall receive no recovery or Impaired /
Interests Other distribution and be Reinstated solely to the extent Deemed to
Reject Class 8 Than in necessary to maintain the Debtors’ corporate or
Unimpaired / Windstream structure. Deemed to Accept On the Plan Effective Date,
each holder of an Interests in Interest in Windstream shall have such Interest
Impaired / Class 9 Windstream cancelled, released, and extinguished without any
Deemed to Reject distribution. GENERAL PROVISIONS REGARDING THE PLAN
Subordination The classification and treatment of Claims under the Plan shall
conform to the respective contractual, legal, and equitable subordination rights
of such Claims, and any such rights shall be settled, compromised, and released
pursuant to the Plan. Restructuring Transactions The Confirmation Order shall be
deemed to authorize, among other things, all actions as may be necessary or
appropriate to effectuate any transaction described in, approved by,
contemplated by, or necessary to consummate the Plan and the Restructuring
Transactions therein. On the Plan Effective Date, the Debtors, as applicable,
shall issue all securities, notes, instruments, certificates, and other
documents required to be issued pursuant to the Restructuring Transactions. 8



--------------------------------------------------------------------------------



 
[amendmentno2topsa067.jpg]
GENERAL PROVISIONS REGARDING THE PLAN Cancellation of Notes, On the Plan
Effective Date, except to the extent otherwise provided in this Instruments,
Certificates, Plan Term Sheet or the Plan, all notes, instruments, certificates,
and other and Other Documents documents evidencing Claims or Interests,
including credit agreements and indentures, shall be canceled, and the Debtors’
obligations thereunder or in any way related thereto shall be deemed satisfied
in full and discharged. Issuance of New Securities; On the Plan Effective Date,
the Debtors or Reorganized Debtors, as Execution of the Definitive applicable,
shall issue all securities, notes, instruments, certificates, and Documents
other documents required to be issued pursuant to the Restructuring
Transactions. Executory Contracts and The Plan will provide that the executory
contracts and unexpired leases that Unexpired Leases are not rejected as of the
Plan Effective Date (either pursuant to the Plan or a separate motion) will be
deemed assumed pursuant to section 365 of the Bankruptcy Code. No executory
contract or unexpired lease shall be assumed or rejected without the written
consent of the Required Consenting Creditors and the Requisite Backstop Parties.
For the avoidance of doubt, cure costs may be paid in installments following the
Plan Effective Date in a manner consistent with the Bankruptcy Code. Retention
of Jurisdiction The Plan will provide that the Bankruptcy Court shall retain
jurisdiction for usual and customary matters. Discharge of Claims and Pursuant
to section 1141(d) of the Bankruptcy Code and except as otherwise Termination of
Interests specifically provided in the Plan or in any contract, instrument, or
other agreement or document created pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Plan Effective Date,
of Claims (including any Intercompany Claims that the Debtors resolve or
compromise after the Plan Effective Date), Interests, and Causes of Action of
any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities
of, liens on, obligations of, rights against, and Interests in the Debtors or
any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Plan Effective Date, any liability (including withdrawal liability)
to the extent such Claims or Interests relate to services that employees of the
Debtors have performed prior to the Plan Effective Date and that arise from a
termination of employment, any contingent or non-contingent liability on account
of representations or warranties issued on or before the Plan Effective Date,
and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not (a) a Proof of Claim based upon
such debt or right is filed or deemed filed pursuant to section 501 of the
Bankruptcy Code, (b) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code, or (c) the
holder of such a Claim or Interest has accepted the Plan. The Confirmation Order
9



--------------------------------------------------------------------------------



 
[amendmentno2topsa068.jpg]
GENERAL PROVISIONS REGARDING THE PLAN shall be a judicial determination of the
discharge of all Claims and Interests subject to the occurrence of the Plan
Effective Date. Releases by the Debtors Pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Plan
Effective Date, each Released Party is deemed released and discharged by the
Debtors, the Reorganized Debtors, and their Estates from any and all Causes of
Action, including any derivative claims, asserted by or on behalf of the
Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against or Interest in a
Debtor or other Entity, based on or relating to or in any manner arising from in
whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, intercompany transactions, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the Plan Support
Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Rights
Offering, the New Exit Facility, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document created or entered into in
connection with the Plan Support Agreement, the Backstop Commitment Agreement,
the Disclosure Statement, the DIP Facility, the Rights Offering, the New Exit
Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Plan Effective Date. Releases by
Holders of As of the Plan Effective Date, each Releasing Party is deemed to have
Claims and Interests released and discharged each Debtor, Reorganized Debtor,
and Released Party from any and all Causes of Action, whether known or unknown,
including any derivative claims, asserted on behalf of the Debtors, that such
Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, or filing of the Plan Support Agreement, the
Backstop Commitment Agreement, the Disclosure Statement, the DIP Facility, the
Plan, the Rights Offering, the New Exit Facility, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Plan Support Agreement, the
Disclosure Statement, the DIP Facility, the Rights Offering, the New Exit
Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place 10



--------------------------------------------------------------------------------



 
[amendmentno2topsa069.jpg]
GENERAL PROVISIONS REGARDING THE PLAN on or before the Plan Effective Date.
Exculpation Except as otherwise specifically provided in the Plan, no Exculpated
Party shall have or incur, and each Exculpated Party is released and exculpated
from any Cause of Action for any claim related to any act or omission in
connection with, relating to or arising out of the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the Plan
Support Agreement and related prepetition transactions, the Disclosure
Statement, the Plan, the DIP Facility, the Rights Offering, the New Exit
Facility, or any Restructuring Transaction, contract, instrument, release or
other agreement or document created or entered into in connection with the
Disclosure Statement, the DIP Facility, the Rights Offering, the New Exit
Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, except
for claims related to any act or omission that is determined in a final order to
have constituted actual fraud or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan. The
Exculpated Parties have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of votes and distribution of consideration pursuant
to the Plan and, therefore, are not, and on account of such distributions shall
not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan. Injunction Except as otherwise
expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or the Confirmation Order, all Entities who have held,
hold, or may hold Claims or Interests that have been released, discharged, or
are subject to exculpation are permanently enjoined, from and after the Plan
Effective Date, from taking any of the following actions against, as applicable,
the Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released
Parties: (a) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (b) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such
Claims or Interests; (c) creating, perfecting, or enforcing any encumbrance of
any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such Claims or
Interests; (d) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of
such Entities on account of or in connection with or with respect to any such
Claims or Interests unless such holder has filed a motion requesting the right
to perform such setoff on or before the Plan Effective Date, and notwithstanding
an indication of a 11



--------------------------------------------------------------------------------



 
[amendmentno2topsa070.jpg]
GENERAL PROVISIONS REGARDING THE PLAN claim or interest or otherwise that such
holder asserts, has, or intends to preserve any right of setoff pursuant to
applicable law or otherwise; and (e) commencing or continuing in any manner any
action or other proceeding of any kind on account of or in connection with or
with respect to any such Claims or Interests released or settled pursuant to the
Plan. Releasing Parties, Released As used in this Plan Term Sheet, the term
“Released Parties” means, Parties, and Exculpated collectively, and in each case
in its capacity as such: (a) the Consenting Parties Creditors; (b) the Backstop
Parties; (c) the Uniti Parties; (d) the indenture trustees and administrative
agents under the Debtors’ prepetition Secured credit agreement and secured notes
indentures; (e) the DIP Lenders; (f) the DIP Agent; and (f) with respect to each
of the Debtors, the Reorganized Debtors, and each of the foregoing Entities in
clauses (a) through (f), such Entity and its current and former Affiliates and
subsidiaries, and such Entities’ and their current and former Affiliates’ and
subsidiaries’ current and former directors, managers, officers, equity holders
(regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former equity holders, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals. As used in this Plan Term Sheet, the
term “Releasing Parties” means, collectively, (a) the Consenting Creditors; (b)
the Backstop Parties; (c) the Uniti Parties; (d) the indenture trustees and
administrative agents under the Debtors’ prepetition Secured loans and notes;
(e) the DIP Lenders; (f) the DIP Agent; (g) all holders of Claims or Interests
that vote to accept or are deemed to accept the Plan; (h) all holders of Claims
or Interests that abstain from voting on the Plan and who do not affirmatively
opt out of the releases provided by the Plan by checking the box on the
applicable ballot indicating that they opt not to grant the releases provided in
the Plan; (i) all holders of Claims or Interests that vote to reject the Plan or
are deemed to reject the Plan and who do not affirmatively opt out of the
releases provided by the Plan by checking the box on the applicable ballot
indicating that they opt not to grant the releases provided in the Plan; and (j)
with respect to each of the Debtors, the Reorganized Debtors, and each of the
foregoing Entities in clauses (a) through (i), such Entity and its current and
former Affiliates and subsidiaries, and such Entities’ and their current and
former Affiliates’ and subsidiaries’ current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly
or indirectly), predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as
such collectively. As used in this Plan Term Sheet, the term “Exculpated
Parties” means collectively, and in each case in its capacity as such: (a) the
Debtors; (b) any 12



--------------------------------------------------------------------------------



 
[amendmentno2topsa071.jpg]
GENERAL PROVISIONS REGARDING THE PLAN official committees appointed in the
Chapter 11 Cases and each of their respective members; and (c) the Consenting
Creditors; (d) the DIP Lenders; (e) the DIP Agent; (f) the Backstop Parties; and
(g) with respect to each of the foregoing, such Entity and its current and
former Affiliates, and such Entity’s and its current and former Affiliates’
current and former equity holders, subsidiaries, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such. OTHER
MATERIAL PROVISIONS REGARDING THE RESTRUCTURING Governance The new board of
directors of Reorganized Windstream (the “New Board”) shall be appointed by
Requisite Backstop Parties and the identities of directors on the New Board
shall be set forth in the Plan Supplement to the extent known at the time of
filing. Corporate governance for Reorganized Windstream and its subsidiaries,
including charters, bylaws, operating agreements, or other organization
documents, as applicable (the “New Organizational Documents”), shall be
consistent with this Plan Term Sheet and section 1123(a)(6) of the Bankruptcy
Code and shall be consistent with the terms and conditions to be set forth in a
term sheet (the “Governance Term Sheet”) to be mutually agreed by Requisite
Backstop Parties on or before March 15, 2020. Exemption from SEC The issuance of
all securities under the Plan will be exempt from SEC Registration registration
under applicable law. Registration rights, if any, to be provided to the
Backstop Parties and the Required Consenting First Lien Creditors will be set
forth in the Governance Term Sheet. Employment Obligations Pursuant to the Plan
Support Agreement and this Plan Term Sheet, the Consenting Creditors consent to
the continuation of the Debtors’ wages, compensation, and benefits programs
according to existing terms and practices, including executive compensation
programs and any motions in the Bankruptcy Court for approval thereof. On the
Plan Effective Date, the Debtors shall assume all employment agreements,
indemnification agreements, or other agreements entered into with current and
former employees as set forth in the Plan Supplement. Indemnification
Obligations Consistent with applicable law, all indemnification provisions in
place as of the Plan Effective Date (whether in the by-laws, certificates of
incorporation or formation, limited liability company agreements, other
organizational documents, board resolutions, indemnification agreements,
employment contracts, or otherwise) for current and former directors, officers,
managers, employees, attorneys, accountants, investment bankers, and other
professionals of the Debtors, as applicable, shall survive the effectiveness of
the Restructuring Transactions on terms no less favorable to such current and
former directors, officers, managers, employees, attorneys, accountants, 13



--------------------------------------------------------------------------------



 
[amendmentno2topsa072.jpg]
OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING investment bankers, and
other professionals of the Debtors than the indemnification provisions in place
prior to the Plan Effective Date. Management Incentive Plan The Parties agree
there will be a customary management incentive plan, the terms of which are
under discussion and will be set forth, at the latest, in the Plan Supplement
(the “Management Incentive Plan”). Retained Causes of Action The Reorganized
Debtors, as applicable, shall retain all rights to commence and pursue any
Causes of Action, other than any Causes of Action that the Debtors have released
pursuant to the release and exculpation provisions outlined in this Plan Term
Sheet and implemented pursuant to the Plan. Conditions Precedent to The
following shall be conditions to the Plan Effective Date (the Restructuring
“Conditions Precedent”): (a) the Bankruptcy Court shall have entered the
Confirmation Order, which shall: (i) be in form and substance consistent with
the Plan Support Agreement; (ii) authorize the Debtors to take all actions
necessary to enter into, implement, and consummate the contracts, instruments,
releases, leases, indentures, and other agreements or documents created in
connection with the Plan; (iii) decree that the provisions in the Confirmation
Order and the Plan are nonseverable and mutually dependent; (iv) authorize the
Debtors, as applicable/necessary, to: (a) implement the Restructuring
Transactions, including the Rights Offering; (b) issue the New Common Stock
pursuant to the exemption from registration under the Securities Act provided by
section 1145 of the Bankruptcy Code or other exemption from such registration or
pursuant to one or more registration statements; (c) make all distributions and
issuances as required under the Plan, including cash and the New Common Stock;
and (d) enter into any agreements, transactions, and sales of property as set
forth in the Plan Supplement, including the New Exit Facility and the Management
Incentive Plan; (v) authorize the implementation of the Plan in accordance with
its terms; and (vi) provide that, pursuant to section 1146 of the Bankruptcy
Code, the assignment or surrender of any lease or sublease, and the delivery of
any deed or other instrument or transfer order, in furtherance of, or in
connection with the Plan, including any deeds, bills of sale, or assignments
executed in connection with any disposition or transfer of assets contemplated
under the Plan, shall not be subject to any stamp, real estate transfer, 14



--------------------------------------------------------------------------------



 
[amendmentno2topsa073.jpg]
OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING mortgage recording, or
other similar tax; (b) the Debtors shall have obtained all authorizations,
consents, regulatory approvals, rulings, or documents that are necessary to
implement and effectuate the Plan; (c) the final version of the Plan Supplement
and all of the schedules, documents, and exhibits contained therein shall have
been filed in a manner consistent in all material respects with the Plan Support
Agreement, this Plan Term Sheet, and the Plan; (d) the Plan Support Agreement
shall remain in full force and effect and shall not have been terminated; (e)
the final order approving the DIP Facility shall remain in full force and
effect; (f) the Bankruptcy Court shall have entered the BCA Approval Order; (g)
the Backstop Commitment Agreement shall remain in full force and effect and
shall not have been terminated; (h) the Rights Offering shall have been
consummated and shall have been conducted in accordance with the procedures set
forth in the Plan; (i) the Uniti Transactions shall have been consummated; (j)
the documentation related to the New Exit Facility shall have been duly executed
and delivered by all of the Entities that are parties thereto and all conditions
precedent (other than any conditions related to the occurrence of the Plan
Effective Date) to the effectiveness of the New Exit Facility shall have been
satisfied or duly waived in writing in accordance with the terms of each of the
New Exit Facility and the closing of the New Exit Facility shall have occurred;
(k) all actions, documents, certificates, and agreements necessary to implement
the Plan (including any documents contained in the Plan Supplement) shall have
been effected or executed and delivered to the required parties and, to the
extent required, filed with the applicable governmental units, in accordance
with applicable laws and shall comply with the consent rights set forth in the
Plan Support Agreement; (l) all professional fees and expenses of retained
professionals that require the Bankruptcy Court’s approval shall have been paid
in full or amounts sufficient to pay such fees and expenses after the Plan
Effective Date shall have been placed in a professional fee escrow account
pending the Bankruptcy Court’s approval of such fees and expenses; (m) all
professional fees and expenses and of the advisors to the Consenting Creditors
and the Backstop Parties shall have been paid in full in accordance with the
Plan Support Agreement; and 15



--------------------------------------------------------------------------------



 
[amendmentno2topsa074.jpg]
OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING (n) the Debtors shall have
implemented the Restructuring Transactions and all transactions contemplated in
this Plan Term Sheet in a manner consistent with the Plan Support Agreement,
this Plan Term Sheet, and the Plan. Waiver of Conditions The Debtors, with the
prior consent of the Required Consenting Creditors Precedent to the Plan and the
Requisite Backstop Parties, may waive any one or more of the Effective Date
Conditions Precedent to the Plan Effective Date; provided that any waiver of (i)
above shall also require the the prior consent of the Uniti Parties. 16



--------------------------------------------------------------------------------



 
[amendmentno2topsa075.jpg]
EXHIBIT D Uniti Term Sheet



--------------------------------------------------------------------------------



 
[amendmentno2topsa076.jpg]
Execution Version UNITI TERM SHEET1 Financial Terms Uniti GCI  Uniti commits to
fund up to an aggregate of $1.75 billion of Growth Capital Commitment
Improvements (“GCI”) through December 2029 based on the following calendar year
schedule: o Year 1: $125 million2 o Years 2-5: $225 million per year o Years
6-7: $175 million per year o Years 8-10: $125 million per year  “GCI” means
long-term, value-accretive fiber and related assets (including buildings,
conduit, poles, easements, right of ways, permits and fixed wireless towers) in
ILEC and CLEC territories owned by Uniti and leased by Windstream consistent
with the historical categorization of fiber and other TCI Replacements in the
current Master Lease; provided that, for the avoidance of doubt, GCIs shall not
include copper Tenant Capital Improvements as defined in the Master Lease or
maintenance and repair capex or opex and shall not include CLEC fiber to CLEC
fiber replacements in excess of $70 million in the aggregate from the Effective
Date to April 30, 20303 and shall only include capital improvements that qualify
as “real property” for purposes of section 856 of the Internal Revenue Code,
which shall include any capital improvements specifically listed as “real
property” in the IRS private letter ruling received by Windstream in connection
with the original spin-off of Uniti and such assets included on a schedule to
the definitive lease agreements  Windstream may credit any cumulative GCI
expenditures in excess of the foregoing annual amounts towards the reimbursable
amount in a subsequent period, or roll unspent annual GCI into the following
annual funding period (including the period from January 1, 2030 – April 30,
2030) but not into any renewal term, provided that in no calendar year will
Uniti’s funding commitment exceed $250 million, subject to payment terms for
Year 1 as set forth in footnote 2  With respect to each installment of funds
constituting GCI funding by Uniti (each such installment, a “Funded Amount”),
beginning on the date that is 12 months following each such funding disbursement
by Uniti (the “In Service Date”) and ending on April 30, 2030, rent on such
Funded Amount (the “GCI Rent”) will accrue at the Annualized Capitalization Rate
(as defined below): 1 Unless otherwise noted, capitalized terms used and not
immediately defined herein shall have the meanings ascribed to them at a later
point in this Term Sheet, the current Master Lease between Holdings and Uniti,
or the agreement to which this Term Sheet is attached. 2 For avoidance of doubt,
Year 1 means calendar year 2020 and if Windstream emerges from bankruptcy after
September 30, 2020, GCI expenditures incurred by Windstream prior to emergence
will be reimbursed by Uniti within 12 months post emergence, starting in the
month following the date of emergence and in equal monthly installments in
accordance with the payment terms herein. If Windstream emerges prior to
September 30, 2020, Uniti shall reimburse all GCI expenditures incurred by
Windstream prior to emergence at emergence. 3 The Parties acknowledge and agree
that expenditures incurred before the Effective Date in connection with CLEC to
CLEC fiber replacements are eligible for reimbursement as GCIs, subject to the
$70 million aggregate limit set forth herein



--------------------------------------------------------------------------------



 
[amendmentno2topsa077.jpg]
o The Annualized Capitalization Rate for any given Funded Amount will be 8.0%
payable beginning one year following the In Service Date of such Funded Amount o
For any given Funded Amount, the Annualized Capitalization Rate will be 100.5%
of the Annualized Capitalization Rate for such Funded Amount as of the same
month during the preceding year4  GCI commitments will be subject to GCI Review
Standards and Windstream maintaining ongoing lease compliance  For GCI fiber
deployments in CLEC territories that have previously been identified to Uniti in
Windstream’s GCI forecast only, Uniti will have the option to require that such
deployment be engaged in jointly, with both Windstream and Uniti deploying the
new fiber. In these instances, Uniti agrees to fund 50% of the total cost to
deploy the CLEC fiber, with any strands in excess of the original count
contemplated by Windstream to be owned and operated by Uniti. An initial payment
will be made by Uniti at the beginning of the construction project based on
costs agreed upon by the Parties and Uniti will bear 50% of the total cost of
any overage therefrom, which will be paid by Uniti upon completion of the
project. For the remaining 50% of costs related to these GCI fiber deployments,
such costs and expenditures will be included in the GCI program described above.
The Parties agree that any fiber strands paid for by Uniti, and owned and
operated by Uniti, will be excluded from the Renewal Rent. Equipment  During
the GCI funding period (including January – April 2030), and in lieu of GCI Loan
Program commitments, Uniti will provide up to $125 million in the aggregate in
the form of loans for equipment purchases by Windstream that Windstream
demonstrates in reasonable detail is related to network upgrades or customer
premises equipment to be used in connection with the operation of assets subject
to either Lease; provided that, and subject to footnote 2, Uniti’s total funding
commitment in any calendar year for both GCIs and equipment loans will not
exceed $250 million and the equipment loan commitment will not exceed $25
million in any single year  Uniti will have a first lien on the equipment
purchased via this program and financing documents will contain other customary
terms and other conditions  Interest shall accrue at 8%  Windstream will repay
the amounts outstanding on equipment loans without incurring any early
prepayment penalties and otherwise on customary terms and conditions for similar
financing transactions; provided that the Parties agree to use commercially
reasonable efforts to enter into terms that provide for repayment of the
equipment loans at a date that is the earlier of: (i) the expiration or earlier
termination of the ILEC Lease or the CLEC Lease, as applicable; (ii) the later
of (a) extinguishment of the useful life of the assets or (b) the retirement of
such assets from in-service; or (iii) April 30, 2030  All equipment loans will
be cross-defaulted with the ILEC Lease and/or the CLEC Lease, 4 For the
avoidance of doubt, the Annualized Capitalization Rate for any given Funded
Amount will be: 8.0000%, 8.0400%, 8.0802%, 8.1206%, 8.1612%, 8.2020%, 8.2430%,
8.2842%, 8.3257%, and 8.3673% for months 1-12, 13-24, 25-36, 37-48, 49-60,
61-72, 73-84, 85- 96, 97-108, and 109-120, respectively, following the In
Service Date of such Funded Amount, but in no event will any GCI Rent accrue
beyond April 30, 2030. 2



--------------------------------------------------------------------------------



 
[amendmentno2topsa078.jpg]
as applicable, so long as Windstream is the tenant under the ILEC Lease and/or
the CLEC Lease GCI Payment  On the 15th calendar day of each month, Windstream
will provide Uniti a GCI report for Terms the ILEC and CLEC Leases for the prior
month and the amount of reimbursement Windstream seeks (“Requested Funding
Amount”). For purposes of clarification, GCI funding shall be a reimbursement of
actual costs incurred by Windstream  Within 30 days after Windstream submits
the Requested Funding Amount and the required supporting documentation5 to
Uniti, Uniti will pay to Windstream the Requested Funding Amount for the prior
month  The Annualized Capitalization Rate will be payable by Windstream to
Uniti on the 5th Business Day of each month following the first anniversary In
Service Date for such Funded Amount  Title to any assets funded pursuant to the
Uniti GCI commitment will be owned by Uniti upon such funding Asset Purchase 
Uniti shall consummate a sale of common stock yielding proceeds at least equal
to, and Terms Uniti shall pay to the subsidiary or subsidiaries of Windstream
designated by the mutual agreement of the Debtors, the Required Consenting First
Lien Creditors, and the Requisite Backstop Parties (as defined in the Backstop
Commitment Agreement) $244,549,865.10 in cash (the “Purchase Amount”), which
shall be funded through and conditioned upon the closing of a purchase of Uniti
common stock yielding net cash proceeds to Uniti equal to or in excess of such
amount (the “Uniti Stock Sale”)  Uniti will acquire the following: o Windstream
dark fiber IRU contracts currently generating an estimated $21 million of
EBITDA; and reversion of rights to 1.8 million Uniti-owned Windstream-leased
(“UOWL”) fiber strand miles . 1.8 million UOWL fiber strand miles consists of
1.4 million unutilized fiber strand miles and 0.4 million fiber strand miles
associated with dark fiber IRU contracts transferred from Windstream to Uniti o
Uniti will pay to Windstream operating & maintenance (“O&M”) equal to $350 per
route mile on any additional route miles sold above and beyond the route miles
currently utilized by dark fiber IRU contracts o Uniti will report new sales,
including fiber strand metrics, on a monthly basis to Windstream by the 15th day
of each month for the prior month’s results  Uniti will also acquire (the
“Fiber IRU Acquisition”): o Certain Windstream-owned assets (the “Acquired
Assets”) and certain fiber IRU contracts currently generating $8 million of
annual EBITDA at a purchase price of $40 million in cash paid up front at the
Effective Date to the subsidiary or subsidiaries of Windstream designated by the
mutual agreement of the Debtors, the Required Consenting First Lien Creditors,
and the Requisite Backstop Parties 5 Forms of supporting documentation to be
agreed in connection with definitive documentation. 3



--------------------------------------------------------------------------------



 
[amendmentno2topsa079.jpg]
o The Acquired Assets consist of 0.4 million Windstream-owned fiber strand miles
covering 4,100 route miles, subject to a grant of an IRU to Windstream described
below on currently utilized Windstream strands and incremental retained strands:
. Consists of 0.3 million unutilized fiber strand miles and 0.1 million fiber
strand miles associated with dark fiber IRU contracts . Uniti to pay Windstream
O&M equal to $350 per route mile on any route miles sold after the Effective
Date, provided that Uniti will not pay O&M associated with the dark fiber IRU
contracts transferred to Uniti . Uniti will report new sales, including fiber
strand metrics, monthly to Windstream by the 15th day of each month for the
prior month’s results  In connection with the foregoing acquisitions by Uniti:
o Windstream will retain 12 fiber strands beyond what Windstream is utilizing
today; provided, that if there are less than 24 unused fiber strands in a
particular segment, Windstream and Uniti will split such fiber strands in
accordance with Schedule A o The Renewal Rent during each Renewal Period will
exclude the 1.4 million fiber strand miles and the 0.4 million fiber strand
miles associated with UOWL dark fiber IRU contracts o In the event that the
Fiber IRU Acquisition is consummated, for the Acquired Assets only, Uniti will
grant Windstream a 20-year, zero cost, IRU for the strands currently utilized
plus incremental retained strands Cash Transfer  Uniti will pay to the
subsidiary or subsidiaries of Windstream designated by the mutual agreement of
the Debtors, the Required Consenting First Lien Creditors, and the Requisite
Backstop Parties $490,109,111 in 20 equal consecutive quarterly installments
beginning on the 5th business day of the first month following the Effective
Date (the “Cash Payments”)  At Uniti’s option, any of the Cash Payments falling
due on or after one year following the Effective Date may be prepaid.
Prepayments will be discounted at a 9% rate consistent with Schedule B 4



--------------------------------------------------------------------------------



 
[amendmentno2topsa080.jpg]
Non-Financial Terms Parties  Windstream Holdings, Inc. (“Holdings”), Windstream
Services, LLC (“Services”), the direct and indirect subsidiaries of Services,
and their successors, assigns, transferees, and subtenants, as applicable
(collectively, “Windstream”), and/or one or more entities formed to acquire all
or a portion of the assets of any of the foregoing as tenants, subject to any
regulatory limitations  Landlord(s) same as current Master Lease Effective Date
 Promptly upon entry of an order approving the agreements described herein (the
“Agreement”) and the satisfaction of all “true lease” and REIT compliance (the
“Effective Date”), but in no event later than Windstream’s emergence from
Chapter 11 Master Lease  Current Master Lease to be bifurcated into
structurally similar but independent Structure/ agreements governing the ILEC
Facilities and the CLEC Facilities (the “ILEC Lease” Terms and the “CLEC Lease,”
respectively, and, together the “Leases,” and, each individually, a “Lease”) o
Certain CLEC copper assets will be included in the ILEC Lease6 o Leases shall
not contain any change of control7 restrictions (other than as provided herein)
o Cross-default or cross-acceleration provisions relating to Windstream’s
indebtedness will fall away upon assignment, transfer, or change of control 
All assignment, transfer, change of control, and similar provisions in the
current Master Lease shall be amended and restated in each ILEC and CLEC Lease
to provide that Windstream will be permitted to assign, sell, or otherwise
transfer (whether in a standalone transaction, in connection with a sale of
assets or equity interests, or otherwise) any of its interests in any or both of
the ILEC Lease or the CLEC Lease to any entity (or any direct or indirect
subsidiary or subsidiaries of such entity) that, at the time of notification of
such assignment, sale, or transfer, (a) if such entity has a corporate family
rating, has a corporate family rating of not less than the rating required such
that the Incurrence Leverage Covenant and Maintenance Leverage Covenant do not
apply to Windstream hereunder, or if such entity does not have a corporate
family rating, has a total leverage ratio in compliance with the Incurrence
Leverage Covenant, (b) has a net worth (exclusive of the Leased Property under
such transferred Lease(s)), as calculated in accordance with GAAP, on a pro
forma basis, of no less than $600 million, or (c) has an equity market
capitalization, on a pro forma basis, of no less than $300 million (the “Amended
Transfer Restrictions”); provided that any transfer, sale or conveyance must
also satisfy REIT requirements and receive regulatory approvals, if any  The
ILEC Lease and CLEC Lease to be cross-defaulted and cross-guaranteed so long as
the tenants under both Leases are affiliates of Windstream, which provisions
shall automatically terminate upon any sale, conveyance, or other transfer in
accordance with the Amended Transfer Restrictions; provided that if both Leases
are transferred to the same assignee(s), the Leases will be cross-defaulted and
cross-guaranteed 6 Representing approximately $29 million of allocated annual
payments under the current Master Lease per current data. 7 For purposes of this
Term Sheet, the term “change of control” shall include the “Change In Control”
provisions under the current Master Lease. 5



--------------------------------------------------------------------------------



 
[amendmentno2topsa081.jpg]
 Aggregate rent of ILEC Lease and CLEC Lease to be equivalent to the rent
payments under the current Master Lease through the initial term as set forth on
Schedule C, it being understood that the Parties will negotiate in good faith
such modifications to Schedule C as may be necessary in order to permit the True
Lease Opinions to be given as described in “Tax Matters” below  Windstream may
request that Uniti (such request not to be unreasonably withheld) sell non-core
assets in ILEC territories, subject to an annual cap of $10 million on proceeds,
a portion of which will be remitted to Windstream in consideration of its
leasehold interest in the sold assets and rent under the ILEC Lease not being
reduced; provided that the portion remitted to Windstream will be calculated as
the net present value of the remaining rent in the initial term of the ILEC
Lease for the asset sold, with said rent calculated by multiplying a total
capitalization rate of 8.7% by the sale price for the asset; the Parties will
agree on a rate if the ILEC Lease is renewed, if necessary  Windstream or any
successor, assign, or subtenant will be permitted to sell Fiber IRUs or lease
dark fiber services in ILEC and CLEC territories with term dates that extend
beyond the then current term of the Lease, subject to (i) an annual cap on all
such sales or leases of $10 million in gross proceeds or revenue (no more than
$5 million of which may be in CLEC territories), (ii) the requirement that any
Windstream successor, assign, or subtenant, reimburse Uniti at termination of
the ILEC Lease or CLEC Lease the proportionate amount of IRU proceeds received
relative to remaining term of the IRU at lease termination, and (iii) the
requirement that such IRU or sublease does not result in a deemed sale of the
assets underlying such IRU or sublease for U.S. federal income tax purposes;
provided, that Windstream shall be permitted to enter into Fiber IRUs under the
ILEC Lease in excess of the annual caps specified in the immediately preceding
clause (i) and, for such IRUs, the current subletting provisions of the Master
Lease shall apply and, further, Windstream agrees to remit to Uniti the
proportionate amount of the proceeds relative to the remaining terms of the ILEC
Lease and the agreement within 30 days of receipt of the proceeds by Windstream
 Requirement to maintain Leased Property and Tenant’s Property under Section
9.1 of current Master Lease will be terminated for (i) any asset Tenant has
retired and replaced with a TCI Replacement; and (ii) all other retired assets
with an aggregate valuation not to exceed $15 million per year or as otherwise
consented to by Uniti; provided that, at Landlord’s written request, Tenant
shall continue to maintain any such asset at Landlord’s sole cost and expense;
provided, further, that Tenant shall be responsible for any liability resulting
from the failure to maintain such retired copper asset; and provided, further,
that all regulatory obligations have been satisfied by Tenant  Uniti will be
prohibited from competing in Windstream ILEC territories (for purposes of
clarification, selling dark fiber or lit transport and building long haul routes
with no laterals or extensions in a Windstream ILEC territory shall not be
deemed competitive, but selling services originating or terminating traffic in
said territories shall be deemed competitive), and, for avoidance of doubt,
“Uniti” refers to Landlord and its affiliates, including Uniti Group Inc., and
all existing, acquired, or newly-formed direct or indirect subsidiaries of Uniti
Group Inc., any entities in common control with any such entity, and their
respective successors and assigns, during the initial Term and all renewal terms
of the ILEC Lease  Uniti and its affiliates shall cease pursuing franchises in
Windstream’s ILEC territories, 6



--------------------------------------------------------------------------------



 
[amendmentno2topsa082.jpg]
and shall include a schedule of all franchises currently held by Uniti and its
affiliates in Windstream’s ILEC territories Windstream Exit Financing as of
Emergence Financial As of the date of emergence, on a pro forma basis giving
effect to Windstream’s emergence Covenants (including the repayment, discharge,
or extinguishment of any Indebtedness8 and the incurrence of any new
Indebtedness), Windstream’s total leverage ratio9 will not exceed 3.00x. For the
avoidance of doubt, for the foregoing test, amounts payable in cash on account
of contract cures, lease cures, or administrative expenses, and/or amounts to be
paid to holders of allowed general unsecured claims after emergence, in each
case payable upon completion of the applicable claims resolution process before
the Bankruptcy Court, shall not be considered Indebtedness. Lease Financial
Covenants The ILEC Lease and the CLEC Lease will contain the following
covenants: Windstream and its subsidiaries cannot incur any Indebtedness10
(other than (a) refinancing Indebtedness in a principal amount not exceeding the
sum of (x) the principal amount of the Indebtedness refinanced, (y) the accrued
and unpaid interest on such Indebtedness refinanced and any other amounts owing
thereon, and (z) any customary costs, fees, or expenses incurred in connection
with such refinancing or (b) drawings under its third party syndicated revolving
credit facility, in an amount not to exceed $750 million (the “RCF Facility”)),
if its total leverage ratio, pro forma for the incurrence of such Indebtedness,
would exceed 3.00x (such covenant, the “Incurrence Leverage Covenant” and, such
ratio, the “Incurrence Leverage Ratio”). Failure to comply with the Incurrence
Leverage Covenant will constitute an event of default and Uniti will not be
required to comply with its GCI commitment obligations following any such breach
If at any time (a) Windstream’s total leverage ratio exceeds 3.50x (the
“Maintenance Leverage Covenant”) and (b) Windstream or any of its subsidiaries
takes any of the following actions, an event of default will have occurred and
Uniti will not be required to comply with its GCI commitment obligations
following any such breach:  incur any Indebtedness11 (other than refinancing
Indebtedness in a principal amount not exceeding the sum of (x) the principal
amount of the Indebtedness refinanced, (y) the accrued and unpaid interest on
such Indebtedness refinanced and any other amounts owing thereon, and (z) any
customary costs, fees, or expenses incurred in connection with such
refinancing); 8 For purposes of the financial covenants, except where otherwise
specified, “Indebtedness” will be defined to consist of (i) indebtedness for
borrowed money, (ii) indebtedness evidenced by notes, bonds, debentures or
similar obligations, (iii) unpaid reimbursement obligations in respect of any
drawn letter of credit and (iv) lease liability under finance leases on
Windstream’s consolidated balance sheet prepared in accordance with GAAP
(excluding right of use liabilities pursuant to GAAP in accordance with ASU No.
2018-11, Topic 842). If at any time any change in GAAP would affect the
computation of any leverage ratio or requirement contained herein, and either
Windstream or Uniti shall so request, Windstream and Uniti shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP, provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein. 9 When used in this Term Sheet, “total leverage ratio”
will be calculated as the ratio of (i) Indebtedness (net of cash and cash
equivalents to the extent that such cash and cash equivalents exceed $75 million
at such time) to (ii) LTM EBITDA (with customary adjustments). 10 To include (x)
Indebtedness as defined in footnote 8 and (y) any guarantee of indebtedness
incurred by third parties. 11 To include (x) Indebtedness as defined in footnote
8 and (y) any guarantee of indebtedness incurred by third parties. 7



--------------------------------------------------------------------------------



 
[amendmentno2topsa083.jpg]
 make any dividends on its capital stock or repurchase any stock (other than
dividends by subsidiaries of Windstream), or prepay any unsecured debt;  make
(a) any acquisitions or (b) investments, other than investments (1) in
consolidated subsidiaries existing before the applicable date of Windstream’s
non- compliance with the Maintenance Leverage Covenant and customary permitted
investments, (2) in joint ventures in existence prior to the date of the
applicable non- compliance with the Maintenance Leverage Covenant (and not
created in contemplation thereof), or (3) with the consent of Uniti (not to be
unreasonably withheld); provided that Windstream may make any acquisition if, on
a pro forma basis (including customary pro forma cash cost savings adjustments
as long as such adjustments are factually supportable, expected to be realized
within fifteen months and do not exceed, in the aggregate, 17.5% of EBITDA
(calculated before giving effect to such adjustments)), its total leverage ratio
would be lower than immediately prior to such acquisition; or  enter into any
transaction with any investor in Windstream (or any entity controlled by any
such investor) who has one or more of its representatives on the Windstream
Board of Directors, unless (i) Uniti consents to the entry into such transaction
(such consent not to be unreasonably withheld) or (ii) such transaction is (x)
in the ordinary course of business or (y) to continue or renew management,
consultancy, or advisory services pursuant to any engagement entered into before
the applicable date of Windstream’s non-compliance with the Maintenance Leverage
Covenant on the same terms as before the applicable date of such non-compliance
(it being understood that, solely with respect to clause (y), any such
agreements, whether entered into before or after the applicable date of such
non-compliance, shall be on terms consistent with those that would be obtained
at arms’-length and shall be approved by disinterested directors) If (a) any
bankruptcy event of default (which, in the event of an involuntary bankruptcy,
shall occur only upon issuance of an order for relief or on the 60th day
following commencement of the case if the case shall not have been dismissed at
such time), or (b) any payment event of default or any other event of default
under any Material Indebtedness (as defined in the Master Lease) has occurred
and, in the case of clause (b), such event of default has not been waived or
cured, such event of default shall constitute an event of default under the
Leases and Uniti will not be required to comply with its GCI commitment
obligations following any such breach Notwithstanding anything to the contrary
herein, the Leases shall provide that the Incurrence Leverage Covenant and the
Maintenance Leverage Covenant shall not apply at any time that Windstream
maintains a corporate family rating of not less than (i) “B2” (stable) by
Moody’s and (ii) either “B” (stable) by S&P or “B” (stable) by Fitch. Windstream
must provide to Uniti (i) periodic certifications with respect to the foregoing
covenants and (ii) copies of all information and certifications required to be
provided to Windstream’s lenders under the RCF Facility (both subject to
confidentiality provisions consistent with those governing the sharing of
information with lenders under such facility) Rent Offset  In the event Uniti
defaults on or otherwise fails to timely satisfy the required funding of any GCI
project, the equipment loan program, the Cash Payments, or any other payment
obligation agreed to as part of the transactions contemplated hereby and
Windstream is in compliance with the terms of the ILEC Lease and CLEC Lease,
then any amounts remaining unfunded after 30 days shall be automatically
deducted from the subsequent 8



--------------------------------------------------------------------------------



 
[amendmentno2topsa084.jpg]
rent payment or payments (as necessary) otherwise owed by Windstream (provided
that Windstream shall, to the extent not stayed or prohibited by applicable law,
provide notice to Uniti of any default or failure triggering an offset right
within the 30 days prior to the occurrence of the resulting offset)  Any GCI
for which Windstream offsets rent payments shall become assets owned by Uniti
and shall be constructed and otherwise comply with all terms and conditions of
the applicable Lease as if such GCI was funded by Uniti Transfer Rights  ILEC
Lease and CLEC Lease will permit each of Uniti and Windstream to transfer its /
Uniti respective rights and obligations under the applicable Lease (including
future GCI Securitization funding that will not exceed the “pro rata portion” –
as such phrase will be more Rights particularly defined in the Leases – of GCI
funding in connection with either Lease), and will allow Uniti to otherwise
monetize or encumber the applicable Lease, except that Uniti will not be
permitted to transfer its interest in either Lease to a Windstream Competitor 
Windstream and Uniti to cooperate regarding any contemplated (i) assignments,
transfers, or sales or (ii) securitization, participation, or other monetization
of Lease rents, and the Leases will include customary provisions to affect such
transactions Credit Rating  Windstream and Uniti will use reasonable efforts to
assist the other in its credit rating Reports / agency process, including
providing information as requested Preview Reports General  The Parties agree
to mutual releases from any and all liability related to all legal claims and
causes of action  Thresholds and other relevant provisions of the Master Lease
will be conformed to the bifurcation of the Master Lease into the ILEC Lease and
the CLEC Lease and other terms herein  The Parties agree that Uniti has no
consent rights over Windstream’s business plan, including Windstream’s network
deployment strategies, except for compliance with GCI Review Standards for GCI
funding where IRR12 is below 9%, provided that Windstream can make investments
of up to $60mm (the “Sub-Hurdle Allocation”) per year through 2029 toward
projects with an IRR below 9% without Uniti’s consent, provided, further, that
RDOF and any similar federal or state broadband subsidies are deemed subsidies
in calculating project IRR  The Parties will agree that neither they nor any of
the members of their respective management or boards of directors will directly
(or indirectly on their express instruction) make, publish or issue (or cause to
be made, published or issued) any statement or communication (whether written,
oral or otherwise) in any form of media that (i) in the case of Uniti,
disparages Windstream or members of Windstream’s management or board of
directors and (ii) in the case of Windstream, disparages Uniti or members of
Uniti’s management or board of directors  Statements or communications (whether
written, oral or otherwise) made, published or issued in any form of media in
any of the following circumstances will not be considered 12 “IRR” means
unlevered IRR as calculated using a model approved and certified annually by the
Windstream Board of Directors, a live copy of which is delivered to Uniti. 9



--------------------------------------------------------------------------------



 
[amendmentno2topsa085.jpg]
disparaging: o providing truthful and complete required legal testimony; o
responding truthfully and completely to formal requests for information; or o
making truthful and complete disclosures, so far as necessary or advisable to
enable either Party to comply with applicable law, regulation or statute in
connection with or arising out of a court, arbitral, administrative or
regulatory investigation or proceeding of competition jurisdiction Uniti agrees
to keep confidential any information provided by Windstream regarding GCI
expenditures for the following year or any projections for multi-year periods
and any information regarding compliance with financial covenants, until
Windstream publicly discloses such information in accordance with applicable
law; provided that (i) Uniti may use such information in preparing its own
projections and guidance that it shares with rating agencies, financing sources,
and the public market and (ii) Uniti may share such information with its
accountants, attorneys and other advisors who are subject to confidentiality
arrangements Tax Matters  Certain Representations and Covenants o In connection
with the entry into definitive agreements regarding the transactions
contemplated in this Term Sheet, Uniti and Windstream each will represent to the
other that, to its knowledge after reasonable diligence and consultation with
its professional advisors, it is not then aware of any fact or circumstance that
would prevent the True Lease Opinions or the REIT Opinion (each, as defined
below) from being rendered in connection with the consummation of the Agreement,
subject to enumerated conditions, assumptions, or exceptions to be resolved as
promptly as practicable after entry into a definitive agreement regarding the
transactions contemplated in this Term Sheet o Each of Uniti and Windstream
shall make available, and shall use its reasonable best efforts to cause its
professional advisors, including its counsel and its appraisers, to make
available to the other party and its professional advisors on a reasonable basis
such information, including underlying diligence materials, regarding the status
and substance of the first party’s professional advisors’ analysis of true lease
and REIT issues, including the analysis performed by the appraiser, as the other
party may reasonably request; provided that to the extent any relevant
information is determined by Uniti in its sole discretion to be commercially
sensitive, advisors to Uniti and Windstream shall determine whether such
materials should be shared on an “advisors only” basis; provided, further, that
Uniti will not be required to share materials subject to attorney- client
privilege or a confidentiality obligation owed to a third party  True Lease
Opinion o As a condition precedent to the effectiveness (but not the approval)
of the Agreement, either: . Uniti must receive an opinion to the effect that
each of the CLEC Lease and the ILEC Lease “should” be a “true lease” for U.S.
federal income tax purposes from a nationally recognized accounting or law firm
of 10



--------------------------------------------------------------------------------



 
[amendmentno2topsa086.jpg]
Uniti’s choice (the “True Lease Opinions” and such accounting or law firm the
“Uniti Tax Advisor”); or . If the Uniti Tax Advisor determine that it cannot
deliver the True Lease Opinions, and Windstream, after consultation with its
advisors, believes that the True Lease Opinions should be able to be delivered,
the issue shall be submitted for consideration by a nationally recognized law
firm or accounting firm that is mutually acceptable to both Uniti and Windstream
(the “Alternative Tax Advisor”) and, if such Alternative Tax Advisor agrees to
issue U.S. federal income tax opinions to the effect that each of the CLEC Lease
and the ILEC Lease “should” constitute a “true lease,” such opinions shall be
treated as the True Lease Opinions satisfying this condition o Uniti and
Windstream agree that each of them, and their officers and employees, will use
best efforts to cause the True Lease Opinions to be issued promptly; provided
that Uniti promptly will engage a nationally recognized accounting or valuation
firm (the “Appraiser”) to undertake valuation, appraisal and other analysis
incidental thereto in order to facilitate the issuance of the True Lease
Opinions; provided, further, that Uniti will reasonably request of the Appraiser
that the terms of the Appraiser’s engagement shall allow Windstream to rely upon
any of the Appraiser’s reports for its own analysis of the status of each of the
ILEC Lease and the CLEC Lease as a “true lease”; provided, further, that the
Appraiser’s refusal to grant or grant without conditions such reasonable request
shall not preclude Uniti from engaging such Appraiser  Uniti Go-Forward REIT
Status o As a condition precedent to the effectiveness (but not the approval) of
the Agreement, either . Uniti must receive an opinion from a
nationally-recognized accounting or law firm of its choice (the “Uniti REIT
Advisor”) to the effect that Uniti will, after the effectiveness of all of the
transactions herein, continue to meet the requirements for qualification and
taxation as a REIT for the year in which the Agreement becomes effective, and
that Uniti’s then current method of operation, including the future effect of
the transactions herein, will enable it to continue to meet the requirements for
qualification and taxation as a REIT (a “REIT Opinion”); or . If the Uniti REIT
Advisor determines that it cannot deliver the REIT Opinion, and Windstream,
after consultation with its advisors, believes that the REIT Opinion should be
able to be delivered, the issue shall be submitted for consideration by a
nationally recognized law firm that is mutually acceptable to both Uniti and
Windstream and that has agreed to act prospectively as Uniti’s advisor on REIT
qualification matters (the “Alternative REIT Advisor”) and, if such Alternative
REIT Advisor agrees to issue an opinion to the effect that Uniti will, after the
effectiveness of all of the transactions herein, continue to meet the
requirements for qualification and taxation as a REIT for the year in 11



--------------------------------------------------------------------------------



 
[amendmentno2topsa087.jpg]
which the Agreement becomes effective, and that Uniti’s then current method of
operation, including the future effect of the transactions herein, will enable
it to continue to meet the requirements for qualification and taxation as a
REIT, such opinion shall be treated as the REIT Opinion satisfying this
condition o Uniti and Windstream agree that each of them, and their officers and
employees will use best efforts to cause the REIT Opinion to be issued
Implementation  Agreement in principle between the Parties will be announced
publicly no later than March 2, 2020  Upon announcement of an agreement in
principle, all pending litigation will be stayed pending closing of the
transactions contemplated hereby, without prejudice to Windstream’s right to
resume prosecution  Windstream will file a motion no later than March 12, 2020
seeking Bankruptcy Court approval of the transactions contemplated hereby by no
later than April 6, 2020, subject to the Bankruptcy Court’s availability and
final documentation if necessary GCI Review  The Parties will establish a
committee consisting of 3 Uniti representatives and 3 Standards Windstream
representatives to review Windstream plans for GCI expenditures for the upcoming
year, with reviews occurring on mutually convenient dates in 4Q, and to include
a monthly GCI forecast and funding schedule for the upcoming year, along with a
3-year annual forecast, with focus on the states targeted for 1 GIG expansion
opportunities in the near term, and with responsible detail on how and where the
GCI expenditures will be invested and the associated returns, including return
models, target market analyses, if applicable, and types of investment (FTTN,
FTTH, long haul, towers, etc.)  The Parties shall meet quarterly for the first
3 years, then semi-annually thereafter  Windstream agrees to provide Uniti
Windstream’s actual 2020 GCI plans, consistent with the level of detail as
required above and agrees to include in such plans, or to otherwise present to
Uniti for reimbursement under this arrangement, only those expenditures it
determines in good faith meet the definition of GCI set forth herein  In
connection with GCI expenditures, Windstream also agrees to provide items (ii)
and (v) below annually and items (i), (iii), and (iv) quarterly: (i) any
certificates, licenses, new Permits or Pole Agreements or documents reasonably
requested by Uniti necessary and obtainable to confirm Windstream’s use of the
fiber and related assets associated with the GCI expenditures; (ii) an Officer’s
Certificate setting forth in reasonable detail the projected GCI expenditures
for the following year after the conclusion of the 4Q reviews and actual GCI
expenditures for each year in 1Q of the following year; (iii) any agreements
conveying title or beneficial interest to Uniti to any land, easements, or
rights of way acquired for construction projects associated with the GCI free
and clear of any Encumbrances except those approved by Uniti, and accompanied by
an ALTA survey thereof satisfactory to Uniti; 12



--------------------------------------------------------------------------------



 
[amendmentno2topsa088.jpg]
(iv) if appropriate, endorsements to any outstanding policy of title insurance
covering the assets associated with the GCI expenditures reasonably satisfactory
in form and substance to Uniti; and (v) Windstream shall deliver to Uniti “as
built” drawings of the fiber and/or related assets constructed during the year,
certified as accurate by the architect or engineer that supervised the work,
during the 4Q planning meeting  The Parties agree that GCI expenditures for
2020 are approved in light of Uniti’s review of the Altman report and Windstream
projections for 2020  Beginning 2021, annual and rollover GCI amounts will not
require Uniti approval; nonetheless the Committee will discuss proposed GCI
projects in good faith; provided that Uniti shall have the unilateral right to
object to $25 million of proposed GCI expenditures annually (without such $25
million being subject to the dispute resolution described below) that Uniti
determines in good faith do not comply with the GCI definition (a “Disputed GCI
Expenditure”) after providing the Windstream members of the Committee an
opportunity to present supporting documentation demonstrating compliance (the
“Challenge Right”); provided, further, that this provision shall not apply to
the $60 million Sub-Hurdle Allocation  In the event that the Parties disagree
as to whether any GCI investment above the $25 million of proposed GCI
expenditures that Uniti may challenge through the Challenge Right for the
applicable year is eligible for reimbursement by Uniti as a GCI (other than on
the basis that such investment does not qualify as real property), the
disagreement will be brought to Altman Vilandrie or another independent
third-party professional reasonably acceptable to both Parties (the costs of
which shall be borne solely by Uniti), which independent third-party
professional will have 10 days to make a determination with respect to such
disagreement, with such determination being final and binding on the Parties. If
such independent third-party professional determines that any proposed GCI
investment does not comply with the definition of GCI, then Windstream may
replace such project with a replacement project or projects of equal or lesser
cost. 13



--------------------------------------------------------------------------------



 
[amendmentno2topsa089.jpg]
Schedule A 14



--------------------------------------------------------------------------------



 
[amendmentno2topsa090.jpg]
Schedule B Discount Rate 9.0% PV of Payments 400,000,000 1 $ 24,505,456 2 $
24,505,456 3 $ 24,505,456 4 $ 24,505,456 5 $ 24,505,456 6 $ 24,505,456 7 $
24,505,456 8 $ 24,505,456 9 $ 24,505,456 10 $ 24,505,456 11 $ 24,505,456 12 $
24,505,456 13 $ 24,505,456 14 $ 24,505,456 15 $ 24,505,456 16 $ 24,505,456 17 $
24,505,456 18 $ 24,505,456 19 $ 24,505,456 20 $ 24,505,456 Sum of Payments $
490,109,111 15



--------------------------------------------------------------------------------



 
[amendmentno2topsa091.jpg]
Schedule C 16



--------------------------------------------------------------------------------



 
[amendmentno2topsa092.jpg]
Exhibit E-1 Provision for Transfer Agreement (First Lien Claims/Midwest Notes
Claims/Equity Interests) The undersigned (“Transferee”) hereby acknowledges that
it has read and understands the Chapter 11 Plan Support Agreement, dated as of
__________ (the “Agreement”),1 by and among Windstream Holdings, Inc. and its
affiliates and subsidiaries bound thereto, the Uniti Parties, and the Consenting
Creditors, including the transferor to the Transferee of any Company
Claims/Interests (each such transferor, a “Transferor”), and agrees to be bound
by the terms and conditions thereof to the extent the Transferor was thereby
bound, and shall be deemed a “Consenting Creditor” under the terms of the
Agreement. The Transferee specifically agrees to be bound by the terms and
conditions of the Agreement and makes all representations and warranties
contained therein as of the date of the Transfer, including the agreement to be
bound by the vote of the Transferor if such vote was cast before the
effectiveness of the Transfer discussed herein. Date Executed:
______________________________________ Name: Title: Address: E-mail address(es):
Aggregate Amounts Beneficially Owned or Managed on Account of: First Lien Loans
First Lien Notes Midwest Notes Second Lien Notes Unsecured Notes Equity
Interests 1 Capitalized terms used but not otherwise defined herein shall having
the meaning ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------



 
[amendmentno2topsa093.jpg]
Exhibit E-2 Provision for Transfer Agreement (Second Lien Claims/Unsecured Notes
Claims) The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Chapter 11 Plan Support Agreement, dated as of __________ (the
“Agreement”),1 by and among Windstream Holdings, Inc. and its affiliates and
subsidiaries bound thereto, the Uniti Parties, and the Consenting Creditors,
including the transferor to the Transferee of the Company Claims/Interests set
forth below (each such transferor, a “Transferor”), and agrees to be bound by
the terms and conditions thereof to the extent the Transferor was thereby bound
solely with respect to the Company Claims/Interests set forth below, and shall
be deemed a “Consenting Creditor” under the terms of the Agreement with respect
to such Company Claims/Interests. The Transferee specifically agrees to be bound
by the terms and conditions of the Agreement and makes all representations and
warranties contained therein as of the date of the Transfer, including the
agreement to be bound by the vote of the Transferor if such vote was cast before
the effectiveness of the Transfer discussed herein. Date Executed:
______________________________________ Name: Title: Address: E-mail address(es):
Aggregate Amounts Beneficially Owned or Managed on Account of: Second Lien Notes
Unsecured Notes 1 Capitalized terms used but not otherwise defined herein shall
having the meaning ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------



 
[amendmentno2topsa094.jpg]
Exhibit 2 Redline



--------------------------------------------------------------------------------



 
[amendmentno2topsa095.jpg]
Execution Version THIS CHAPTER 11 PLAN SUPPORT AGREEMENT IS NOT AN OFFER OR
ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS CHAPTER 11
PLAN SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO. CHAPTER 11 PLAN SUPPORT AGREEMENT This
CHAPTER 11 PLAN SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 16.02, this “Agreement”) is made and
entered into as of March 2, 2020 (the “Execution Date”), by and among the
following parties (each of the following described in sub-clauses (i) through
(ivv) of this preamble, collectively, the “Parties”):1 i. Windstream Holdings,
Inc. (“Holdings”), Windstream Services, LLC (“Services”), and each of their
direct and indirect subsidiaries listed on Exhibit A-1 and Exhibit A-2 to this
Agreement (collectively, together with Holdings and Services, the “Company
Parties”); ii. the undersigned holders of, or investment advisors, sub-advisors,
or managers of discretionary accounts that hold, First Lien Claims that have
executed and delivered counterpart signature pages to this Agreement, a Joinder,
or a Transfer Agreement to counsel to the Company Parties (collectively, the
“Consenting First Lien Creditors”); iii. Elliott Investment Management LP and
its affiliated funds in their capacity as holders of First Lien Claims, Second
Lien Claims, and Unsecured Notes Claims (collectively, “Elliott” and, together
with the Consenting First Lien Creditors, the “Consenting Elliott and First Lien
Creditors”); and iv. Uniti Group Inc. and each of its direct and indirect
subsidiaries listed on Exhibit B to this Agreement (collectively, the “Uniti
Parties”).”); and v. the undersigned holders of, or investment advisors,
sub-advisors, or managers of discretionary accounts that hold, Midwest Notes
Claims that have executed and delivered counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement to counsel to the Company Parties
(collectively, the “Consenting Midwest Noteholders” and, together with the
Consenting Elliott and First Lien Creditors, the “Consenting Creditors”). 1
Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1, the Restructuring
Term Sheet, or the Uniti Term Sheet, as applicable.



--------------------------------------------------------------------------------



 
[amendmentno2topsa096.jpg]
RECITALS WHEREAS, on February 25, 2019 (the “Petition Date”), each of the
Company Parties commenced cases (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);
WHEREAS, the Company Parties and the Consenting Creditors have in good faith and
at arms’ length negotiated certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms
set forth in this Agreement and as specified in the term sheet attached as
Exhibit C hereto (the “Restructuring Term Sheet” and, such transactions as
described in the Restructuring Term Sheet, the “Restructuring Transactions”),
subject to agreement on definitive documentation and approval by the Court;
WHEREAS, on July 25, 2019, Holdings and Services initiated an adversary
proceeding styled as Windstream Holdings, Inc. and Windstream Services, LLC v.
Uniti Group, Inc. et al., Case No. 19-08279 (RDD) (the “Adversary Proceeding”)
against certain Uniti Parties; WHEREAS, the Parties have engaged in
arm’s-length, good faith discussions in the context of a mediation overseen by
the Honorable Shelley C. Chapman; WHEREAS, to avoid any further expenditure of
time, effort, and money, and the uncertainty inherent in the Adversary
Proceeding, the Parties desire fully and finally to compromise and resolve all
claims and counterclaims asserted in the Adversary Proceeding or otherwise
relating in any way to the subject matter of the Adversary Proceeding upon the
terms and conditions set forth in the term sheet attached as Exhibit D hereto
(the “Uniti Term Sheet,” and, the transactions described in the Uniti Term
Sheet, the “Uniti Transactions”), subject to agreement on definitive
documentation and approval by the Court; WHEREAS, the Parties have agreed to
take certain actions to implement the Restructuring Transactions and the Uniti
Transactions on the terms and conditions set forth in this Agreement; and NOW,
THEREFORE, in consideration of the covenants and agreements contained herein,
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Party, intending to be legally bound hereby, agrees as
follows: AGREEMENT Section 1. Definitions and Interpretation. 1.01. Definitions.
The following terms shall have the following definitions: “Ad Hoc Group of
Midwest Noteholders” means that certain ad hoc group of holders of Company
Claims/Interests as disclosed in the Second Amended Verified Statement of
Shearman & Sterling LLP Pursuant to Bankruptcy Rule 2019 [Docket No. 1250], as
amended, restated, supplemented, or otherwise modified from time to time. 2



--------------------------------------------------------------------------------



 
[amendmentno2topsa097.jpg]
“Administrative Claim” means a Claim for costs and expenses of administration of
the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or
1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs
and expenses incurred on or after the Petition Date until and including the
Effective Date of preserving the Estates and operating the Debtors’ businesses;
(b) Claims for compensation for services rendered or reimbursement of expenses
incurred under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5)
of the Bankruptcy Code; and (c) all fees and charges assessed against the
Estates pursuant to section 1930 of chapter 123 of title 28 of the United States
Code. “Adversary Proceeding” has the meaning set forth in the recitals to this
Agreement “Affiliate” has the meaning ascribed to it in section 101(2) of the
Bankruptcy Code. “Agent” means any administrative agent, collateral agent, or
similar Entity under the First Lien Loans, including any successors thereto.
“Agents/Trustees” means, collectively, each of the Agents and Trustees.
“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement. “Agreement Effective Period” means, with respect
to a Party, the period from the Agreement Effective Date to the Termination Date
applicable to that Party. “Agreement” has the meaning set forth in the preamble
to this Agreement and, for the avoidance of doubt, includes all the exhibits,
annexes, and schedules hereto in accordance with Section 16.02 (including the
Restructuring Term Sheet and the Uniti Term Sheet). “Allowed” means, as to a
Claim or an Interest, a Claim or an Interest allowed under the Plan, under the
Bankruptcy Code, or by a final order, as applicable. For the avoidance of doubt,
(a) there is no requirement to file a Proof of Claim (or move the Bankruptcy
Court for allowance) to be an Allowed Claim under the Plan, and (b) the Debtors
may affirmatively determine to deem unimpaired Claims Allowed to the same extent
such Claims would be allowed under applicable nonbankruptcy law. “Alternative
Restructuring Proposal” means any inquiry, proposal, offer, bid, term sheet,
discussion, or agreement with respect to a sale, disposition, new-money
investment, restructuring, reorganization, merger, amalgamation, acquisition,
consolidation, dissolution, debt investment, equity investment, liquidation,
tender offer, recapitalization, plan of reorganization, share exchange, business
combination, or similar transaction involving any one or more Company Parties or
the debt, equity, or other interests in any one or more Company Parties that is
an alternative to one or more of the Restructuring Transactions and that
(following entry of the Uniti 9019 Order) (i) is consistent in all material
respects with the Uniti Term Sheet and Uniti Documents and (ii) would not
frustrate or impede the approval, implementation, or consummation of the Uniti
Transactions as described in the Uniti Term Sheet and the Uniti Documents.
“Bankruptcy Code” has the meaning set forth in the recitals to this Agreement. 3



--------------------------------------------------------------------------------



 
[amendmentno2topsa098.jpg]
“Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York. “Cause of Action” means any claims, interests,
damages, remedies, causes of action, demands, rights, actions, suits,
obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, liens, indemnities, guaranties, and franchises of any kind or
character whatsoever, whether known or unknown, foreseen or unforeseen, existing
or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively,
matured or unmatured, suspected or unsuspected, in contract, tort, law, equity,
or otherwise. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims under contracts or for breaches of duties
imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550,
or 553 of the Bankruptcy Code; and (d) such claims and defenses as fraud,
mistake, duress, and usury, and any other defenses set forth in section 558 of
the Bankruptcy Code. “Chapter 11 Cases” has the meaning set forth in the
recitals to this Agreement. “Claim” has the meaning ascribed to it in section
101(5) of the Bankruptcy Code. “Company Claims/Interests” means any Claim
against, or Equity Interest in, a Company Party, including the First Lien
Claims, the Second Lien Claims, Midwest Notes Claims and the Unsecured Notes
Claims; provided that, with respect to Elliott, the term “Company
Claims/Interests” shall expressly exclude Excess Second Lien Claims and Excess
Unsecured Notes Claims, except as specified herein; provided, further, that the
“Company Claims/Interests” with respect to a Permitted Transferee of Second Lien
Claims or Unsecured Claims shall include only those Second Lien Claims or
Unsecured Notes Claims transferred to such Permitted Transferee by a Consenting
Creditor and shall not include any other Second Lien Claims or Unsecured Notes
Claims either (i) held by such Permitted Transferee on the date of such Transfer
or (ii) subsequently acquired from a Person that is not a Consenting Creditor,
unless such Permitted Transferee was a Consenting Creditor on the date of such
Transfer. “Company Parties” has the meaning set forth in the recitals to this
Agreement. “Confidentiality Agreement” means an executed confidentiality
agreement, including with respect to the issuance of a “cleansing letter” or
other public disclosure of material non-public information agreement, in
connection with any proposed Restructuring Transactions. “Confirmation Hearing”
means the hearing to consider confirmation of the Plan. “Confirmation Order”
means the confirmation order with respect to the Plan. “Confirmation” means
entry of the Confirmation Order on the docket of the Chapter 11 Cases.
“Consenting Creditors” has the meaning set forth in the preamble to this
Agreement. 4



--------------------------------------------------------------------------------



 
[amendmentno2topsa099.jpg]
“Consenting Elliott and First Lien Creditors” has the meaning set forth in the
preamble to this Agreement. “Consenting Midwest Noteholders” has the meaning set
forth in the preamble to this Agreement. “Consummation” means the occurrence of
the Effective Date. “Debtors” means the Company Parties that have commenced
Chapter 11 Cases. “Definitive Documents” means the documents listed in Section
3.01, provided that, notwithstanding anything to the contrary in Section 3.01 or
otherwise in this Agreement, in no event shall the Uniti Stock Sale Documents be
included in the definition of Definitive Documents. “DIP Agent” means Citibank
N.A. in its capacity as administrative agent and collateral agent under the DIP
Credit Agreement. “DIP Claims” means all Claims derived from, based upon, or
secured pursuant to the DIP Credit Agreement, including Claims for all principal
amounts outstanding, interest, fees, expenses, costs, and other charges arising
thereunder or related thereto, in each case, with respect to the DIP Facility.
“DIP Credit Agreement” means that certain superpriority secured
debtor-in-possession credit agreement (as may be amended, supplemented, or
otherwise modified from time to time) dated March 13, 2019, between Windstream
Holdings, Inc. and Windstream Services, LLC, as borrowers, the Debtor guarantors
that are party thereto, the lenders party thereto, DIP Agent, and Credit Suisse
Loan Funding LLC, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Barclays
Bank PLC, and Deutsche Bank Securities Inc., as co-documentation agents. “DIP
Facility” means that certain debtor-in-possession financing facility in
accordance to the terms and conditions set forth in the DIP Credit Agreement.
“DIP Lenders” means the lenders party to the DIP Credit Agreement with respect
to the DIP Facility. “Disclosure Statement Motion” means the motion seeking,
among other things, (a) approval of the Disclosure Statement, (b) approval of
procedures for soliciting, receiving, and tabulating votes on the Plan and for
filing objections to the Plan, and (c) to schedule the Confirmation Hearing.
“Disclosure Statement” means the related disclosure statement with respect to
the Plan and any exhibits thereto. “Elliott” has the meaning set forth in the
preamble to this Agreement. “Entity” shall have the meaning set forth in section
101(15) of the Bankruptcy Code. 5



--------------------------------------------------------------------------------



 
[amendmentno2topsa100.jpg]
“Equity Interests” or “Interests” means, collectively, the shares (or any class
thereof), common stock, preferred stock, limited liability company interests,
and any other equity, ownership, or profits interests of any Company Party, and
options, warrants, rights, or other securities or agreements to acquire or
subscribe for, or which are convertible into the shares (or any class thereof)
of, common stock, preferred stock, limited liability company interests, or other
equity, ownership, or profits interests of any Company Party (in each case
whether or not arising under or in connection with any employment agreement).
“Estate” means the estate of any Debtor created under sections 301 and 541 of
the Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11
Case. “Excess Second Lien Claims” means any Claim on account of the Second Lien
Notes held by Elliott as of the Agreement Effective Date that exceeds a face
amount equal to one-third of the principal amount of all Second Lien Notes plus
one dollar. “Excess Unsecured Notes Claims” means any Claim on account of the
Unsecured Notes held by Elliott as of the Agreement Effective Date that exceeds
a face amount equal to one-third of the principal amount of all Unsecured Notes
plus one dollar. “Execution Date” has the meaning set forth in the preamble to
this Agreement. “First Lien Ad Hoc Group” means that certain ad hoc group of
holders of Company Claims/Interests as disclosed in the Third Amended Verified
Statement of the First Lien Ad Hoc Group Pursuant to Bankruptcy Rule 2019
[Docket No. 1444], as amended, restated, supplemented, or otherwise modified
from time to time “First Lien Claim” means any Claim on account of the First
Lien Loans or the First Lien Notes. “First Lien Loans” means the revolving loans
and term loans under that certain Sixth Amended and Restated Credit Agreement,
originally dated as of July 17, 2006, and amended and restated on April 24, 2015
(as amended, restated, modified, supplemented, or replaced from time to time in
accordance with its terms), by and between Services, the lenders party thereto,
J.P. Morgan Chase Bank, N.A., as administrative agent and collateral agent, and
certain other parties thereto. “First Lien Notes” means the 8.625% Senior First
Lien Notes due 2025 issued by Services and Windstream Finance Corp. “General
Unsecured Claim” means any Claim other than an Administrative Claim, a Secured
Tax Claim, an Other Secured Claim, a Priority Tax Claim, an Other Priority
Claim, a First Lien Claim, a Midwest Notes Claim, a Second Lien Claim, or a DIP
Claim. “Intercompany Claim” means Claim held by a Debtor against a Debtor.
“Intercompany Interest” means an Interest in a Debtor held by a Debtor. 6



--------------------------------------------------------------------------------



 
[amendmentno2topsa101.jpg]
“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court). “Midwest
Notes Claim” means any Claim on account of the Midwest Notes. “Midwest Notes”
means the 6.750% Secured Notes due 2028 issued by Windstream Holding of the
Midwest, Inc. “Other Priority Claim” means any Claim other than an
Administrative Claim or a Priority Tax Claim entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code. “Other Secured Claim” means
any Secured Claim, including any Secured Tax Claim, other than a First Lien
Claim, Midwest Notes Claim, Second Lien Claim, or a DIP Claim. “Parties” has the
meaning set forth in the preamble to this Agreement. “Permitted Transferee”
means each transferee of any Company Claims/Interests who meets the requirements
of Section 10.01. “Petition Date” has the meaning set forth in the recitals to
this Agreement. “Plan Effective Date” means the occurrence of the Effective Date
of the Plan according to its terms. “Plan Supplement” means the compilation of
documents and forms of documents, schedules, and exhibits to the Plan that will
be filed by the Debtors with the Bankruptcy Court, including, without
limitation, documents identifying the officers and directors of the Reorganized
Debtors, the governance documents for the Reorganized Debtors, and any
equityholders’ agreements with respect to the Reorganized Debtors. “Plan” means
the joint plan of reorganization filed by the Debtors under chapter 11 of the
Bankruptcy Code that embodies the Restructuring Transactions and any exhibits
thereto. “Priority Tax Claim” means any Claim of a Governmental Unit (as defined
in section 101(27) the Bankruptcy Code) of the kind specified in section
507(a)(8) of the Bankruptcy Code. “Proof of Claim” means a proof of claim filed
against any of the Debtors in the Chapter 11 Cases by the applicable claims bar
date. “Qualified Marketmaker” means an entity that (a) holds itself out to the
market as standing ready in the ordinary course of its business to purchase from
customers and sell to customers Claims against, or Interests in, any of the
Debtors (including debt securities, other debt, or interests) or enter into with
customers long and short positions in Claims against the Debtors (including debt
securities, other debt, or interests), in its capacity as a dealer or market
maker in such Claims against or Interests in the Debtors and (b) is, in fact,
regularly in the business of 7



--------------------------------------------------------------------------------



 
[amendmentno2topsa102.jpg]
making a market in Claims against issuers or borrowers (including debt
securities, other debt, or interests). “Reinstatement” or “Reinstated” means
with respect to Claims and Interests, that the Claim or Interest shall be
rendered unimpaired in accordance with section 1124 of the Bankruptcy Code.
“Reorganized Debtors” means a Debtor, or any successor or assign thereto, by
merger, consolidation, or otherwise, on and after the Plan Effective Date.
“Reorganized Windstream” Windstream Holdings, Inc., or any successor or assign,
by merger, consolidation, or otherwise, on or after the Plan Effective Date.
“Required Consenting Creditors” means the Required Consenting First Lien
Creditors and Elliott. “Required Consenting First Lien Creditors” means, as of
the relevant date, Consenting Creditors that are members of the First Lien Ad
Hoc Group (a) holding at least 50.01% of the aggregate principal amount of First
Lien Claims held by all Consenting First Lien Creditors that are members of the
First Lien Ad Hoc Group and (b) constituting at least two (2) members2 of the
First Lien Ad Hoc Group. “Required Consenting Midwest Noteholders” means, as of
the relevant date, Consenting Midwest Noteholders that are members of the Ad Hoc
Group of Midwest Noteholders holding at least 50.01% of the aggregate principal
amount of Midwest Notes Claims held by all Consenting Midwest Noteholders that
are members of the Ad Hoc Group of Midwest Noteholders. “Restructuring Term
Sheet” has the meaning set forth in the recitals to this Agreement.
“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement. “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities
Act. “Second Lien Claims” means any Claim on account of the Second Lien Notes.
“Second Lien Notes” means the (i) 10.50% Senior Second Lien Notes due 2024 and
(ii) 9.00% Senior Second Lien Notes due 2025 issued by Services and Windstream
Finance Corp. “Secured Tax Claim” means any Secured Claim that, absent its
Secured status, would be entitled to priority in right of payment under section
507(a)(8) of the Bankruptcy Code (determined irrespective of time limitations),
including any related Secured Claim for penalties. 2 For purposes of determining
the number of Consenting First Lien Creditors in the First Lien Ad Hoc Group,
each member thereof, together with any of its affiliates or managed funds, shall
be counted as one Consenting First Lien Creditor in the First Lien Ad Hoc Group.
8



--------------------------------------------------------------------------------



 
[amendmentno2topsa103.jpg]
“Secured” means when referring to a Claim: (a) secured by a lien on collateral
to the extent of the value of such collateral, as determined in accordance with
section 506(a) of the Bankruptcy Code or (b) subject to a valid right of setoff
pursuant to section 553 of the Bankruptcy Code. “Securities Act” means the
Securities Act of 1933, as amended. “Termination Date” means the date on which
termination of this Agreement as to a Party is effective in accordance with
Sections 13.01, 13.0203(a), 13.0405, or 13.0506. “Transfer Agreement” means an
executed form of the transfer agreement providing, among other things, that a
transferee is bound by the terms of this Agreement and substantially in the form
attached hereto as Exhibit E-1, with respect to transfers of First Lien Claims,
Midwest Notes Claims and/or Equity Interests, and substantially in the form
attached hereto as Exhibit E- 2, with respect to transfers of Second Lien Claims
and/or Unsecured Notes Claims. “Transfer” means to sell, resell, reallocate,
use, pledge, assign, transfer, hypothecate, participate, donate or otherwise
encumber or dispose of, directly or indirectly (including through derivatives,
options, swaps, pledges, forward sales or other transactions). “Trustee” means
any indenture trustee, collateral trustee, or other trustee or similar entity
under the First Lien Notes or the Second Lien Notes. “Uniti 9019 Motion” means a
motion seeking approval of the transactions contemplated by the Uniti Term
Sheet. “Uniti 9019 Order” means an order granting the Uniti 9019 Motion. “Uniti
Agreement” has the meaning set forth in section 3.01 of this Agreement. “Uniti
Stock Sale Documents” means the documents and instruments necessary to implement
the “Uniti Stock Sale” (as defined in the Uniti Term Sheet). “Uniti
Transactions” has the meaning set forth in the recitals to this Agreement.
“Uniti Term Sheet” has the meaning set forth in the recitals to this Agreement.
“Unsecured Notes Claims” means any Claim on account of the Unsecured Notes.
“Unsecured Notes” means the (i) 7.750% Senior Notes due 2020, (ii) 7.750% Senior
Notes due 2021, (iii) 7.500% Senior Notes due 2022, (iv) 7.500% Senior Notes due
2023, (v) 6.375% Senior Notes due 2023, and (vi) 8.750% Senior Notes due 2024
issued by Services and Windstream Finance Corp. 1.02. Interpretation. For
purposes of this Agreement: (a) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; 9



--------------------------------------------------------------------------------



 
[amendmentno2topsa104.jpg]
(b) capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form; (c)
unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions; (d) unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified from time to time; provided, that any capitalized terms herein which
are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to
any termination of such other agreement or amendments to such capitalized terms
in any such other agreement following the date hereof; (e) unless otherwise
specified, all references herein to “Sections” are references to Sections of
this Agreement; (f) the words “herein,” “hereof,” and “hereto” refer to this
Agreement in its entirety rather than to any particular portion of this
Agreement; (g) captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement; (h) references to “shareholders,” “directors,”
and/or “officers” shall also include “members” and/or “managers,” as applicable,
as such terms are defined under the applicable limited liability company Laws;
(i) the use of “include” or “including” is without limitation, whether stated or
not; (j) the phrase “counsel to the Consenting Creditors” refers in this
Agreement to each counsel specified in Section 16.10 other than counsel to the
Company Parties or counsel to the Uniti Parties; and (k) the phrase “counsel to
the Uniti Parties” refers in this Agreement to each counsel specified in Section
16.10 other than counsel to the Company Parties or counsel to the Consenting
Creditors. Section 2. Effectiveness of this Agreement. This Agreement shall
become effective and binding upon each of the Parties at 12:00 a.m., prevailing
Eastern Standard Time, on the Agreement Effective Date, which is the date on
which all of the following conditions have been satisfied or waived in
accordance with this Agreement: (a) each of the Company Parties shall have
executed and delivered counterpart signature pages of this Agreement to counsel
to each of the Parties; 10



--------------------------------------------------------------------------------



 
[amendmentno2topsa105.jpg]
(b) each of the Uniti Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties; (c) holders
of at least two thirds of the aggregate outstanding principal amount of First
Lien Claims shall have executed and delivered counterpart signature pages of
this Agreement; (d) Elliott shall have executed and delivered a counterpart
signature page of this Agreement; and (e) counsel to the Company Parties shall
have given notice to counsel to the Consenting Creditors in the manner set forth
in Section 16.10 hereof (by email or otherwise) that the conditions to the
Agreement Effective Date set forth in this Section 2(a) have occurred. Section
3. Definitive Documents. 3.01. The Definitive Documents governing the
Restructuring Transactions shall include the following: (a) a motion seeking
authorization of the Debtors’ entry into the Backstop Commitment Agreement (the
“BCA Approval Motion”) and an order approving the BCA Approval Motion (the “BCA
Approval Order”); (b) the Plan; (c) the Confirmation Order; (d) the Disclosure
Statement; (e) the solicitation procedures and materials with respect to the
Plan (collectively, the “Solicitation Materials”); (f) the order of the
Bankruptcy Court granting the Disclosure Statement Motion; (g) the Plan
Supplement (including, without limitation, documents identifying the officers
and directors of the Reorganized Debtors, the governance documents for the
Reorganized Debtors, and any equityholders’ agreements with respect to the
Reorganized Debtors); (h) the credit agreement or indenture, as applicable, with
respect to the New Exit Facility, and any agreements, commitment letters,
documents, or instruments related thereto; (i) the Backstop Commitment
Agreement; (j) any documents related to the Rights Offering or procedures
related thereto; (k) the agreement setting forth the definitive terms of the
settlement contemplated by the Uniti Term Sheet (the “Uniti Agreement”); (l) the
Uniti 9019 Motion; 11



--------------------------------------------------------------------------------



 
[amendmentno2topsa106.jpg]
(m) the Uniti 9019 Order; (n) any amendments to the Master Lease, dated April
24, 2015, by and between CSL National, LP and the other entities set forth
thereto, as landlord, and Holdings, as tenant (as amended, restated, modified,
supplemented, or replaced from time to time in accordance with its terms)
contemplated by the Uniti Term Sheet (the “Master Lease Amendments”); (o) the
ILEC Lease, CLEC Lease, True Lease Opinions, and REIT Opinion (each as defined
in the Uniti Term Sheet); (p) any and all other motions, pleadings, or documents
required or as may be necessary to implement the Uniti Transactions, including
any tax or other legal opinions (together with the Uniti Agreement, Uniti 9019
Motion, Uniti 9019 Order, Master Lease Amendments, ILEC Lease, CLEC Lease, True
Lease Opinions, and REIT Opinion, the “Uniti Documents”); and (q) the motions
seeking approval of each of the above (and, to the extent applicable and not
otherwise noted, the orders approving each of the above) and any other document
necessary to implement or achieve the Restructuring Transactions not otherwise
listed above. 3.02. The Definitive Documents not executed or in a form attached
to this Agreement as of the Execution Date remain subject to negotiation and
completion. Upon completion, the Definitive Documents and every other document,
deed, agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section 14.
Further, the Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement (including all exhibits hereto) and otherwise be in form and substance
reasonably acceptable to the Company Parties and the Required Consenting
Creditors;, the Required Consenting Creditors and the Required Consenting
Midwest Noteholders (but as to the Required Consenting Midwest Noteholders, so
long as the Midwest Notes Claims receive the treatment prescribed herein and the
Midwest Notes Exit Facility Term Loans are treated in the same way as all other
New Exit Facility Term Loans including, without limitation, as to pricing,
economic, collateral and voting terms, then the Consenting Midwest Noteholders
shall not have consent rights over the terms of the New Exit Facility Term Loan,
but shall retain consent rights over any other Definitive Document to the extent
that the Consenting Midwest Noteholders’ economic interests are adversely
affected by the Definitive Document); provided, that the Uniti Documents shall
contain terms, conditions, representations, warranties, and covenants consistent
with the terms of this Agreement (including all exhibits hereto) and otherwise
be in form and substance reasonably acceptable to the Company Parties, the Uniti
Parties, and the Required Consenting Creditors; provided, further, that any
provision of any of the Definitive Documents set forth in Sections 3.013.01(a)
through 3.01(j) and 3.01(q) that adversely impacts the rights or obligations of
the Uniti Parties under this Agreement, the Uniti Agreement, or the Uniti 9019
Order, or adversely impacts the ability of the Uniti Parties and the Debtors to
consummate the Uniti Transactions shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement (including all exhibits hereto) and otherwise be in 12



--------------------------------------------------------------------------------



 
[amendmentno2topsa107.jpg]
form and substance reasonably acceptable to the Company Parties, the Uniti
Parties, and the Required Consenting Creditors. Section 4. Milestones. 4.01. As
provided in and subject to Section 7, the Company Parties shall implement the
Restructuring Transactions and the Uniti Transactions in accordance with the
following Milestones: (a) no later than 10 days following the Agreement
Effective Date, the Company Parties shall file with the Bankruptcy Court the
Uniti 9019 Motion; (b) no later than 1011 days following the Agreement Effective
Date, the Company Parties shall execute the Backstop Commitment Agreement and
file with the Bankruptcy Court the BCA Approval Motion; (c) no later than 30
days following the Agreement Effective Date, the Company Parties shall file with
the Bankruptcy Court: (i) the Plan; (ii) the Disclosure Statement; and (iii) the
Disclosure Statement Motion; (d) no later than 35 days following the Agreement
Effective Date, 2020, the Bankruptcy Court shall have entered the Uniti 9019
Order; (e) no later than 35 days following the Agreement Effective Date, the
Bankruptcy Court shall have entered the BCA Approval Order; (f) no later than 75
days following the Agreement Effective Date, the Bankruptcy Court shall have
entered an order approving the relief requested in the Disclosure Statement
Motion; (g) no later than 110 days following the Agreement Effective Date, the
Bankruptcy Court shall have entered the Confirmation Order; and (h) no later
than 180 days following the Agreement Effective Date, the Plan Effective Date
shall have occurred. 4.02. A Milestone may only be extended or waived with the
prior written consent of the Required Consenting Creditors; provided, that the
Milestones set forth in Sections 4.01(a) and 4.01(d) may only be extended or
waived with the prior written consent of the Uniti Parties and the Required
Consenting Creditors. The date of each Milestone shall be calculated in
accordance with Rule 9006 of the Federal Rules of Bankruptcy Procedure. Section
5. Commitments of the Consenting Creditors. 5.01. General Commitments and
Forbearances. (a) During the Agreement Effective Period, each Consenting
Creditor agrees, in respect of all of its Company Claims/Interests, solely as
such Consenting Creditor remains the 13



--------------------------------------------------------------------------------



 
[amendmentno2topsa108.jpg]
legal owner, beneficial owner, and/or investment advisor, subadvisor, or manager
of or with power and/or authority to bind any such Company Claims/Interests, to:
(i) support the consummation and implementation of the Restructuring
Transactions and the Uniti Transactions; and (ii) negotiate in good faith and
use commercially reasonable efforts to execute and implement the Definitive
Documents that are consistent with this Agreement to which it is required to be
a party.; and (iii) use commercially reasonable efforts to include all advisors
to Required Consenting Creditors and Required Consenting Midwest Noteholders in
any mediation session overseen by the mediator related to the Restructuring
Transactions, and not oppose a participation request by an advisor to a Required
Consenting Midwest Noteholder. (b) During the Agreement Effective Period, each
Consenting Creditor agrees, in respect of all of its Company Claims/Interests,
solely as such Consenting Creditor remains the legal owner, beneficial owner,
and/or investment advisor, subadvisor, or manager of or with power and/or
authority to bind any such Company Claims/Interests, that it shall not directly
or indirectly: (i) object to, delay, impede, or take any other action to
interfere with, delay, or impede, the acceptance, consummation or implementation
of the Restructuring Transactions; (ii) propose, file, support, or vote for any
Alternative Restructuring Proposal; (iii) file any motion, pleading, or other
document with the Bankruptcy Court or any other court (including any
modifications or amendments thereof) that, in whole or in part, is not
materially consistent with this Agreement or the Plan; (iv) initiate, or have
initiated on its behalf, any litigation or proceeding of any kind that is
inconsistent with this Agreement, the Uniti Agreement, the Uniti Transactions,
or the other Restructuring Transactions contemplated herein against the Company
Parties, the Uniti Parties, or the other Parties other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this
Agreement; (v) exercise, or direct any other person to exercise, any right or
remedy for the enforcement, collection, or recovery of any of Claims against or
Interests in the Company Parties, other than as contemplated by this Agreement;
(vi) object to, delay, impede, or take any action to interfere with, delay, or
impede, the acceptance, consummation or implementation of the Uniti
Transactions; or (vii) object to, delay, impede, or take any other action to
interfere with the Company Parties’ ownership and possession of their assets,
wherever located, or interfere with the automatic stay arising under section 362
of the Bankruptcy Code, other than as permitted by this Agreement. 14



--------------------------------------------------------------------------------



 
[amendmentno2topsa109.jpg]
(c) During the Agreement Effective Period, Elliott agrees to abide by the
covenants in Sections 5.01(a) and (b) above and Section 5.02 below, in respect
of its Excess Second Lien Claims and Excess Unsecured Notes Claims, solely to
the extent Elliott remains the legal owner, beneficial owner, and/or investment
advisor, subadvisor, or manager of or with power and/or authority to bind any
such Claims. 5.02. Commitments with Respect to Chapter 11 Cases. (a) During the
Agreement Effective Period, each Consenting Creditor that is entitled to vote to
accept or reject the Plan pursuant to its terms agrees that it shall: (i) after
having received the Plan and the Disclosure Statement and Solicitation
Materials, in each case, approved by the Bankruptcy Court, prior to the date by
which the Consenting Creditor shall be required to vote on the Plan, vote each
of its Company Claims/Interests to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan; provided, that any such duly
executed and completed ballot accepting the Plan shall be void if this Agreement
terminates in accordance with Section 13; (ii) to the extent it is permitted to
elect whether to opt out of the releases set forth in the Plan, elect not to opt
out of the releases set forth in the Plan by timely delivering its duly executed
and completed ballot(s) indicating such election; and (iii) not change,
withdraw, amend, or revoke (or cause to be changed, withdrawn, amended, or
revoked) any vote or election referred to in clauses (i) and (ii) above. (b)
During the Agreement Effective Period, each Consenting Creditor, in respect of
each of its Company Claims/Interests, will support, and will not directly or
indirectly object to, delay, impede, or take any other action to interfere with,
any motion or other pleading or document filed by a Company Party in the
Bankruptcy Court that is consistent in all respects with this Agreement. (c) No
later than March 15, 2020, the Requisite Backstop Parties shall have agreed to
the Governance Term Sheet. 5.03. For the avoidance of doubt, notwithstanding
anything in this Agreement to the contrary, nothing in this Agreement shall
require any Consenting Creditor to take any action or refrain from taking any
action that is inconsistent with such Consenting Creditor’s obligations (if any)
under either (i) that certain Junior Lien Intercreditor Agreement, dated as of
August 2, 2018, between Windstream Services, the other grantors party thereto,
JPMorgan Chase Bank, N.A., as First Lien Collateral Agent and First-Priority
Collateral Agent, U.S. Bank National Association, as Initial Other
First-Priority Collateral Agent, and the Wilmington Trust, National Association
as Second-Priority Collateral Agent or (ii) that certain Pari Passu
Intercreditor Agreement, dated as of November 6, 2017, between Windstream
Services, the other grantors party thereto, JPMorgan Chase Bank, N.A., as the
Authorized Representative for the Credit Agreement Secured Parties, and U.S.
Bank National Association, as Initial Additional Authorized Representative. 15



--------------------------------------------------------------------------------



 
[amendmentno2topsa110.jpg]
5.04. Notwithstanding anything herein to the contrary, nothing in this Agreement
and neither a vote to accept the Plan by any Consenting Creditor nor the
acceptance of the Plan by any Consenting Creditor shall: (a) be construed to
prohibit any Consenting Creditor from contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement or the Definitive
Documents, or exercising rights or remedies specifically reserved herein; (b) be
construed to limit any Consenting Creditor’s rights under any applicable
indenture, credit agreement, other loan document, and/or applicable law or to
prohibit any Consenting Creditor from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as, from the Agreement
Effective Date until the occurrence of a Termination Date, such appearance and
the positions advocated in connection therewith are not inconsistent with
Section 5 of this Agreement, provided, however, that any delay or other impact
on consummation of the Restructuring Transactions contemplated by the Plan
caused by a Consenting Creditor’s opposition to (x) any relief that is
inconsistent with such Restructuring Transactions, (y) a motion by the Debtors
to enter into a material executory contract, lease, or other arrangement outside
of the ordinary course of the Debtors’ business without obtaining the prior
consent of the Required Consenting Creditors, or (z) any relief that is adverse
to interests of the Consenting Creditors sought by the Debtors (or any other
party) shall not constitute a violation of this Agreement; (c) affect the
ability of any Consenting Creditor to consult with any other Consenting
Creditor, the Debtors, or any other party in interest in the Chapter 11 Cases
(including any official committee or the United States Trustee); (d) require any
Consenting Creditor to incur any financial or other liability (other than in
connection with the Backstop Commitment Agreement); (e) require any Consenting
Creditor to take any action which is prohibited by applicable law or to waive or
forgo the benefit of any applicable legal professional privilege; or (f) impair
or waive the rights of any Consenting Creditor to assert or raise any objection
permitted under this Agreement in connection with any hearing on confirmation of
the Plan or in the Bankruptcy Court. Section 6. Commitments of the Uniti
Parties. 6.01. Affirmative Commitments. During the Agreement Effective Period,
the Uniti Parties agree to: (a) support, take all steps necessary to consummate
and implement, and facilitate the consummation and implementation of the Uniti
Transactions; (b) use commercially reasonable efforts to obtain any and all
required regulatory and/or third-party approvals to consummate the Uniti
Transactions; and (c) negotiate in good faith and use commercially reasonable
efforts to execute and implement the Definitive Documents contemplated by the
Uniti Term Sheet. 6.02. Negative Commitments. During the Agreement Effective
Period, each of the Uniti Parties agrees that it shall not directly or
indirectly: (a) object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions; 16



--------------------------------------------------------------------------------



 
[amendmentno2topsa111.jpg]
(b) file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;
(c) initiate, or have initiated on its behalf, any litigation or proceeding of
any kind with respect to the Chapter 11 Cases, this Agreement, the Uniti
Agreement, the Uniti Transactions or the other Restructuring Transactions
contemplated herein against the Company Parties or the other Parties other than
to enforce this Agreement or any Definitive Document or as otherwise permitted
under this Agreement; (d) object to, delay, impede, or take any action to
interfere with or that is inconsistent with, or is intended or could reasonably
be expected to interfere with, delay, or impede, the acceptance, consummation or
implementation of the Uniti Transactions or the Restructuring Transactions; or
(e) object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code. Section 7. Commitments of the Company Parties. 7.01. Affirmative
Commitments. Except as set forth in Section 9, during the Agreement Effective
Period, the Company Parties agree to: (a) support and take all steps reasonably
necessary and desirable to consummate the Restructuring Transactions in
accordance with this Agreement and the Milestones; (b) upon reasonable request
of any of the Consenting Creditors or their advisors, inform the legal and
financial advisors to the Consenting Creditors as to: (i) the material business
and financial (including liquidity) performance of the Company; (ii) the status
and progress of the negotiations of the Definitive Documents; and (iii) the
status of obtaining any necessary or desirable authorizations (including
consents) from any competent judicial body, governmental authority, banking,
taxation, supervisory, or regulatory body or any stock exchange; (c) provide
prompt written notice to the financial and legal advisors to the Consenting
Creditors and the Uniti Parties of: (i) the occurrence of a Termination Event of
which the Company Parties have actual knowledge; (ii) a breach of this Agreement
(including a breach by any Company Party) of which the Company Parties have
actual knowledge; or (iii) to the extent of the Company Parties’ actual
knowledge, any representation or statement made or deemed to be made by any
Company Party hereunder which is or proves to have been materially incorrect or
misleading in any respect when made or deemed to be made; (d) operate in the
ordinary course taking into account the Restructuring Transactions and the
pendency of the Chapter 11 Cases; (e) to the extent any legal or structural
impediment arises that would prevent, hinder, or delay the consummation of the
Restructuring Transactions and the Uniti Transactions 17



--------------------------------------------------------------------------------



 
[amendmentno2topsa112.jpg]
contemplated herein, take all steps reasonably necessary and desirable to
address any such impediment; (f) use commercially reasonable efforts to obtain
any and all required regulatory and/or third-party approvals for the
Restructuring Transactions and the Uniti Transactions; (g) negotiate in good
faith and use commercially reasonable efforts to execute and deliver the
Definitive Documents and any other required agreements to effectuate and
consummate the Restructuring Transactions and the Uniti Transactions as
contemplated by this Agreement; (h) use commercially reasonable efforts to seek
additional support for the Restructuring Transactions and the Uniti Transactions
from other material stakeholders to the extent reasonably prudent; (i) if the
Bankruptcy Court denies the Uniti 9019 Motion, use best efforts to timely appeal
such denial; (j) if the Uniti 9019 Motion is granted but subsequently reversed
on appeal, use best efforts to timely appeal such reversal; (k) support, take
all steps necessary to consummate and implement, and facilitate the consummation
and implementation of, the Uniti Transactions and the Restructuring Transactions
in accordance with the Milestones; and (l) timely file and prosecute a formal
objection, in form and substance reasonably acceptable to the Required
Consenting Creditors, to any motion filed with the Bankruptcy Court by any party
seeking the entry of an order (A) directing the appointment of a trustee or
examiner, (B) converting the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing the Chapter 11 Cases, or (D) modifying or
terminating the Debtors’ exclusive right to file and/or solicit acceptances of a
plan of reorganization, as applicable.; and (m) use commercially reasonable
efforts to include all advisors to Required Consenting Creditors and Required
Consenting Midwest Noteholders in any mediation session overseen by the mediator
related to the Restructuring Transactions, and not oppose a participation
request by an advisor to a Required Consenting Midwest Noteholder. 7.02.
Negative Commitments. Except as set forth in Section 9, during the Agreement
Effective Period, each of the Company Parties shall not directly or indirectly:
(a) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;
(b) take any action that is inconsistent in any material respect with, or is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring Transactions described in, this Agreement or the Plan; (c) modify
the Plan, in whole or in part, in a manner that is not consistent with this
Agreement; 18



--------------------------------------------------------------------------------



 
[amendmentno2topsa113.jpg]
(d) object to, delay, impede, or take any action to interfere with or that is
inconsistent with, or is intended or could reasonably be expected to interfere
with, delay, or impede, the approval, consummation or implementation of the
Uniti Transactions or the Restructuring Transactions; or (e) file any motion,
pleading, or Definitive Documents with the Bankruptcy Court or any other court
(including any modifications or amendments thereof) that, in whole or in part,
is not materially consistent with this Agreement or the Plan. Section 8.
Additional Commitments. 8.01. Cooperation and Support. To the extent reasonably
practicable, the Company Parties shall provide draft copies of all material
pleadings and documents that any Company Party intends to file with or submit to
the Bankruptcy Court or any governmental authority (including any regulatory
authority), as applicable, to counsel to the Consenting Creditors at least two
(2) Business Days prior to the date when such Company Party intends to file such
document. Counsel to the respective Parties shall consult in good faith
regarding the form and substance of any such proposed filing with the Bankruptcy
Court. For the avoidance of doubt, the Parties agree to negotiate in good faith
the Definitive Documents that are subject to negotiation and completion,
consistent with Section 3.02 hereof. The Debtors shall provide to the Consenting
Creditors’ advisors, and direct their respective employees, officers, advisors
and other representatives to provide to the Consenting Creditors’ advisors, (i)
reasonable access (without any material disruption to the conduct of the
Debtors’ businesses) during normal business hours to the Debtors’ books and
records, (ii) reasonable access to the management and advisors of the Debtors
for the purposes of evaluating the Debtors’ assets, liabilities, operations,
businesses, finances, strategies, prospects and affairs, (iii) timely and
reasonable responses to all reasonable diligence requests, and (iv) the status
of obtaining any necessary or desirable authorizations (including consents) from
any competent judicial body, governmental authority, banking, taxation,
supervisory, or regulatory body or any stock exchange. Further, the Company
Parties shall provide draft copies of all material pleadings and documents that
any Company Party intends to file with the Bankruptcy Court that impact the
Uniti Parties to Counsel to the Uniti Parties at least two (2) Business Days
prior to the date when such Company Party intends to file such document. Counsel
to the respective Parties shall consult in good faith regarding the form and
substance of any such proposed filing with the Bankruptcy Court, but any such
proposed filing shall comply in all respect with the Milestones set forth in
Section 4 and all other provisions of this Agreement. Further, the Company shall
reasonably consult with counsel to the Consenting Creditors regarding any
regulatory or other third-party approvals necessary to implement the
Restructuring Transactions and share copies of any documents filed or submitted
to any regulatory or other governmental authority in connection with obtaining
any regulatory or other third-party approvals. 8.02. Adversary Proceeding. On
the Agreement Effective Date, the Company Parties and the Uniti Parties shall
promptly take all actions necessary to stay and hold in abeyance the prosecution
of any and all claims and counterclaims in the Adversary Proceeding, such stay
to remain effective until the earlier of (i) the date this Agreement shall have
been terminated and (ii) the Effective Date (as defined in the Uniti Term
Sheet). 19



--------------------------------------------------------------------------------



 
[amendmentno2topsa114.jpg]
Section 9. Additional Provisions Regarding Company Parties’ Commitments. 9.01.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law; provided that, to the extent that any such action or
inaction is inconsistent with this Agreement or would be deemed to constitute a
material breach hereunder, including a determination to pursue an Alternative
Restructuring Proposal, the Company Parties shall provide counsel to the
Consenting Creditors and the Uniti Parties with written notice within two (2)
Business Days of when any Company Party so acts or fails to act; provided,
further, that any such inaction or action shall not impede any Party’s rights to
terminate this Agreement pursuant to Section 13; provided, further that, for the
avoidance of doubt, upon entry of the Uniti 9019 Order, the terms of the Uniti
9019 Order shall control, including as such order binds the Debtors with respect
to the Uniti Transactions. 9.02. Notwithstanding anything to the contrary in
this Agreement (but subject to Section 9.01 and Section 13), each Company Party
and its respective directors, officers, employees, investment bankers,
attorneys, accountants, consultants, and other advisors or representatives shall
have the rights to: (a) consider and respond to Alternative Restructuring
Proposals (or inquiries or indications of interest with respect thereto) that
may be received by the Company Parties; (b) provide access to non-public
information concerning any Company Party to any Entity or enter into
Confidentiality Agreements or nondisclosure agreements with any Entity in
connection with any Alternative Restructuring Proposal (or inquiries or
indications of interest with respect thereto) that may be received by the
Company Parties; (c) engage in discussions or negotiations with respect to
Alternative Restructuring Proposals (or inquiries or indications of interest
with respect thereto) that may be received by the Company Parties; and (d) enter
into or continue discussions or negotiations with holders of Claims against or
Equity Interests in a Company Party (including any Consenting Creditor), any
other party in interest in the Chapter 11 Cases (including any official
committee and the United States Trustee), or any other Entity regarding the
Restructuring Transactions. If any Company Party receives a written or oral
proposal or expression of interest regarding any Alternative Restructuring
Proposal, within two (2) Business Days, the Company Party shall notify (with
email being sufficient) counsel to the Consenting Creditors of any such proposal
or expression of interest, with such notice to include a copy of such proposal,
if it is in writing, or otherwise a summary of the material terms thereof. If
the board of directors of the Company Parties determines, in good faith, upon
the advice of its outside legal advisors, to exercise a Fiduciary Out, the
Company Parties shall notify counsel to the Consenting Creditors within two (2)
Business Days following such determination. Upon any determination by any
Company Party to exercise a Fiduciary Out (as defined below), the other Parties
to this Agreement shall be immediately and automatically relieved of any
obligation to comply with their respective covenants and agreements herein in
accordance with Section 13.0607 hereof. 9.03. Nothing in this Agreement shall:
(a) impair or waive the rights of any Company Party to assert or raise any
objection permitted under this Agreement in connection with the Restructuring
Transactions; or (b) prevent any Company Party from enforcing this Agreement or
contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement. 20



--------------------------------------------------------------------------------



 
[amendmentno2topsa115.jpg]
Section 10. Transfer of Interests and Securities. 10.01. During the Agreement
Effective Period, no Consenting Creditor shall Transfer any ownership (including
any beneficial ownership as defined in the Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) in any Company Claims/Interests to any
affiliated or unaffiliated party, including any party in which it may hold a
direct or indirect beneficial interest, unless: (a) in the case of any Company
Claims/Interests, the authorized transferee is either (1) a qualified
institutional buyer as defined in Rule 144A of the Securities Act, (2) a
non-U.S. person in an offshore transaction as defined under Regulation S under
the Securities Act, (3) an institutional accredited investor (as defined in the
Rules), or (4) a Consenting Creditor; and (b) either (i) the transferee executes
and delivers to counsel to each of the Company Parties, the First Lien Ad Hoc
Group, and Elliott, at or before the time of the proposed Transfer, a Transfer
Agreement, (ii) as of the date of such Transfer, such Consenting Creditor
controls, is controlled by, or is under common control with such transferee or
is an affiliate, affiliated fund, or affiliated entity with a common investment
advisor, or (iii) the transferee is a Consenting Creditor and the transferee
provides notice of such Transfer (including the amount and type of Company
Claim/Interest Transferred) to counsel to the Company Parties at or before the
time of the proposed Transfer. 10.02. Upon compliance with the requirements of
Section 10.01, the transferor shall be deemed to relinquish its rights (and be
released from its obligations) under this Agreement to the extent of the rights
and obligations in respect of such transferred Company Claims/Interests. Any
Transfer in violation of Section 10.01 shall be void ab initio. 10.03. This
Agreement shall in no way be construed to preclude the Consenting Creditors from
acquiring additional Company Claims/Interests; provided, that (a) such
additional Company Claims/Interests shall automatically and immediately upon
acquisition by a Consenting Creditor be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
counsel to the Company Parties or counsel to the Consenting Creditors) and (b)
such Consenting Creditor must provide notice of such acquisition (including the
amount and type of Company Claim/Interest acquired) on a confidential basis to
counsel to the Company Parties within five (5) Business Days of such
acquisition. 10.04. This Section 10 shall not impose any obligation on any
Company Party to issue any “cleansing letter” or otherwise publicly disclose
information for the purpose of enabling a Consenting Creditor to Transfer any of
its Company Claims/Interests. Notwithstanding anything to the contrary herein,
to the extent a Company Party and another Party have entered into a
Confidentiality Agreement, the terms of such Confidentiality Agreement shall
continue to apply and remain in full force and effect according to its terms,
and this Agreement does not supersede any rights or obligations otherwise
arising under such Confidentiality Agreements. 10.05. Notwithstanding Section
10.01, a Qualified Marketmaker that acquires any Company Claims/Interests shall
not (a) be required to be or become a Consenting Creditor to effect any Transfer
of any Company Claims/Interests by a Consenting Creditor to a transferee, so
long 21



--------------------------------------------------------------------------------



 
[amendmentno2topsa116.jpg]
as such Transfer by the Consenting Creditor to the transferee is in all other
respects a Permitted Transfer under Section 10.01 and (b) be required to execute
and deliver a Transfer Agreement in respect of such Company Claims/Interests if
(i) such Qualified Marketmaker subsequently transfers such Company
Claims/Interests (by purchase, sale assignment, participation, or otherwise)
within ten (10) Business Days of its acquisition to a transferee that is an
entity that is not an affiliate, affiliated fund, or affiliated entity with a
common investment advisor; (ii) the transferee otherwise is a Permitted
Transferee under Section 10.01; and (iii) the Transfer otherwise is a Permitted
Transfer under Section 10.01. To the extent that a Consenting Creditor is acting
in its capacity as a Qualified Marketmaker, it may Transfer (by purchase, sale,
assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims/Interests who is not a Consenting Creditor without the
requirement that the transferee be a Permitted Transferee. 10.06.
Notwithstanding anything to the contrary in this Section 10, the restrictions on
Transfer set forth in this Section 10 shall not apply to the grant of any liens
or encumbrances on any claims and interests in favor of a bank or broker-dealer
holding custody of such claims and interests in the ordinary course of business
and which lien or encumbrance is released upon the Transfer of such claims and
interests. 10.07. Notwithstanding anything herein to the contrary, the duties
and obligations of the Consenting Creditors under this Agreement shall be
several, and not joint. No Party shall have any responsibility by virtue of this
Agreement for any trading by any other entity. No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement. The Parties acknowledge that this Agreement
does not constitute an agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting, or disposing of
any equity securities of the Debtors and do not constitute a “group” within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended. No
action taken by any Consenting Creditors pursuant to this Agreement shall be
deemed to constitute or to create a presumption by any of the Parties that the
Consenting Creditors are in any way acting in concert or as such a “group.”
10.08. Notwithstanding anything else herein for purposes of this Agreement,
Claims of a Consenting Creditor that are held by such Consenting Creditor in a
fiduciary or similar capacity shall not be bound by or subject to this
Agreement. For the avoidance of doubt, if the Consenting Creditor is specified
on the relevant signature page as a particular group or business within an
entity, “Consenting Creditor” shall mean such group or business and shall not
mean the entity or its Affiliates, or any other desk or business thereof, or any
third party funds advised thereby. In addition, if a Consenting Creditor is a
fund, then this Agreement shall apply only to the fund that executes the
Agreement and not to the Affiliates of such fund, any manager of such fund or
any other person or entity. 10.08.10.09. For the avoidance of doubt, and
notwithstanding anything to the contrary in this Section 10, the restrictions on
Transfer set forth in this Section 10 shall not apply to any Excess Second Lien
Claims or any Excess Unsecured Notes Claims. 22



--------------------------------------------------------------------------------



 
[amendmentno2topsa117.jpg]
Section 11. Representations and Warranties of Consenting Creditors. Each
Consenting Creditor severally, and not jointly, represents and warrants that, as
of the date such Consenting Creditor executes and delivers this Agreement: (a)
it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, and, having
made reasonable inquiry, is not the beneficial or record owner of any Company
Claims/Interests other than those reflected in, such Consenting Creditor’s
signature page to this Agreement or a Transfer Agreement, as applicable (as may
be updated pursuant to Section 10); (b) such Company Claims/Interests are free
and clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal, or other limitation on
disposition, transfer, or encumbrances of any kind, that would adversely affect
in any way such Consenting Creditor’s ability to perform any of its obligations
under this Agreement at the time such obligations are required to be performed;
(c) it has the full power to vote and consent to matters concerning all of its
Company Claims/Interests referable to it as contemplated by this Agreement
subject to applicable Law; and (d) solely with respect to holders of Company
Claims/Interests, (i) it is either (A) a qualified institutional buyer as
defined in Rule 144A of the Securities Act, (B) not a U.S. person (as defined in
Regulation S of the Securities Act), or (C) an institutional accredited investor
(as defined in the Rules), and (ii) any securities acquired by the Consenting
Creditor in connection with the Restructuring Transactions will have been
acquired for investment and not with a view to distribution or resale in
violation of the Securities Act. Section 12. Mutual Representations, Warranties,
and Covenants. Each of the Parties represents, warrants, and covenants to each
other Party, as of the date such Party executed and delivers this Agreement: (a)
it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; (b)
except as expressly provided in this Agreement, the Plan, and the Bankruptcy
Code, no consent or approval is required by any other person or entity in order
for it to effectuate the Restructuring Transactions and Uniti Transactions
contemplated by, and perform its respective obligations under, this Agreement;
(c) the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents; 23



--------------------------------------------------------------------------------



 
[amendmentno2topsa118.jpg]
(d) except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions and Uniti Transactions contemplated by, and perform its respective
obligations under, this Agreement; and (e) except as expressly provided by this
Agreement, it is not party to any restructuring or similar agreements or
arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement. Section 13. Termination Events.
13.01. Consenting Elliott and First Lien Creditor Termination Events. This
Agreement may be terminated (a) with respect to the Consenting Creditors that
are members of the First Lien Ad Hoc Group, by the Required Consenting First
Lien Creditors, and (b) with respect to Elliott, by Elliott, in each case, by
the delivery to the Company Parties of a written notice in accordance with
Section 16.10 hereof upon the occurrence of the following events (such events,
the “Consenting Elliott and First Lien Creditor Termination Events”): (a) the
breach in a material respect by a Company Party or a Uniti Party of any of the
representations, warranties, or covenants of the Company Parties or the Uniti
Parties, as applicable, set forth in this Agreement that remains uncured (to the
extent curable) for ten (10) Business Days after such terminating Consenting
Creditors transmit a written notice in accordance with Section 16.10 hereof
detailing any such breach; (b) any representation or warranty in this Agreement
made by any Company Party or any Uniti Party shall have been untrue in any
material respect when made or shall have become untrue in any material respect,
and such breach remains uncured (to the extent curable) for a period of ten (10)
Business Days following such Debtor’s receipt of notice in accordance with
Section 16.10 hereof detailing any such breach; (c) the failure to meet any of
the Milestones in Section 4 of this Agreement; (d) any Company Party or Uniti
Party files, amends or modifies, executes, enters into, or files a pleading
seeking authority to amend or modify, the Definitive Documents in a manner that
is inconsistent with this Agreement, including the consent rights of the
Required Consenting Creditors set forth in Section 3 of this Agreement, or
publicly announces its intention to take any such action; (e) any Debtor files,
or publicly announces that it will file, or joins in or supports, any plan of
reorganization other than the Plan, or files any motion or application seeking
authority to sell any assets, in each case, without the prior written consent of
the Required Consenting Creditors (f) the issuance or ruling by any governmental
authority, including the Bankruptcy Court, any regulatory authority, or court of
competent jurisdiction, of any final, non-appealable ruling or order that
enjoins the consummation of a material portion of the Restructuring Transactions
or the Uniti Transactions, or the commencement of any action by any governmental
authority or other regulatory authority that could reasonably be expected to
enjoin or otherwise make impractical the substantial consummation of the
Restructuring Transactions on the terms and 24



--------------------------------------------------------------------------------



 
[amendmentno2topsa119.jpg]
conditions set forth herein and in the Uniti Term Sheet or the Plan; provided,
that the Debtors shall have twenty (20) business days after the issuance of such
ruling, order, or action to obtain relief that would allow consummation of the
Restructuring Transactions in a manner that (i) does not prevent or diminish
compliance with the terms of the Plan and this Agreement and (ii) is acceptable
to the Required Consenting Creditors; provided, further, however that this
termination right may not be exercised by any Party that sought or requested
such ruling or order in contravention of any obligation set out in this
Agreement; (g) any order approving the Plan or the Disclosure Statement is
reversed, stayed, dismissed, vacated, or reconsidered without the consent of the
Required Consenting Creditors, is modified or amended in a manner that is
inconsistent with this Agreement or not reasonably satisfactory to the Required
Consenting Creditors, or a motion for reconsideration, reargument, or rehearing
with respect to such order is granted; (h) the Bankruptcy Court enters an order
denying confirmation of the Plan or the Confirmation Order is reversed, stayed,
dismissed, vacated, or reconsidered, in each case without the consent of the
Required Consenting Creditors; (i) the entry of an order by the Bankruptcy
Court, or the filing of a motion or application by any Company Party seeking an
order (without the prior written consent of the Required Consenting Creditors),
(i) converting one or more of the Chapter 11 Cases of a Company Party to a case
under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party, or (iii) rejecting this Agreement; (j) either: (i) any Debtor files a
motion, application, or adversary proceeding (or any Debtor supports any such
motion, application, or adversary proceeding filed or commenced by any Third
Party) (A) challenging the validity, enforceability, perfection, or priority of,
or seeking avoidance or subordination of the First Lien Claims or the Second
Lien Claims, or the liens securing such Claims, or (B) asserting any other cause
of action against and/or with respect to or relating to such Claims or the
prepetition liens securing such Claims; or (ii) the Bankruptcy Court (or any
court with jurisdiction over the Chapter 11 Cases) enters an order providing
relief against the interests of any Consenting Creditor with respect to any of
the foregoing causes of action or proceedings; (k) the Company Parties terminate
their obligations under and in accordance with this Agreement; (l) the Uniti
Parties terminate their obligations under and in accordance with this Agreement;
(m) the failure of the Consenting Creditors to hold, in the aggregate, at least
66.7% of the First Lien Claims; (n) any board of directors or board of managers,
as applicable, of any Debtor exercises a Fiduciary Out pursuant to and in
accordance with Section 13.0203(a) of this Agreement; 25



--------------------------------------------------------------------------------



 
[amendmentno2topsa120.jpg]
(o) (i) the Bankruptcy Court enters an order denying the Uniti 9019 Motion and
(ii) either (A) the Debtors have not timely appealed such denial, (B) an
appellate court affirms such denial and such appellate court decision is not
subject to further appeal, or (C) such denial has not been timely reversed by an
appellate court on a final, non-appealable basis; (p) the 9019 Motion is granted
but reversed on appeal and either (i) such reversal is not subject to further
appeal or (ii) any order reversing the approval of the 9019 Motion is not timely
reversed on further appeal; (q) the Bankruptcy Court denies approval of the BCA
Approval Motion; (r) the Backstop Commitment Agreement terminates pursuant to
its terms; or (s) the Bankruptcy Court enters an order in the Chapter 11 Cases
terminating any of the Debtors’ exclusive right under section 1121 of the
Bankruptcy Code to file a plan or plans of reorganization. Notwithstanding
anything to the contrary herein, unless and until there is an unstayed order of
the Bankruptcy Court providing that the giving of notice under and/or
termination of this Agreement in accordance with its terms is not prohibited by
the automatic stay imposed by section 362 of the Bankruptcy Code, the occurrence
of any of the Consenting Creditor Termination Events in this Section 13.01 shall
result in an automatic termination of this Agreement, to the extent the Required
Consenting Creditors would otherwise have the ability to terminate this
Agreement in accordance with Section 13.01, five (5) business days following
such occurrence unless waived (including retroactively) in writing by the
Required Consenting Creditors . The Required Consenting First Lien Lenders or
Elliott may terminate this Agreement upon written notice in accordance with
Section 16.10 hereof with respect to the Consenting Midwest Noteholders in the
event that the Consenting Midwest Noteholders fail to hold, in the aggregate, at
least 66.7% of the Midwest Notes Claims (solely for purposes of the termination
provision herein and for no other purpose, if a Consenting Midwest Noteholder
has transferred a Midwest Notes Claim to a Qualified Marketmaker, such Qualified
Marketmaker shall be deemed to be Consenting Midwest Noteholder); provided that
such termination may be exercised with respect to the Consenting Midwest
Noteholders only (and all Company Claims/Interests held by the Consenting
Midwest Noteholders) and all other Company Claims/Interests (and the holders
thereof) shall remain subject to this Agreement 13.02. Consenting Midwest
Noteholder Termination Events. This Agreement may be terminated with respect to
the Consenting Midwest Noteholders that are members of the Ad Hoc Group of
Midwest Noteholders by the Required Consenting Midwest Noteholder by the
delivery to the Company Parties of a written notice in accordance with Section
16.10 hereof upon the occurrence of the following events (such events, the
“Consenting Midwest Noteholder Termination Events”): (a) the breach in any
material respect by a Company Party of any of the representations, warranties,
or covenants of the Company Parties set forth in this Agreement that (i)
adversely 26



--------------------------------------------------------------------------------



 
[amendmentno2topsa121.jpg]
affects the Consenting Midwest Noteholders’ treatment3, and (ii) remains uncured
for ten (10) Business Days after the Required Consenting Midwest Noteholders
transmit a written notice in accordance with Section 16.10 hereof detailing any
such breach; (b) the breach in any material respect by the Consenting Elliott
and First Lien Creditors of any of the representations, warranties, or covenants
of the Consenting Elliott and First Lien Creditors set forth in this Agreement
that (i) adversely affects the Consenting Midwest Noteholders’ treatment, and
(ii) remains uncured for ten (10) Business Days after the Required Consenting
Midwest Noteholders transmit a written notice in accordance with Section 16.10
hereof detailing any such breach; (c) any representation or warranty in this
Agreement made by any Company Party or shall have been untrue in any material
respect when made, or shall have become untrue in any material respect, and such
breach (i) adversely affects the Consenting Midwest Noteholders’ treatment and
(ii) remains uncured (to the extent curable) for a period of ten (10) Business
Days following such Company Party’s receipt of notice in accordance with Section
16.10 hereof detailing any such breach; (d) any Company Party files, amends or
modifies, executes, enters into, or files a pleading seeking authority to amend
or modify, the Definitive Documents in a manner that adversely affects the the
Consenting Midwest Noteholders’ treatment; (e) the failure to meet the Milestone
set forth in Section 4.01(h) of this Agreement; (f) the entry of an order by the
Bankruptcy Court, or the filing of a motion or application by any Company Party
seeking an order (without the prior written consent of the Consenting Midwest
Noteholders, not to be unreasonably withheld), (i) converting one or more of the
Chapter 11 Cases of a material Company Party (including, but not limited to,
Windstream Holding of the Midwest, Inc. and its debtor subsidiaries) to a case
under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party, or (iii) rejecting this Agreement; and (g) the Company Parties terminate
their obligations under and in accordance with this Agreement. 13.02.13.03.
Uniti Parties Termination Events. . The Uniti Parties may terminate this
Agreement as to the Uniti Parties upon prior written notice to all Parties in
accordance with Section 16.10 hereof upon the occurrence of any of the following
events (such events, the “Uniti Parties Termination Events”): (a) the breach in
any material respect by a Company Party of any of the representations,
warranties, or covenants of the Company Parties set forth in this Agreement that
(i) adversely 3 For the avoidance of doubt, each Consenting Midwest Noteholder
reserves all rights with respect to any make whole (or similar) claim associated
with the Midwest Notes in the event of (i) termination of the Plan Support
Agreement and/or (ii) modification, amendment, supplement or waiver of the Plan
Support Agreement to the extent that such modification, amendment, supplement or
waiver would adversely affect the economic treatment of the Midwest Notes Claims
as contemplated herein 27



--------------------------------------------------------------------------------



 
[amendmentno2topsa122.jpg]
affects the Company Parties’ or Uniti Parties’ ability to consummate the Uniti
Transactions, and (ii) remains uncured for ten (10) Business Days after the
Uniti Parties transmit a written notice in accordance with Section 16.10 hereof
detailing any such breach; (b) the breach in any material respect of any
provision set forth in this Agreement by any Consenting Creditor that (i)
remains uncured for a period of ten (10) Business Days after the receipt by the
Consenting Creditors of notice and a description of such breach, (ii) has aan
adverse impact on the Uniti Parties and the Uniti Transactions or the
consummation of the Uniti Transactions, and (iii) causes the non-breaching
Consenting Creditors to hold less than 66.7% of the First Lien Claims; (c) any
representation or warranty in this Agreement made by any Company Party or shall
have been untrue in any material respect when made, or shall have become untrue
in any material respect, and such breach (i) has aan adverse impact on the Uniti
Parties and the Uniti Transactions or the consummation of the Uniti Transactions
and (ii) remains uncured (to the extent curable) for a period of ten (10)
Business Days following such Company Party’s receipt of notice in accordance
with Section 16.10 hereof detailing any such breach; (d) the failure to meet any
Milestone set forth in this Agreement with respect to any of the Uniti
Documents; (e) any Company Party files, amends or modifies, executes, enters
into, or files a pleading seeking authority to amend or modify, any of the Uniti
Documents in a manner that is inconsistent with this Agreement or the Uniti Term
Sheet, or publicly announces its intention to take any such action; (f) the
issuance or ruling by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or court of competent jurisdiction, of any
final, non-appealable ruling or order that enjoins the consummation of a
material portion of the Uniti Transactions, or the commencement of any action by
any governmental authority or other regulatory authority that could reasonably
be expected to enjoin or otherwise make impractical the substantial consummation
of the Uniti Transactions on the terms and conditions set forth in the Uniti
Term Sheet; provided, that the Debtors shall have ten (10) business days after
the issuance of such ruling, order, or action to obtain relief that would allow
consummation of the Uniti Transactions in a manner that (i) does not prevent or
diminish compliance with the terms of the Uniti Term Sheet and (ii) is
acceptable to the Required Consenting Creditors; provided, further, however that
this termination right may not be exercised by any Party that sought or
requested such ruling or order in contravention of any obligation set out in
this Agreement; (g) the entry of an order by the Bankruptcy Court, or the filing
of a motion or application by any Company Party seeking an order (without the
prior written consent of the Uniti Parties, not to be unreasonably withheld),
(i) converting one or more of the Chapter 11 Cases of a material Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of
the Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a
Company Party, or (iii) rejecting this Agreement; 28



--------------------------------------------------------------------------------



 
[amendmentno2topsa123.jpg]
(h) the entry of an order by the Bankruptcy Court granting standing to any third
party to pursue any litigation against a Uniti Party other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this
Agreement; (i) (i) the Bankruptcy Court enters an order denying the Uniti 9019
Motion and (ii) either (A) the Debtors have not timely appealed such denial, (B)
an appellate court affirms the such denial and such appellate court decision is
not subject to further appeal, or (C) such denial has not been timely reversed
by an appellate court on a final, non-appealable basis; (j) the 9019 Motion is
granted but reversed on appeal and either (i) such reversal is not subject to
further appeal or (ii) any order reversing the approval of the 9019 Motion is
not timely reversed on further appeal; or (k) the Company Parties terminate
their obligations under and in accordance with this Agreement. 13.04.13.05.
Company Party Termination Events. Any Company Party may terminate this Agreement
as to all Parties (except as provided below) upon prior written notice to all
Parties in accordance with Section 16.10 hereof upon the occurrence of any of
the following events (such events, the “Company Termination Events” and,
together with the Consenting Creditor Termination Events, Consenting Midwest
Noteholder Termination Events and the Uniti Parties Termination Events, the
“Termination Events”): (a) the breach in any material respect by one or more of
the Uniti Parties of any provision set forth in this Agreement that remains
uncured for a period of ten (10) Business Days after the receipt by the Uniti
Parties, as applicable, of notice of such breach; (b) the breach in any material
respect of any provision set forth in this Agreement of any Consenting Creditor
that (i) remains uncured for a period of ten (10) Business Days after the
receipt by the Consenting Creditors of notice and a description of such breach,
(ii) could reasonably be expected to have an adverse impact on the Restructuring
Transactions or the consummation of the Restructuring Transactions by Consenting
Creditors, and (iii) causes the non- breaching Consenting Creditors to hold less
than 66.7% of the First Lien Claims; provided, however that in the case of any
breach by a Consenting Creditor, the Debtors may terminate this Agreement solely
as to such breaching Consenting Creditor; (c) the failure of the Consenting
Creditors to hold, in the aggregate, at least 66.7% of the First Lien Claims;
(d) the failure of the Consenting Midwest Noteholders to hold, in the aggregate,
at least 66.7% of the Midwest Notes Claims (solely for purposes of the
termination provision herein and for no other purpose, if a Consenting Midwest
Noteholder has transferred a Midwest Notes Claim to a Qualified Marketmaker,
such Qualified Marketmaker shall be deemed to be Consenting Midwest Noteholder);
provided that such Company Termination Event may be exercised with respect to
the Consenting Midwest Noteholders only (and all Company Claims/Interests held
by the Consenting Midwest Noteholders) and all other Company Claims/Interests
(and the holders thereof) shall remain subject to this Agreement; 29



--------------------------------------------------------------------------------



 
[amendmentno2topsa124.jpg]
(d)(e) the board of directors, board of managers, or such similar governing body
of any Company Party determines in good faith, after consulting with outside
counsel, (i) that proceeding with any of the Restructuring Transactions would be
inconsistent with the exercise of its fiduciary duties or its compliance with
applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an
Alternative Restructuring Proposal and the continued support of the
Restructuring Transactions is inconsistent with its fiduciary duties or
applicable Law (a “Fiduciary Out”); (e)(f) the issuance by any governmental
authority, including any regulatory authority or court of competent
jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions or the
Uniti Transactions and (ii) remains in effect for twenty (20) Business Days
after such terminating Company Party transmits a written notice in accordance
with Section 16.10 hereof detailing any such issuance; provided, that this
termination right shall not apply to or be exercised by any Company Party that
sought or requested such ruling or order in contravention of any obligation or
restriction set out in this Agreement; or (f)(g) the Bankruptcy Court enters an
order denying confirmation of the Plan. 13.05.13.06. Mutual Termination. This
Agreement, and the obligations of all Parties hereunder, may be terminated by
mutual written agreement among all of the following: (a) the Required Consenting
Creditors; (b) the Required Consenting Midwest Noteholders; (c) each Uniti
Party; and (cd) each Company Party. 13.06.13.07. Automatic Termination. This
Agreement shall terminate automatically without any further required action or
notice immediately after the Plan Effective Date. 13.07.13.08. Effect of
Termination. Upon the occurrence of a Termination Date as to a Party, this
Agreement shall be of no further force and effect as to such Party and each
Party subject to such termination shall be released from its commitments,
undertakings, and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had, had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to
the Restructuring Transactions or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including with respect to any and
all Claims or causes of action. Upon the occurrence of a Termination Date prior
to the Confirmation Order being entered by a Bankruptcy Court, any and all
consents or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring Transactions and this Agreement
or otherwise. Nothing in this Agreement shall be construed as prohibiting any
Party from contesting whether any such termination is in accordance with its
terms or to seek enforcement of any rights under this Agreement that arose or
existed before a Termination Date. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict (a) any right of any Party or the ability of any Party to
protect and reserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any other Party. No
purported termination of this Agreement shall be effective under this Section
13.0608 or otherwise if the Party seeking to terminate this Agreement is in
material breach of this Agreement. Nothing in this Section 13.0608 shall
restrict any Company Party’s right to terminate this 30



--------------------------------------------------------------------------------



 
[amendmentno2topsa125.jpg]
Agreement in accordance with Section 13.0305(c). Following the occurrence of a
Termination Date, the following shall survive any such termination: (a) any
claim for breach of this Agreement that occurs prior to such Termination Date,
and all rights and remedies with respect to such claims shall not be prejudiced
in any way; (b) the Debtors’ obligations in Section 15 of this Agreement accrued
up to and including such Termination Date; and (c) Sections 1.02, 13.04, 13.06,
14, 16.01, 16.05, 16.06, 16.07, 16.08, 16.09, 16.10, 16.14, and 16.18 hereof.
The automatic stay applicable under section 362 of the Bankruptcy Code shall not
prohibit a Party from taking any action or delivering any notice necessary to
effectuate the termination of this Agreement pursuant to and in accordance with
the terms hereof. Section 14. Amendments and Waivers. (a) Except as otherwise
set forth in this Section 14, this Agreement may not be modified, amended, or
supplemented, and no condition or requirement of this Agreement may be waived,
in any manner without the prior written consent of each of the Debtors and the
Required Consenting Creditors. (b) Notwithstanding Section 14(a) of this
Agreement, (i) no provision of any Uniti Document or of this Agreement may be
modified, amended, or supplemented, and no condition or requirement of the Uniti
Documents or this Agreement may be waived, without the additional prior written
consent of the Uniti Parties to the extent that such modification, amendment,
supplement, or waiver would (ix) be inconsistent with the terms of the Uniti
Term Sheet and (iiy) materially affect the economic treatment of the Uniti
Parties contemplated by the Uniti Term Sheet, and (ii) no provision of this
Agreement may be modified, amended, or supplemented, and no condition or
requirement of this Agreement may be waived, without the prior written consent
of the Required Consenting Midwest Noteholders to the extent that such
modification, amendment, supplement, or waiver would adversely affect the
treatment of the Consenting Midwest Noteholders. (c) Notwithstanding Section
14(a) of this Agreement, (i) any waiver, modification, amendment, or supplement
to this Section 14 shall require the written consent of all of the Parties, (ii)
(x) any modification, amendment, or change to the definition of “Required
Consenting First Lien Creditors” shall require the consent of each member of the
First Lien Ad Hoc Group holding First Lien Claims that was a Consenting Creditor
and member of the First Lien Ad Hoc Group as of the date of such modification,
amendment, or change and, (y) any modification, amendment, or change to the
definition of “Uniti Parties” shall require the consent of the Uniti Parties and
(z) any modification, amendment, or change to the definition of “Required
Consenting Midwest Noteholders” shall require the consent of each member of the
Ad Hoc Group of Midwest Noteholders holding Midwest Notes Claims that was a
Consenting Creditor and member of the Ad Hoc Group of Midwest Noteholders as of
the date of such modification, amendment, or change, (iii) any change,
modification, amendment, or supplement to the Uniti Parties Termination Events
shall require the written consent of the Uniti Parties, and (iv) any change,
modification, or amendment to this Agreement that affects any Consenting
Creditor in a manner that is materially and adversely disproportionate, on an
economic or non-economic basis, to the manner in which such Consenting Creditor
was treated pursuant to the terms of this Agreement immediately prior to such
change, modification, or amendment shall require the written consent of such
materially adversely and disproportionately affected Consenting Creditor. 31



--------------------------------------------------------------------------------



 
[amendmentno2topsa126.jpg]
(d) Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 14 shall be ineffective and void ab initio. (e) The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy under this
Agreement shall operate as a waiver of any such right, power or remedy or any
provision of this Agreement, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise of
such right, power or remedy or the exercise of any other right, power or remedy.
All remedies under this Agreement are cumulative and are not exclusive of any
other remedies provided by Law. (f) Any consent or waiver contemplated in this
Section 14 may be provided by electronic mail from counsel to the relevant
Party. Section 15. Fees and Expenses. During the Agreement Effective Period, the
Debtors shall promptly pay or reimburse when due all reasonable and documented
fees and expenses of the following (regardless of when such fees are or were
incurred): (a) Shearman & Sterling LLP, as counsel to the Ad Hoc Group of
Midwest Noteholders; (b) Boies Schiller LLP, as conflicts counsel to the Ad Hoc
Group of Midwest Noteholders; (c) TRS Advisors LLC, as financial advisor to the
Ad Hoc Group of Midwest Noteholders; (d) Ankura Trust Company, LLC, as Trustee
under the Midwest Notes; (e) Kilpatrick Townsend & Stockton LLP, as counsel to
the Trustee under the Midwest Notes; (f) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, as counsel to the First Lien Ad Hoc Group; (bg) Evercore Group,
L.L.C., as financial advisor to the First Lien Ad Hoc Group; (ch) Ropes & Gray
LLP, as counsel to Elliott; (d) (i) all other counsel, including special
corporate, regulatory and REIT counsel, and non-legal consultants or other
professionals incurred by Elliott related to the restructuring prior to the
Agreement Effective Date and (ii) after the Agreement Effective Date, one
special corporate, one regulatory and one REIT counsel, and non-legal
consultants or other professionals incurred by Elliott, solely, except for
special corporate counsel and subject to privilege in all cases, to the extent
the First Lien Ad Hoc Group’s advisors and members receive access to and work
product of such counsel or consultants following the Agreement Effective Date;
(ei) one consultant or regulatory counsel to the First Lien Ad Hoc Group; and
(fj) any applicable filing or other similar fees required to be paid by or on
behalf of any Consenting Creditor in all applicable jurisdictions, in each case
subject to entry of the BCA Approval Order; provided, however, that if this
Agreement is terminated as to all Consenting Creditors, the Debtors shall
promptly pay all reasonable and documented fees and expenses of each advisor
listed in this Section 15 that have accrued prior to the Termination Date with
respect to all such Consenting Creditors; provided, further, that nothing herein
shall alter or modify the Company’s payment obligations under the Final Order
(A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing
the Debtors to Use Cash Collateral, (C) Granting Liens and Providing
Superpriority Administrative Expense Status, (D) Granting Adequate Protection to
32



--------------------------------------------------------------------------------



 
[amendmentno2topsa127.jpg]
the Prepetition Secured Parties, (E) Modifying the Automatic Stay, and (F)
Granting Related Relief [Docket No. 376]. ] (“Final DIP Order”). Section 16.
Miscellaneous. 16.01. Acknowledgement. Notwithstanding any other provision
herein, this Agreement is not and shall not be deemed to be an offer with
respect to any securities or solicitation of votes for the acceptance of a plan
of reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or
other applicable Law. 16.02. Exhibits Incorporated by Reference; Conflicts. Each
of the exhibits, annexes, signatures pages, and schedules attached hereto is
expressly incorporated herein and made a part of this Agreement, and all
references to this Agreement shall include such exhibits, annexes, and
schedules. In the event of any inconsistency between this Agreement (without
reference to the exhibits, annexes, and schedules hereto) and the exhibits,
annexes, and schedules hereto, this Agreement (without reference to the
exhibits, annexes, and schedules thereto) shall govern. In the event of any
inconsistencies between the Restructuring Term Sheet and the Uniti Term Sheet
with respect to the Uniti Transactions, the Uniti Term Sheet shall control and
govern. 16.03. Further Assurances. Subject to the other terms of this Agreement
during the Agreement Effective Period, the Parties agree to execute and deliver
such other instruments and perform such acts, in addition to the matters herein
specified, as may be reasonably appropriate or necessary, or as may be required
by order of the Bankruptcy Court, from time to time, to effectuate the
Restructuring Transactions or the Uniti Transactions, as applicable. 16.04.
Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, oral or written,
among the Parties with respect thereto, other than any Confidentiality
Agreement. 16.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.
THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto. 16.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING 33



--------------------------------------------------------------------------------



 
[amendmentno2topsa128.jpg]
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. 16.07. Execution of Agreement. This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement. Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party. No Party or its advisors
shall disclose to any person or entity (including, for the avoidance of doubt,
any other Party) the holdings information of any Consenting Creditor without
such Consenting Creditor’s prior written consent; provided, that signature pages
executed by Consenting Creditors shall be delivered to (a) all Consenting
Creditors in redacted form that removes the details of such Consenting
Creditors’ holdings of the Claims and Interests listed thereon and (b) the
Debtors in unredacted form (to be held by the Debtors on a professionals’ eyes
only-basis). Any public filing of this Agreement, with the Bankruptcy Court or
otherwise, which includes executed signature pages to this Agreement shall
include such signature pages only in redacted form with respect to the holdings
of each Consenting Creditor. 16.08. Rules of Construction. This Agreement is the
product of negotiations among the Company Parties, the Uniti Parties, and the
Consenting Creditors, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof. The Company Parties, the Uniti
Parties, and the Consenting Creditors were each represented by counsel during
the negotiations and drafting of this Agreement and continue to be represented
by counsel. 16.09. Successors and Assigns; Third Parties. This Agreement is
intended to bind and inure to the benefit of the Parties and their respective
successors and permitted assigns, as applicable. There are no third party
beneficiaries under this Agreement, and the rights or obligations of any Party
under this Agreement may not be assigned, delegated, or transferred to any other
person or entity. 16.10. Notices. All notices hereunder shall be deemed given if
in writing and delivered, by electronic mail, courier, or registered or
certified mail (return receipt requested), to the following addresses (or at
such other addresses as shall be specified by like notice): (a) if to a Company
Party, to: Windstream Holdings, Inc. 4001 Rodney Parham Road Little Rock,
Arkansas Attn: Kristi M. Moody Email: Kristi.Moody@windstream.com 34



--------------------------------------------------------------------------------



 
[amendmentno2topsa129.jpg]
with copies to: Kirkland & Ellis LLP 601 Lexington Avenue New York, NY 10022
Attn: Stephen E. Hessler and Marc Kieselstein Email: shessler@kirkland.com
mkieselstein@kirkland.com and Kirkland & Ellis LLP 300 North LaSalle Street
Chicago, IL 60654 Attn: Ross Kwasteniet, Brad Weiland, and John Luze Email:
rkwasteniet@kirkland.com brad.weiland@kirkland.com john.luze@kirkland.com (b) if
to a Consenting Creditor: To the address set forth on its signature page hereto
or such Consenting Creditor’s Joinder, as applicable with copies to each of
Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New
York, NY 10019 Attn: Brian S. Hermann and Samuel E. Lovett Email:
bhermann@paulweiss.com slovett@paulweiss.com and Ropes & Gray LLP 1211 Avenue of
the Americas New York, NY 10036 Attn: Keith H. Wofford and Stephen Moeller-Sally
Email: Keith.Wofford@ropesgray.com ssally@ropesgray.com and Shearman & Sterling
LLP 599 Lexington Avenue New York, NY 10022 35



--------------------------------------------------------------------------------



 
[amendmentno2topsa130.jpg]
Attn: Joel Moss and Jordan A. Wishnew Email: joel.moss@shearman.com
jordan.wishnew@shearman.com (c) if to the Uniti Parties: Uniti Group Inc. 10802
Executive Center Drive Benton Bldg., Ste 300 Little Rock, Arkansas 72211 Attn:
Daniel Heard Email: daniel.heard@uniti.com with copies to: Davis Polk & Wardwell
LLP 450 Lexington Avenue New York, NY 10017 Attn: Eli Vonnegut and Jacob Weiner
Email: eli.vonnegut@davispolk.com jacob.weiner@davispolk.com Any notice given by
delivery, mail, or courier shall be effective when received. 16.11. Independent
Due Diligence and Decision Making. Each Consenting Creditor hereby confirms that
its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and
prospects of the Company Parties. 16.12. Enforceability of Agreement. Each of
the Parties to the extent enforceable waives any right to assert that the
exercise of termination rights under this Agreement is subject to the automatic
stay provisions of the Bankruptcy Code, and expressly stipulates and consents
hereunder to the prospective modification of the automatic stay provisions of
the Bankruptcy Code for purposes of exercising termination rights under this
Agreement, to the extent the Bankruptcy Court determines that such relief is
required. 16.13. Waiver. If the Restructuring Transactions or the Uniti
Transactions are not consummated, or if this Agreement is terminated for any
reason, the Parties fully reserve any and all of their rights. Pursuant to
Federal Rule of Evidence 408 and any other applicable rules of evidence, this
Agreement and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement. 16.14.
Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party, and each non-breaching Party shall be entitled to specific performance
and injunctive or other equitable relief (without the posting of any bond and
without proof of actual damages) as a remedy of any 36



--------------------------------------------------------------------------------



 
[amendmentno2topsa131.jpg]
such breach, including an order of the Bankruptcy Court or other court of
competent jurisdiction requiring any Party to comply promptly with any of its
obligations hereunder. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits. 16.15. Several, Not Joint, Claims. Except
where otherwise specified, the agreements, representations, warranties, and
obligations of the Parties under this Agreement are, in all respects, several
and not joint. 16.16. Severability and Construction. If any provision of this
Agreement shall be held by a court of competent jurisdiction to be illegal,
invalid, or unenforceable, the remaining provisions shall remain in full force
and effect if essential terms and conditions of this Agreement for each Party
remain valid, binding, and enforceable. 16.17. Remedies Cumulative. All rights,
powers, and remedies provided under this Agreement or otherwise available in
respect hereof at Law or in equity shall be cumulative and not alternative, and
the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or
remedy by such Party. 16.18. Capacities of Consenting Creditors. Each Consenting
Creditor has entered into this agreement on account of all Company
Claims/Interests that it holds (directly or through discretionary accounts that
it manages or advises) and, except where otherwise specified in this Agreement,
shall take or refrain from taking all actions that it is obligated to take or
refrain from taking under this Agreement with respect to all such Company
Claims/Interests. 16.19. Email Consents. Where a written consent, acceptance,
approval, or waiver is required pursuant to or contemplated by this Agreement,
pursuant to Section 3.023.02, Section 14Section 14, or otherwise, including a
written approval by the Company Parties, the Uniti Parties, the Required
Consenting Creditors or the Required Consenting CreditorsMidwest Noteholders,
such written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel. IN WITNESS
WHEREOF, the Parties hereto have executed this Agreement on the day and year
first above written. 37



--------------------------------------------------------------------------------



 
[amendmentno2topsa132.jpg]
[Signature pages omitted.]



--------------------------------------------------------------------------------



 
[amendmentno2topsa133.jpg]
EXHIBIT A-1 Obligor Debtors



--------------------------------------------------------------------------------



 
[amendmentno2topsa134.jpg]
Windstream Services, LLC Allworx Corp. ARC Networks, Inc. ATX Communications,
Inc. ATX Telecommunications Services of Virginia, LLC BOB, LLC Boston Retail
Partners LLC BridgeCom Holdings, Inc. BridgeCom Solutions Group, Inc. Broadview
Networks of Massachusetts, Inc. Broadview Networks of Virginia, Inc. Buffalo
Valley Management Services, Inc. Business Telecom of Virginia, Inc. BV-BC
Acquisition Corporation Cavalier IP TV, LLC Cavalier Services, LLC Cavalier
Telephone, L.L.C. CCL Historical, Inc. Choice One Communications of Connecticut
Inc. Choice One Communications of Maine Inc. Choice One Communications of
Massachusetts Inc. Choice One Communications of Ohio Inc. Choice One
Communications of Rhode Island Inc. Choice One Communications of Vermont Inc.
Choice One of New Hampshire, Inc. Cinergy Communications Company of Virginia,
LLC Conestoga Enterprises, Inc. Conestoga Management Services, Inc. Connecticut
Broadband, LLC Connecticut Telephone & Communication Systems, Inc. Conversent
Communications Long Distance, LLC Conversent Communications of Connecticut, LLC
Conversent Communications of Maine, LLC Conversent Communications of
Massachusetts, Inc. Conversent Communications of New Hampshire, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa135.jpg]
Conversent Communications of Rhode Island, LLC Conversent Communications of
Vermont, LLC CoreComm-ATX, Inc. CoreComm Communications, LLC CTC Communications
of Virginia, Inc. D&E Communications, LLC D&E Management Services, Inc. D&E
Networks, Inc. Equity Leasing, Inc. Eureka Broadband Corporation Eureka
Holdings, LLC Eureka Networks, LLC Eureka Telecom of VA, Inc. Heart of the Lakes
Cable Systems, Inc. Info-Highway International, Inc. InfoHighway Communications
Corporation InfoHighway of Virginia, Inc. Iowa Telecom Data Services, L.C. Iowa
Telecom Technologies, LLC IWA Services, LLC KDL Holdings, LLC McLeodUSA
Information Services LLC McLeodUSA Purchasing, LLC MPX, Inc. Norlight
Telecommunications of Virginia, LLC Oklahoma Windstream, LLC Open Support
Systems, LLC PaeTec Communications of Virginia, LLC PAETEC Holding, LLC PAETEC
iTEL, L.L.C. PAETEC Realty LLC PAETEC, LLC PCS Licenses, Inc. Progress Place
Realty Holding Company, LLC RevChain Solutions, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa136.jpg]
SM Holdings, LLC Southwest Enhanced Network Services, LLC Talk America of
Virginia, LLC Teleview, LLC Texas Windstream, LLC US LEC of Alabama LLC US LEC
of Florida LLC US LEC of South Carolina LLC US LEC of Tennessee LLC US LEC of
Virginia LLC US Xchange Inc. US Xchange of Illinois, L.L.C. US Xchange of
Michigan, L.L.C. US Xchange of Wisconsin, L.L.C. Valor Telecommunications of
Texas, LLC WIN Sales & Leasing, Inc. Windstream Alabama, LLC Windstream
Arkansas, LLC Windstream Business Holdings, LLC Windstream BV Holdings, LLC
Windstream Cavalier, LLC Windstream Communications Kerrville, LLC Windstream
Communications Telecom, LLC Windstream CTC Internet Services, Inc. Windstream
Direct, LLC Windstream Eagle Holdings LLC Windstream Eagle Services, LLC
Windstream EN-TEL, LLC Windstream Finance Corp Windstream Holding of the
Midwest, Inc. Windstream Iowa Communications, LLC Windstream Iowa-Comm, LLC
Windstream KDL-VA, LLC Windstream Kerrville Long Distance, LLC Windstream
Lakedale Link, Inc.



--------------------------------------------------------------------------------



 
[amendmentno2topsa137.jpg]
Windstream Lakedale, Inc. Windstream Leasing, LLC Windstream Lexcom
Entertainment, LLC Windstream Lexcom Long Distance, LLC Windstream Lexcom
Wireless, LLC Windstream Montezuma, LLC Windstream Network Services of the
Midwest, Inc. Windstream NorthStar, LLC Windstream NuVox Arkansas, LLC
Windstream NuVox Illinois, LLC Windstream NuVox Indiana, LLC Windstream NuVox
Kansas, LLC Windstream NuVox Oklahoma, LLC Windstream Oklahoma, LLC Windstream
SHAL Networks, Inc. Windstream SHAL, LLC Windstream Shared Services, LLC
Windstream South Carolina, LLC Windstream Southwest Long Distance, LLC
Windstream Sugar Land, LLC Windstream Supply, LLC Xeta Technologies, Inc.



--------------------------------------------------------------------------------



 
[amendmentno2topsa138.jpg]
EXHIBIT A-2 Non-Obligor Debtors Windstream Holdings, Inc. American Telephone
Company, LLC A.R.C. Networks, Inc. ATX Licensing, Inc. Birmingham Data Link, LLC
BridgeCom International, Inc. Broadview Networks, Inc. Broadview NP Acquisition
Corp. Business Telecom, LLC Cavalier Telephone Mid-Atlantic, L.L.C. Choice One
Communications of New York Inc. Choice One Communications of Pennsylvania Inc.
Choice One Communications Resale L.L.C. Conestoga Wireless Company Conversent
Communications of New Jersey, LLC Conversent Communications of New York, LLC
Conversent Communications of Pennsylvania, LLC Conversent Communications Resale
L.L.C. CTC Communications Corporation D&E Wireless, Inc. Deltacom, LLC Earthlink
Business, LLC Earthlink Carrier, LLC Eureka Telecom, Inc. Georgia Windstream,
LLC Infocore, Inc. Intellifiber Networks, LLC LDMI Telecommunications, LLC
Lightship Telecom, LLC MASSCOMM, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa139.jpg]
McLeodUSA Telecommunications Services, L.L.C. Nashville Data Link, LLC Network
Telephone, LLC PaeTec Communications, LLC Talk America, LLC The Other Phone
Company, LLC TriNet, LLC TruCom Corporation US LEC Communications LLC US LEC of
Georgia LLC US LEC of Maryland LLC US LEC of North Carolina LLC US LEC of
Pennsylvania LLC US Xchange of Indiana, L.L.C. WaveTel NC License Corporation
Windstream Accucomm Networks, LLC Windstream Accucomm Telecommunications, LLC
Windstream Buffalo Valley, Inc. Windstream Communications, LLC Windstream
Concord Telephone, LLC Windstream Conestoga, Inc. Windstream D&E Systems, LLC
Windstream D&E, Inc. Windstream Florida, LLC Windstream Georgia Communications,
LLC Windstream Georgia Telephone, LLC Windstream Georgia, LLC Windstream
IT-Comm, LLC Windstream Kentucky East, LLC Windstream Kentucky West, LLC
Windstream Lexcom Communications, LLC Windstream Mississippi, LLC Windstream
Missouri, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa140.jpg]
Windstream Nebraska, Inc. Windstream New York, Inc. Windstream Norlight, LLC
Windstream North Carolina, LLC Windstream NTI, LLC Windstream NuVox Missouri,
LLC Windstream NuVox Ohio, LLC Windstream NuVox, LLC Windstream of the Midwest,
Inc. Windstream Ohio, LLC Windstream Pennsylvania, LLC Windstream Standard, LLC
Windstream Systems of the Midwest, Inc. Windstream Western Reserve, LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa141.jpg]
EXHIBIT B Uniti Parties ANS Connect LLC Contact Network, LLC CSL Alabama System,
LLC CSL Arkansas System, LLC CSL Capital, LLC CSL Florida System, LLC CSL
Georgia Realty, LLC CSL Georgia System, LLC CSL Iowa System, LLC CSL Kentucky
System, LLC CSL Mississippi System, LLC CSL Missouri System, LLC CSL National
GP, LLC CSL National, LP CSL New Mexico System, LLC CSL North Carolina Realty
GP, LLC CSL North Carolina Realty, LP CSL North Carolina System, LP CSL Ohio
System, LLC CSL Oklahoma System, LLC CSL Realty, LLC CSL Tennessee Realty
Partner, LLC CSL Tennessee Realty, LLC CSL Texas System, LLC Hunt Brothers of
Louisiana, LLC Hunt Telecommunications, LLC Information Transport Solutions
InLine Services, LLC Integrated Data Systems, LLC Nexus Systems, Inc.



--------------------------------------------------------------------------------



 
[amendmentno2topsa142.jpg]
Nexus Wireless, LLC PEG Bandwidth DC, LLC PEG Bandwidth DE, LLC PEG Bandwidth
LA, LLC PEG Bandwidth MA, LLC PEG Bandwidth MD, LLC PEG Bandwidth MS, LLC PEG
Bandwidth NJ, LLC PEG Bandwidth NY Telephone Corp. PEG Bandwidth PA, LLC PEG
Bandwidth Services, LLC PEG Bandwidth TX, LLC PEG Bandwidth VA, LLC Southern
Light, LLC Talk America Services, LLC Uniti Completed Towers LLC Uniti Dark
Fiber LLC Uniti Fiber Holdings Inc. Uniti Fiber LLC Uniti Group Finance 2019
Inc. Uniti Group Finance Inc. Uniti Group LP Uniti Group LP LLC Uniti Holdings
GP LLC Uniti Holdings LP Uniti LATAM GP LLC Uniti LATAM LP Uniti Leasing LLC
Uniti Leasing MW LLC Uniti Leasing X LLC Uniti Leasing XI LLC Uniti Leasing XII
LLC Uniti QRS Holdings GP LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa143.jpg]
Uniti QRS Holdings LP Uniti Towers LLC Uniti Towers NMS Holdings LLC Uniti
Wireless Holdings LLC



--------------------------------------------------------------------------------



 
[amendmentno2topsa144.jpg]
EXHIBIT C Restructuring Term Sheet



--------------------------------------------------------------------------------



 
[amendmentno2topsa145.jpg]
Execution Version THIS CHAPTER 11 PLAN TERM SHEET IS NOT AN OFFER WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS CHAPTER 11 PLAN TERM SHEET
SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
EFFECTIVE DATE OF THE PLAN SUPPORT AGREEMENT ON THE TERMS DESCRIBED HEREIN AND
IN THE PLAN SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES HERETO.
CHAPTER 11 PLAN TERM SHEET INTRODUCTION This Chapter 11 Plan Term Sheet (this
“Plan Term Sheet”)1 describes the financial restructuring of Windstream
Holdings, Inc. (and, together with its debtor subsidiaries, the “Debtors”). This
Plan Term Sheet is being agreed to in connection with the Debtors’ and the
Consenting Creditors’ entry into that certain Plan Support Agreement, dated as
of March 2, 2020 (as may be further amended, supplemented or modified pursuant
to the terms thereof, the Plan Support Agreement”),2 to which this Plan Term
Sheet is attached as Exhibit A. Pursuant to the Plan Support Agreement, the
Debtors and the Consenting Creditors have agreed to support the transactions
contemplated therein and herein. This Plan Term Sheet does not include a
description of all of the terms, conditions, and other provisions that are to be
contained in the Definitive Documents, which remain subject to negotiation and
completion in accordance with the Plan Support Agreement and applicable law. The
Definitive Documents will not contain any terms or conditions that are
inconsistent with this Plan Term Sheet or the Plan Support Agreement. This Plan
Term Sheet incorporates the rules of construction as set forth in section 102 of
the Bankruptcy Code. GENERAL PROVISIONS REGARDING THE RESTRUCTURING Chapter 11
Plan (a) On the Plan Effective Date, or as soon as is reasonably practicable
thereafter, each holder of an Allowed Claim or Interest, as applicable, shall
receive under the Plan the treatment described in this Plan Term Sheet in full
and final satisfaction, settlement, release, and discharge of and in exchange
for such holder’s Allowed Claim or Interest, except to the extent different
treatment is agreed to by (a) the Reorganized Debtors, (b) the Required
Consenting Creditors, (c) the Requisite Backstop Parties, and (d) the holder of
such Allowed Claim or Interest, as applicable. (b) For the avoidance of doubt,
any action required to be taken by the Debtors on the Plan Effective Date
pursuant to this Plan Term Sheet may be taken on the Plan Effective Date or as
soon as is reasonably practicable thereafter. 1 This Plan Term Sheet reflects a
settlement with respect to valuation solely for purposes of the Plan
contemplated by this Plan Term Sheet. Nothing herein shall be construed or
interpreted as a stipulation as to the value of the Debtors’ assets, enterprise
value, or the collateral securing the First Lien Claims or Second Lien Claims. 2
Capitalized terms used but not defined in this Plan Term Sheet have the meanings
given to such terms in the Plan Support Agreement.



--------------------------------------------------------------------------------



 
[amendmentno2topsa146.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING New Exit Facility Prior to the
Plan Effective Date, the Debtors will secure commitments to fund a new money
senior secured credit facility in an aggregate amount up to $3,250 million (the
“New Exit Facility”), which will include the following facilities:  a revolving
credit facility in an aggregate target principal amount of $750 million, which
will be undrawn on the Plan Effective Date and may include (a) a letter of
credit sub-facility up to an aggregate principal amount of $350 million to
support obligations related to funding received from state and federal broadband
subsidy programs and (b) an additional letter of credit sub-facility up to an
aggregate principal amount of $50 million; and  a term loan facility in an
aggregate principal amount up to $2,500 million (collectively, the “New Exit
Facility Term Loan”), which will be funded or distributed, as applicable, on the
Plan Effective Date and (a) will include $2,0150 million in term loans (the
“Required Exit Facility Term Loans”), (b) willwhich Required Exit Facility Term
Loans shall include no less than $100 million in term loans (the “Midwest Notes
Exit Facility Term Loans”) that will be distributed to holders of Midwest Notes
Claims in accordance with this Plan Term Sheet, (the “Midwest Notes Exit
Facility Term Loans”) and (cb) may include up to $350 million in principal of
additional term loans (the “Flex Exit Facility Term Loans”) at the election of
the Requisite Backstop Parties, in consultation with the Debtors, so long as
market conditions allow and the total cost of the Flex Exit Facility Term Loans
is less than an amount agreed to in writing (which may include agreement by
email of counsel to each of the parties) between the Debtors and the Requisite
Backstop Parties. The interest rate, maturity date, and other terms of the New
Exit Facility will be consistent with this Plan Term Sheet and otherwise
reasonably acceptable to the Debtors, the Required Consenting Creditors, and the
Requisite Backstop Parties. If the Flex Exit Facility Term Loans are funded on
the Plan Effective Date, then, on the Plan Effective Date, the net proceeds
thereof (the “Distributable Flex Proceeds”) will be distributed to holders of
Allowed First Lien Claims in accordance with this Plan Term Sheet. The Required
Exit Facility Term Loans may(other than the Midwest Notes Exit Facility Term
Loans) may be reduced to an amount less than $2,050 million (the “Required Exit
Facility Term Loans Target”) at the election of (a) at least two members of the
First Lien Ad Hoc Group holding a majority of the aggregate amount of
commitments under the Backstop Commitment Agreement (defined below) held by all
members of the First Lien Ad Hoc Group and (b) Elliott (collectively, the
“Requisite Backstop Parties”). To the extent the amount of the Required Exit
Facility Term Loans funded on the Plan Effective Date is lower than the Required
Exit Facility Term Loans Target, the Debtors will distribute new term loans (the
“First Lien Replacement Term Loans”) in an amount equal to the 2



--------------------------------------------------------------------------------



 
[amendmentno2topsa147.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING difference between the Required
Exit Facility Term Loans Target and the amount of Required Exit Facility Term
Loans actually funded on the Plan Effective Date to holders of First Lien Claims
in lieu of the cash distributions set forth in this Plan Term Sheet that were
otherwise attributable to such difference; provided that the aggregate amount of
the First Lien Replacement Term Loans will not exceed an amount to be agreed by
the Requisite Backstop Parties and set forth in the Plan Supplement. The First
Lien Replacement Term Loans, as applicable, will rank pari passu with and will
be secured on substantially the same terms as the New Exit Facility Term Loan
and have the same terms as the New Exit Facility Term Loan or such other terms
as agreed by the Requisite Backstop Parties and the Debtors. On the Plan
Effective Date, the net cash proceeds of the Required Exit Facility Term Loans
(and all other cash on hand held by the Debtors as of the Plan Effective Date)
will be:  first, used to pay in full in cash Allowed DIP Claims, Allowed
Administrative Claims, Allowed Priority Tax Claims, Allowed Other Secured
Claims, Allowed Other Priority Claims, and executory contract and unexpired
lease cure claims as and to the extent that such Claims are required to be paid
in cash under the Plan;  second, used to fund a reserve sufficient to satisfy
Allowed General Unsecured Claims against any Non-Obligor Debtor;3  third, used
to fund a reserve sufficient to satisfy any required cash distributions to
holders of Allowed Second Lien Claims and Allowed General Unsecured Claims
against any Obligor Debtor4 as set forth in this Plan Term Sheet;  fourth,
used, to the extent necessary, to fund a minimum cash balance for the
Reorganized Debtors in an aggregate amount equal to $75 million plus any amounts
received on account of GCI (as defined in the Uniti Term Sheet) reimbursements
and Cash Payments (as defined in the Uniti Term Sheet) received by the Debtors
on or before the Plan Effective Date (the “Minimum Cash Balance”); and  fifth,
distributed to holders of Allowed First Lien Claims in accordance with this Plan
Term Sheet (such distributed proceeds, the “Distributable Exit Facility
Proceeds”). If any Backstop Party elects to fund the New Exit Facility (in whole
or in part), Elliott and any Consenting Creditor that is a member of the First
Lien Ad Hoc Group will each have the right to participate in such financing on 3
“Non-Obligor Debtor” means any Debtor listed on Exhibit A-2 to the Plan Support
Agreement. 4 “Obligor Debtor” means any Debtor listed on Exhibit A-1 to the Plan
Support Agreement 3



--------------------------------------------------------------------------------



 
[amendmentno2topsa148.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING the same terms as each other
Backstop Party that participates in the New Exit Facility. New Common Stock
Rights On the Plan Effective Date, the Debtors will consummate a $750 million
Offering common equity rights offering (the “Rights Offering”) pursuant to which
holders of Allowed First Lien Secured Claims will be distributed subscription
rights (the “Subscription Rights”) to purchase the New Common Stock in
accordance with this Plan Term Sheet at a 37.5% discount to a stipulated equity
value equal to $1,250 million (the “Plan Equity Value”). Both the amount of the
Rights Offering and the Plan Equity Value are subject to a proportionate
downward adjustment (the “Flex Adjustment”) in the event that the Flex Exit
Facility Term Loans are funded on the Plan Effective Date in a manner that
preserves the 37.5% discount to Plan Equity Value, as will be set forth in the
Backstop Commitment Agreement, such that if the aggregate principal amount of
the Flex Exit Facility Terms Loans is $350 million the Plan Equity Value will
equal $900 million and the Rights Offering amount will equal $540 million.
Elliott and the members of the First Lien Ad Hoc Group (the “Backstop Parties”)
will backstop the Rights Offering. Within 10 days of the Agreement Effective
Date, the Debtors and the Backstop Parties will enter into a backstop commitment
agreement (including all schedules and exhibits thereto, the “Backstop
Commitment Agreement”) that will provide for, among other things, a backstop
commitment premium equal to 8% of the $750 million committed amount (the
“Backstop Premium”) payable in New Common Stock (calculated to reflect a 37.5%
discount to Plan Equity Value) to the Backstop Parties on the Plan Effective
Date (or, as set forth in the Backstop Commitment Agreement, in cash if the Plan
Effective Date does not occur) and shall not be subject to any reduction on
account of the Flex Adjustment. Elliott will provide 52.5% of the backstop
commitments under the Backstop Commitment Agreement and the members of the First
Lien Ad Hoc Group (on a pro rata basis) will provide 47.5% of the backstop
commitments under the Backstop Commitment Agreement. Without limiting the
obligations of the Backstop Parties to fund the full amount of the Rights
Offering, the Backstop Parties will have the option to purchase up to $375
million of the New Common Stock issued pursuant to the Rights Offering (the
“Backstop Priority Tranche”), on a pro rata basis based on their backstop
commitments. Notwithstanding the foregoing sentence, holders of First Lien
Claims that were not held by Backstop Parties as of March 2, 2020 who sign the
Plan Support Agreement and become Consenting Creditors by no later than 5:00
p.m. Prevailing Eastern Time on March 13, 2020 (collectively, such holders, the
“Priority Non-Backstop Parties”), shall be eligible to participate pro rata
(based on their percentage holdings of all First Lien Claims) in the Backstop
Priority Tranche on a “first come, first served” basis for up to $430 million of
aggregate principal amount of such First Lien Claims (as the same may be
increased in accordance with the next sentence, the “Priority Non-Backstop Cap”)
held by such holders (i.e., the Priority Non-Backstop Parties shall collectively
be eligible to participate in up to $51 million of the Backstop Priority
Tranche); 4



--------------------------------------------------------------------------------



 
[amendmentno2topsa149.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING provided, that no single Priority
Non-Backstop Party, together with any of its affiliates or managed funds, may
participate on account of more than $141 million in aggregate principal amount
of First Lien Claims for purposes of determining its pro rata share of the
Backstop Priority Tranche. The Requisite Backstop Parties, in their sole
discretion and in consultation with the Debtors, may elect to increase the size
of the Priority Non-Backstop Cap to permit additional holders of First Lien
Claims that submit a signature to the Plan Support Agreement to become Priority
Non-Backstop Parties eligible to participate in the Backstop Priority Tranche
pro rata (based on their percentage holdings of all First Lien Claims). Holders
of First Lien Claims that submit signature pages after the Priority Non-Backstop
Cap has been satisfied will have such signatures returned and will not be bound
by the Plan Support Agreement. Any rights not exercised by the Priority Non-
Backstop Parties in the Backstop Priority Tranche shall be made available for
the Backstop Parties to purchase on a pro rata basis based on their backstop
commitments. Any rights not exercised by the Backstop Parties in the Backstop
Priority Tranche shall be available for distribution to holders of First Lien
Claims as set forth in this Plan Term Sheet. The “Distributable Subscription
Rights” shall mean the difference between (a) $750 million or, if the Flex Exit
Facility Term Loans are funded on the Effective Date, the adjusted amount of the
Rights Offering and (b) the amount of the Backstop Priority Tranche subscribed
by the Backstop Parties and the Priority Non-Backstop Parties. The New Common
Stock issued to the Backstop Parties, the Priority Non- Backstop Parties and
other holders of Allowed First Lien Claims in connection with the Rights
Offering will be subject to dilution on account of the Backstop Premium and the
Management Incentive Plan (as defined below). The issuance of the Subscription
Rights will be exempt from SEC registration under applicable law. New Common
Stock On the Plan Effective Date, Reorganized Windstream shall issue a single
class of common equity interests (the “New Common Stock”). The New Common Stock
will be distributed to holders of Allowed First Lien Claims in accordance with
this Plan Term Sheet and issued in connection with the Rights Offering and the
Backstop Premium. Cash on Hand Cash distributions in accordance with this Plan
Term Sheet shall be made from cash on hand as of the Plan Effective Date,
including proceeds from the New Exit Facility Term Loan and the Rights Offering.
Definitive Documents Any documents contemplated by this Plan Term Sheet,
including any Definitive Documents, that remain the subject of negotiation as of
the Agreement Effective Date shall be subject to the rights and obligations set
forth in Section 3 of the Plan Support Agreement. Failure to reference such
rights and obligations as it relates to any document referenced in this Plan
Term Sheet shall not impair such rights and obligations. Tax Matters The Parties
will work together in good faith and will use commercially 5



--------------------------------------------------------------------------------



 
[amendmentno2topsa150.jpg]
GENERAL PROVISIONS REGARDING THE RESTRUCTURING reasonable efforts to structure
and implement the Restructuring Transactions in a tax-efficient and
cost-effective manner for the Debtors and to preserve the real estate investment
trust structure of Uniti Group, Inc.; provided, that such structure shall be
reasonably acceptable to the Debtors, the Required Consenting Creditors and the
Requisite Backstop Parties. Vesting of Debtors’ The property of each Debtor’s
estate shall vest in each respective Property Reorganized Debtor on and after
the Plan Effective Date free and clear (except as provided in the Plan) of
liens, claims, charges, and other encumbrances. TREATMENT OF CLAIMS AND
INTERESTS OF THE DEBTORS UNDER THE PLAN Impairment / Class No. Type of Claim
Treatment Voting Unclassified Non-Voting Claims On the Plan Effective Date, each
holder of an N/A DIP Claims Allowed DIP Claim shall receive payment in full in
N/A cash. Administrative On the Plan Effective Date, each holder of an N/A
Claims Allowed Administrative Claim shall receive N/A payment in full in cash.
On the Plan Effective Date, each holder of an Priority Tax Allowed Priority Tax
Claim shall receive treatment N/A N/A Claims in a manner consistent with section
1129(a)(9)(C) of the Bankruptcy Code. Classified Claims and Interests of the
Debtors On the Plan Effective Date, each holder of an Allowed Other Secured
Claim shall receive, at the Debtors’ option, in consultation with the Required
Consenting Creditors and the Requisite Backstop Other Secured Parties: (a)
payment in full in cash; (b) the Unimpaired / Class 1 Claims collateral securing
its Allowed Other Secured Deemed to Claim; (c) Reinstatement of its Allowed
Other Accept Secured Claim; or (d) such other treatment rendering its Allowed
Other Secured Claim unimpaired in accordance with section 1124 of the Bankruptcy
Code. Other Priority Each holder of an Allowed Other Priority Claim Unimpaired /
Class 2 Claims shall receive treatment in a manner consistent with Deemed to
section 1129(a)(9) of the Bankruptcy Code. Accept 6



--------------------------------------------------------------------------------



 
[amendmentno2topsa151.jpg]
TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Impairment /
Class No. Type of Claim Treatment Voting On the Plan Effective Date, each holder
of an Impaired / Allowed First Lien Claim shall receive its pro rata Entitled to
Vote share of: (a) 100% of the New Common Stock, subject to dilution on account
of the Rights Offering, the Backstop Premium, and the Management Incentive Plan;
(b) cash in an amount First Lien Claims equal to the sum of (i) the
Distributable Exit Class 3 Facility Proceeds, (ii) the Distributable Flex
Proceeds, (iii) the cash proceeds of the Rights Offering, and (iv) all other
cash held by the Debtors as of the Plan Effective Date in excess of the Minimum
Cash Balance; (c) the Distributable Subscription Rights; and (d) as applicable,
the First Lien Replacement Term Loans. On the Plan Effective Date, each holder
of an Impaired / Allowed Midwest Notes Claim shall receive its pro Entitled to
Vote rata share of the Midwest Notes Exit Facility Term Midwest Notes Loans, the
principal amount of which shall in no Class 4 Claims event exceed $100 million.,
plus any interest and fees due and owing under the governing indenture for the
Midwest Notes and/or the Final DIP Order to the extent unpaid as of the Plan
Effective Date. If holders of Allowed Second Lien Claims vote as Impaired / a
class to accept the Plan, on the Plan Effective Entitled to Vote Date, each
holder of an Allowed Second Lien Claim shall receive cash in an amount equal to
$0.00125 for each $1.00 of Allowed Second Lien Second Lien Claims. Class 5
Claims If holders of Allowed Second Lien Claims vote as a class to reject the
Plan, on the Plan Effective Date, each holder of an Allowed Second Lien Claim
shall receive treatment consistent with section 1129(a)(7) of the Bankruptcy
Code. If holders of Allowed General Unsecured Claims against Obligor Debtors
vote as a class to accept the Plan, on the Plan Effective Date, each holder of
an Allowed General Unsecured Claim against any Obligor Debtor shall receive cash
in an amount Obligor General Impaired / equal to $0.00125 for each $1.00 of such
Allowed Class 6A Unsecured Claims Entitled to Vote General Unsecured Claims. If
holders of Allowed General Unsecured Claims against Obligor Debtors vote as a
class to reject the Plan, on the Plan Effective Date, each holder of such an
Allowed General Unsecured Claim against 7



--------------------------------------------------------------------------------



 
[amendmentno2topsa152.jpg]
TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN Impairment /
Class No. Type of Claim Treatment Voting any Obligor Debtor shall receive
treatment consistent with section 1129(a)(7) of the Bankruptcy Code. On the
later of the Plan Effective Date or the date that such Allowed General Unsecured
Claim becomes due in the ordinary course of the Debtors’ Non-Obligor or
Reorganized Debtors’ business, each holder of Unimpaired / Class 6B General an
Allowed General Unsecured Claim against any Deemed to Unsecured Claims
Non-Obligor Debtor shall, at the election of the Accept Requisite Backstop
Parties, in consultation with the Debtors, be (a) Reinstated or (b) paid in full
in Cash. On the Plan Effective Date, each Allowed Intercompany Claim shall be
Reinstated, Impaired / Intercompany distributed, contributed, set off, settled,
canceled Deemed to Reject Class 7 Claims and released, or otherwise addressed at
the option or Unimpaired / of the Debtors in consultation with the Required
Deemed to Consenting Creditors and Requisite Backstop Accept Parties.
Intercompany Intercompany Interests shall receive no recovery or Impaired /
Interests Other distribution and be Reinstated solely to the extent Deemed to
Reject Class 8 Than in necessary to maintain the Debtors’ corporate or
Unimpaired / Windstream structure. Deemed to Accept On the Plan Effective Date,
each holder of an Interests in Interest in Windstream shall have such Interest
Impaired / Class 9 Windstream cancelled, released, and extinguished without any
Deemed to Reject distribution. GENERAL PROVISIONS REGARDING THE PLAN
Subordination The classification and treatment of Claims under the Plan shall
conform to the respective contractual, legal, and equitable subordination rights
of such Claims, and any such rights shall be settled, compromised, and released
pursuant to the Plan. Restructuring Transactions The Confirmation Order shall be
deemed to authorize, among other things, all actions as may be necessary or
appropriate to effectuate any transaction described in, approved by,
contemplated by, or necessary to consummate the Plan and the Restructuring
Transactions therein. On the Plan Effective Date, the Debtors, as applicable,
shall issue all securities, notes, instruments, certificates, and other
documents required to be issued pursuant to the Restructuring Transactions. 8



--------------------------------------------------------------------------------



 
[amendmentno2topsa153.jpg]
GENERAL PROVISIONS REGARDING THE PLAN Cancellation of Notes, On the Plan
Effective Date, except to the extent otherwise provided in this Instruments,
Certificates, Plan Term Sheet or the Plan, all notes, instruments, certificates,
and other and Other Documents documents evidencing Claims or Interests,
including credit agreements and indentures, shall be canceled, and the Debtors’
obligations thereunder or in any way related thereto shall be deemed satisfied
in full and discharged. Issuance of New Securities; On the Plan Effective Date,
the Debtors or Reorganized Debtors, as Execution of the Definitive applicable,
shall issue all securities, notes, instruments, certificates, and Documents
other documents required to be issued pursuant to the Restructuring
Transactions. Executory Contracts and The Plan will provide that the executory
contracts and unexpired leases that Unexpired Leases are not rejected as of the
Plan Effective Date (either pursuant to the Plan or a separate motion) will be
deemed assumed pursuant to section 365 of the Bankruptcy Code. No executory
contract or unexpired lease shall be assumed or rejected without the written
consent of the Required Consenting Creditors and the Requisite Backstop Parties.
For the avoidance of doubt, cure costs may be paid in installments following the
Plan Effective Date in a manner consistent with the Bankruptcy Code. Retention
of Jurisdiction The Plan will provide that the Bankruptcy Court shall retain
jurisdiction for usual and customary matters. Discharge of Claims and Pursuant
to section 1141(d) of the Bankruptcy Code and except as otherwise Termination of
Interests specifically provided in the Plan or in any contract, instrument, or
other agreement or document created pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Plan Effective Date,
of Claims (including any Intercompany Claims that the Debtors resolve or
compromise after the Plan Effective Date), Interests, and Causes of Action of
any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities
of, liens on, obligations of, rights against, and Interests in the Debtors or
any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Plan Effective Date, any liability (including withdrawal liability)
to the extent such Claims or Interests relate to services that employees of the
Debtors have performed prior to the Plan Effective Date and that arise from a
termination of employment, any contingent or non-contingent liability on account
of representations or warranties issued on or before the Plan Effective Date,
and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not (a) a Proof of Claim based upon
such debt or right is filed or deemed filed pursuant to section 501 of the
Bankruptcy Code, (b) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code, or (c) the
holder of such a Claim or Interest has accepted the Plan. The Confirmation Order
9



--------------------------------------------------------------------------------



 
[amendmentno2topsa154.jpg]
GENERAL PROVISIONS REGARDING THE PLAN shall be a judicial determination of the
discharge of all Claims and Interests subject to the occurrence of the Plan
Effective Date. Releases by the Debtors Pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Plan
Effective Date, each Released Party is deemed released and discharged by the
Debtors, the Reorganized Debtors, and their Estates from any and all Causes of
Action, including any derivative claims, asserted by or on behalf of the
Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against or Interest in a
Debtor or other Entity, based on or relating to or in any manner arising from in
whole or in part, the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, intercompany transactions, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the Plan Support
Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Rights
Offering, the New Exit Facility, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document created or entered into in
connection with the Plan Support Agreement, the Backstop Commitment Agreement,
the Disclosure Statement, the DIP Facility, the Rights Offering, the New Exit
Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Plan Effective Date. Releases by
Holders of As of the Plan Effective Date, each Releasing Party is deemed to have
Claims and Interests released and discharged each Debtor, Reorganized Debtor,
and Released Party from any and all Causes of Action, whether known or unknown,
including any derivative claims, asserted on behalf of the Debtors, that such
Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, or filing of the Plan Support Agreement, the
Backstop Commitment Agreement, the Disclosure Statement, the DIP Facility, the
Plan, the Rights Offering, the New Exit Facility, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Plan Support Agreement, the
Disclosure Statement, the DIP Facility, the Rights Offering, the New Exit
Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place 10



--------------------------------------------------------------------------------



 
[amendmentno2topsa155.jpg]
GENERAL PROVISIONS REGARDING THE PLAN on or before the Plan Effective Date.
Exculpation Except as otherwise specifically provided in the Plan, no Exculpated
Party shall have or incur, and each Exculpated Party is released and exculpated
from any Cause of Action for any claim related to any act or omission in
connection with, relating to or arising out of the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the Plan
Support Agreement and related prepetition transactions, the Disclosure
Statement, the Plan, the DIP Facility, the Rights Offering, the New Exit
Facility, or any Restructuring Transaction, contract, instrument, release or
other agreement or document created or entered into in connection with the
Disclosure Statement, the DIP Facility, the Rights Offering, the New Exit
Facility, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, except
for claims related to any act or omission that is determined in a final order to
have constituted actual fraud or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan. The
Exculpated Parties have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of votes and distribution of consideration pursuant
to the Plan and, therefore, are not, and on account of such distributions shall
not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan. Injunction Except as otherwise
expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or the Confirmation Order, all Entities who have held,
hold, or may hold Claims or Interests that have been released, discharged, or
are subject to exculpation are permanently enjoined, from and after the Plan
Effective Date, from taking any of the following actions against, as applicable,
the Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released
Parties: (a) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (b) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such
Claims or Interests; (c) creating, perfecting, or enforcing any encumbrance of
any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such Claims or
Interests; (d) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of
such Entities on account of or in connection with or with respect to any such
Claims or Interests unless such holder has filed a motion requesting the right
to perform such setoff on or before the Plan Effective Date, and notwithstanding
an indication of a 11



--------------------------------------------------------------------------------



 
[amendmentno2topsa156.jpg]
GENERAL PROVISIONS REGARDING THE PLAN claim or interest or otherwise that such
holder asserts, has, or intends to preserve any right of setoff pursuant to
applicable law or otherwise; and (e) commencing or continuing in any manner any
action or other proceeding of any kind on account of or in connection with or
with respect to any such Claims or Interests released or settled pursuant to the
Plan. Releasing Parties, Released As used in this Plan Term Sheet, the term
“Released Parties” means, Parties, and Exculpated collectively, and in each case
in its capacity as such: (a) the Consenting Parties Creditors; (b) the Backstop
Parties; (c) the Uniti Parties; (d) the indenture trustees and administrative
agents under the Debtors’ prepetition Secured credit agreement and secured notes
indentures; (e) the DIP Lenders; (f) the DIP Agent; and (f) with respect to each
of the Debtors, the Reorganized Debtors, and each of the foregoing Entities in
clauses (a) through (f), such Entity and its current and former Affiliates and
subsidiaries, and such Entities’ and their current and former Affiliates’ and
subsidiaries’ current and former directors, managers, officers, equity holders
(regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former equity holders, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals. As used in this Plan Term Sheet, the
term “Releasing Parties” means, collectively, (a) the Consenting Creditors; (b)
the Backstop Parties; (c) the Uniti Parties; (d) the indenture trustees and
administrative agents under the Debtors’ prepetition Secured loans and notes;
(e) the DIP Lenders; (f) the DIP Agent; (g) all holders of Claims or Interests
that vote to accept or are deemed to accept the Plan; (h) all holders of Claims
or Interests that abstain from voting on the Plan and who do not affirmatively
opt out of the releases provided by the Plan by checking the box on the
applicable ballot indicating that they opt not to grant the releases provided in
the Plan; (i) all holders of Claims or Interests that vote to reject the Plan or
are deemed to reject the Plan and who do not affirmatively opt out of the
releases provided by the Plan by checking the box on the applicable ballot
indicating that they opt not to grant the releases provided in the Plan; and (j)
with respect to each of the Debtors, the Reorganized Debtors, and each of the
foregoing Entities in clauses (a) through (i), such Entity and its current and
former Affiliates and subsidiaries, and such Entities’ and their current and
former Affiliates’ and subsidiaries’ current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly
or indirectly), predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former equity holders, officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as
such collectively. As used in this Plan Term Sheet, the term “Exculpated
Parties” means collectively, and in each case in its capacity as such: (a) the
Debtors; (b) any 12



--------------------------------------------------------------------------------



 
[amendmentno2topsa157.jpg]
GENERAL PROVISIONS REGARDING THE PLAN official committees appointed in the
Chapter 11 Cases and each of their respective members; and (c) the Consenting
Creditors; (d) the DIP Lenders; (e) the DIP Agent; (f) the Backstop Parties; and
(g) with respect to each of the foregoing, such Entity and its current and
former Affiliates, and such Entity’s and its current and former Affiliates’
current and former equity holders, subsidiaries, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such. OTHER
MATERIAL PROVISIONS REGARDING THE RESTRUCTURING Governance The new board of
directors of Reorganized Windstream (the “New Board”) shall be appointed by
Requisite Backstop Parties and the identities of directors on the New Board
shall be set forth in the Plan Supplement to the extent known at the time of
filing. Corporate governance for Reorganized Windstream and its subsidiaries,
including charters, bylaws, operating agreements, or other organization
documents, as applicable (the “New Organizational Documents”), shall be
consistent with this Plan Term Sheet and section 1123(a)(6) of the Bankruptcy
Code and shall be consistent with the terms and conditions to be set forth in a
term sheet (the “Governance Term Sheet”) to be mutually agreed by Requisite
Backstop Parties on or before March 15, 2020. Exemption from SEC The issuance of
all securities under the Plan will be exempt from SEC Registration registration
under applicable law. Registration rights, if any, to be provided to the
Backstop Parties and the Required Consenting First Lien Creditors will be set
forth in the Governance Term Sheet. Employment Obligations Pursuant to the Plan
Support Agreement and this Plan Term Sheet, the Consenting Creditors consent to
the continuation of the Debtors’ wages, compensation, and benefits programs
according to existing terms and practices, including executive compensation
programs and any motions in the Bankruptcy Court for approval thereof. On the
Plan Effective Date, the Debtors shall assume all employment agreements,
indemnification agreements, or other agreements entered into with current and
former employees as set forth in the Plan Supplement. Indemnification
Obligations Consistent with applicable law, all indemnification provisions in
place as of the Plan Effective Date (whether in the by-laws, certificates of
incorporation or formation, limited liability company agreements, other
organizational documents, board resolutions, indemnification agreements,
employment contracts, or otherwise) for current and former directors, officers,
managers, employees, attorneys, accountants, investment bankers, and other
professionals of the Debtors, as applicable, shall survive the effectiveness of
the Restructuring Transactions on terms no less favorable to such current and
former directors, officers, managers, employees, attorneys, accountants, 13



--------------------------------------------------------------------------------



 
[amendmentno2topsa158.jpg]
OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING investment bankers, and
other professionals of the Debtors than the indemnification provisions in place
prior to the Plan Effective Date. Management Incentive Plan The Parties agree
there will be a customary management incentive plan, the terms of which are
under discussion and will be set forth, at the latest, in the Plan Supplement
(the “Management Incentive Plan”). Retained Causes of Action The Reorganized
Debtors, as applicable, shall retain all rights to commence and pursue any
Causes of Action, other than any Causes of Action that the Debtors have released
pursuant to the release and exculpation provisions outlined in this Plan Term
Sheet and implemented pursuant to the Plan. Conditions Precedent to The
following shall be conditions to the Plan Effective Date (the Restructuring
“Conditions Precedent”): (a) the Bankruptcy Court shall have entered the
Confirmation Order, which shall: (i) be in form and substance consistent with
the Plan Support Agreement; (ii) authorize the Debtors to take all actions
necessary to enter into, implement, and consummate the contracts, instruments,
releases, leases, indentures, and other agreements or documents created in
connection with the Plan; (iii) decree that the provisions in the Confirmation
Order and the Plan are nonseverable and mutually dependent; (iv) authorize the
Debtors, as applicable/necessary, to: (a) implement the Restructuring
Transactions, including the Rights Offering; (b) issue the New Common Stock
pursuant to the exemption from registration under the Securities Act provided by
section 1145 of the Bankruptcy Code or other exemption from such registration or
pursuant to one or more registration statements; (c) make all distributions and
issuances as required under the Plan, including cash and the New Common Stock;
and (d) enter into any agreements, transactions, and sales of property as set
forth in the Plan Supplement, including the New Exit Facility and the Management
Incentive Plan; (v) authorize the implementation of the Plan in accordance with
its terms; and (vi) provide that, pursuant to section 1146 of the Bankruptcy
Code, the assignment or surrender of any lease or sublease, and the delivery of
any deed or other instrument or transfer order, in furtherance of, or in
connection with the Plan, including any deeds, bills of sale, or assignments
executed in connection with any disposition or transfer of assets contemplated
under the Plan, shall not be subject to any stamp, real estate transfer, 14



--------------------------------------------------------------------------------



 
[amendmentno2topsa159.jpg]
mortgage recording, or other similar tax; (b) the Debtors shall have obtained
all authorizations, consents, regulatory approvals, rulings, or documents that
are necessary to implement and effectuate the Plan; (c) the final version of the
Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall have been filed in a manner consistent in all material respects
with the Plan Support Agreement, this Plan Term Sheet, and the Plan; (d) the
Plan Support Agreement shall remain in full force and effect and shall not have
been terminated; (e) the final order approving the DIP Facility shall remain in
full force and effect; (f) the Bankruptcy Court shall have entered the BCA
Approval Order; (g) the Backstop Commitment Agreement shall remain in full force
and effect and shall not have been terminated; (h) the Rights Offering shall
have been consummated and shall have been conducted in accordance with the
procedures set forth in the Plan; (i) the Uniti Transactions shall have been
consummated; (j) the documentation related to the New Exit Facility shall have
been duly executed and delivered by all of the Entities that are parties thereto
and all conditions precedent (other than any conditions related to the
occurrence of the Plan Effective Date) to the effectiveness of the New Exit
Facility shall have been satisfied or duly waived in writing in accordance with
the terms of each of the New Exit Facility and the closing of the New Exit
Facility shall have occurred; (k) all actions, documents, certificates, and
agreements necessary to implement the Plan (including any documents contained in
the Plan Supplement) shall have been effected or executed and delivered to the
required parties and, to the extent required, filed with the applicable
governmental units, in accordance with applicable laws and shall comply with the
consent rights set forth in the Plan Support Agreement; (l) all professional
fees and expenses of retained professionals that require the Bankruptcy Court’s
approval shall have been paid in full or amounts sufficient to pay such fees and
expenses after the Plan Effective Date shall have been placed in a professional
fee escrow account pending the Bankruptcy Court’s approval of such fees and
expenses; (m) all professional fees and expenses and of the advisors to the
Consenting Creditors and the Backstop Parties shall have been paid in full in
accordance with the Plan Support Agreement; and (n) the Debtors shall have
implemented the Restructuring Transactions and all transactions contemplated in
this Plan Term Sheet in a manner 15



--------------------------------------------------------------------------------



 
[amendmentno2topsa160.jpg]
OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING consistent with the Plan
Support Agreement, this Plan Term Sheet, and the Plan. Waiver of Conditions The
Debtors, with the prior consent of the Required Consenting Creditors Precedent
to the Plan and the Requisite Backstop Parties, may waive any one or more of the
Effective Date Conditions Precedent to the Plan Effective Date; provided that
any waiver of (i) above shall also require the the prior consent of the Uniti
Parties. 16



--------------------------------------------------------------------------------



 
[amendmentno2topsa161.jpg]
EXHIBIT D Uniti Term Sheet



--------------------------------------------------------------------------------



 
[amendmentno2topsa162.jpg]
Execution Version UNITI TERM SHEET1 Financial Terms Uniti GCI  Uniti commits to
fund up to an aggregate of $1.75 billion of Growth Capital Commitment
Improvements (“GCI”) through December 2029 based on the following calendar year
schedule: o Year 1: $125 million2 o Years 2-5: $225 million per year o Years
6-7: $175 million per year o Years 8-10: $125 million per year  “GCI” means
long-term, value-accretive fiber and related assets (including buildings,
conduit, poles, easements, right of ways, permits and fixed wireless towers) in
ILEC and CLEC territories owned by Uniti and leased by Windstream consistent
with the historical categorization of fiber and other TCI Replacements in the
current Master Lease; provided that, for the avoidance of doubt, GCIs shall not
include copper Tenant Capital Improvements as defined in the Master Lease or
maintenance and repair capex or opex and shall not include CLEC fiber to CLEC
fiber replacements in excess of $70 million in the aggregate from the Effective
Date to April 30, 20303 and shall only include capital improvements that qualify
as “real property” for purposes of section 856 of the Internal Revenue Code,
which shall include any capital improvements specifically listed as “real
property” in the IRS private letter ruling received by Windstream in connection
with the original spin-off of Uniti and such assets included on a schedule to
the definitive lease agreements  Windstream may credit any cumulative GCI
expenditures in excess of the foregoing annual amounts towards the reimbursable
amount in a subsequent period, or roll unspent annual GCI into the following
annual funding period (including the period from January 1, 2030 – April 30,
2030) but not into any renewal term, provided that in no calendar year will
Uniti’s funding commitment exceed $250 million, subject to payment terms for
Year 1 as set forth in footnote 2  With respect to each installment of funds
constituting GCI funding by Uniti (each such installment, a “Funded Amount”),
beginning on the date that is 12 months following each such funding disbursement
by Uniti (the “In Service Date”) and ending on April 30, 2030, rent on such
Funded Amount (the “GCI Rent”) will accrue at the Annualized Capitalization Rate
(as defined below): 1 Unless otherwise noted, capitalized terms used and not
immediately defined herein shall have the meanings ascribed to them at a later
point in this Term Sheet, the current Master Lease between Holdings and Uniti,
or the agreement to which this Term Sheet is attached. 2 For avoidance of doubt,
Year 1 means calendar year 2020 and if Windstream emerges from bankruptcy after
September 30, 2020, GCI expenditures incurred by Windstream prior to emergence
will be reimbursed by Uniti within 12 months post emergence, starting in the
month following the date of emergence and in equal monthly installments in
accordance with the payment terms herein. If Windstream emerges prior to
September 30, 2020, Uniti shall reimburse all GCI expenditures incurred by
Windstream prior to emergence at emergence. 3 The Parties acknowledge and agree
that expenditures incurred before the Effective Date in connection with CLEC to
CLEC fiber replacements are eligible for reimbursement as GCIs, subject to the
$70 million aggregate limit set forth herein



--------------------------------------------------------------------------------



 
[amendmentno2topsa163.jpg]
o The Annualized Capitalization Rate for any given Funded Amount will be 8.0%
payable beginning one year following the In Service Date of such Funded Amount o
For any given Funded Amount, the Annualized Capitalization Rate will be 100.5%
of the Annualized Capitalization Rate for such Funded Amount as of the same
month during the preceding year4  GCI commitments will be subject to GCI Review
Standards and Windstream maintaining ongoing lease compliance  For GCI fiber
deployments in CLEC territories that have previously been identified to Uniti in
Windstream’s GCI forecast only, Uniti will have the option to require that such
deployment be engaged in jointly, with both Windstream and Uniti deploying the
new fiber. In these instances, Uniti agrees to fund 50% of the total cost to
deploy the CLEC fiber, with any strands in excess of the original count
contemplated by Windstream to be owned and operated by Uniti. An initial payment
will be made by Uniti at the beginning of the construction project based on
costs agreed upon by the Parties and Uniti will bear 50% of the total cost of
any overage therefrom, which will be paid by Uniti upon completion of the
project. For the remaining 50% of costs related to these GCI fiber deployments,
such costs and expenditures will be included in the GCI program described above.
The Parties agree that any fiber strands paid for by Uniti, and owned and
operated by Uniti, will be excluded from the Renewal Rent. Equipment  During
the GCI funding period (including January – April 2030), and in lieu of GCI Loan
Program commitments, Uniti will provide up to $125 million in the aggregate in
the form of loans for equipment purchases by Windstream that Windstream
demonstrates in reasonable detail is related to network upgrades or customer
premises equipment to be used in connection with the operation of assets subject
to either Lease; provided that, and subject to footnote 2, Uniti’s total funding
commitment in any calendar year for both GCIs and equipment loans will not
exceed $250 million and the equipment loan commitment will not exceed $25
million in any single year  Uniti will have a first lien on the equipment
purchased via this program and financing documents will contain other customary
terms and other conditions  Interest shall accrue at 8%  Windstream will repay
the amounts outstanding on equipment loans without incurring any early
prepayment penalties and otherwise on customary terms and conditions for similar
financing transactions; provided that the Parties agree to use commercially
reasonable efforts to enter into terms that provide for repayment of the
equipment loans at a date that is the earlier of: (i) the expiration or earlier
termination of the ILEC Lease or the CLEC Lease, as applicable; (ii) the later
of (a) extinguishment of the useful life of the assets or (b) the retirement of
such assets from in-service; or (iii) April 30, 2030  All equipment loans will
be cross-defaulted with the ILEC Lease and/or the CLEC Lease, 4 For the
avoidance of doubt, the Annualized Capitalization Rate for any given Funded
Amount will be: 8.0000%, 8.0400%, 8.0802%, 8.1206%, 8.1612%, 8.2020%, 8.2430%,
8.2842%, 8.3257%, and 8.3673% for months 1-12, 13-24, 25-36, 37-48, 49-60,
61-72, 73-84, 85- 96, 97-108, and 109-120, respectively, following the In
Service Date of such Funded Amount, but in no event will any GCI Rent accrue
beyond April 30, 2030. 2



--------------------------------------------------------------------------------



 
[amendmentno2topsa164.jpg]
as applicable, so long as Windstream is the tenant under the ILEC Lease and/or
the CLEC Lease GCI Payment  On the 15th calendar day of each month, Windstream
will provide Uniti a GCI report for Terms the ILEC and CLEC Leases for the prior
month and the amount of reimbursement Windstream seeks (“Requested Funding
Amount”). For purposes of clarification, GCI funding shall be a reimbursement of
actual costs incurred by Windstream  Within 30 days after Windstream submits
the Requested Funding Amount and the required supporting documentation5 to
Uniti, Uniti will pay to Windstream the Requested Funding Amount for the prior
month  The Annualized Capitalization Rate will be payable by Windstream to
Uniti on the 5th Business Day of each month following the first anniversary In
Service Date for such Funded Amount  Title to any assets funded pursuant to the
Uniti GCI commitment will be owned by Uniti upon such funding Asset Purchase 
Uniti shall consummate a sale of common stock yielding proceeds at least equal
to, and Terms Uniti shall pay to the subsidiary or subsidiaries of Windstream
designated by the mutual agreement of the Debtors, the Required Consenting First
Lien Creditors, and the Requisite Backstop Parties (as defined in the Backstop
Commitment Agreement) $244,549,865.10 in cash (the “Purchase Amount”), which
shall be funded through and conditioned upon the closing of a purchase of Uniti
common stock yielding net cash proceeds to Uniti equal to or in excess of such
amount (the “Uniti Stock Sale”)  Uniti will acquire the following: o Windstream
dark fiber IRU contracts currently generating an estimated $21 million of
EBITDA; and reversion of rights to 1.8 million Uniti-owned Windstream-leased
(“UOWL”) fiber strand miles . 1.8 million UOWL fiber strand miles consists of
1.4 million unutilized fiber strand miles and 0.4 million fiber strand miles
associated with dark fiber IRU contracts transferred from Windstream to Uniti o
Uniti will pay to Windstream operating & maintenance (“O&M”) equal to $350 per
route mile on any additional route miles sold above and beyond the route miles
currently utilized by dark fiber IRU contracts o Uniti will report new sales,
including fiber strand metrics, on a monthly basis to Windstream by the 15th day
of each month for the prior month’s results  Uniti will also acquire (the
“Fiber IRU Acquisition”): o Certain Windstream-owned assets (the “Acquired
Assets”) and certain fiber IRU contracts currently generating $8 million of
annual EBITDA at a purchase price of $40 million in cash paid up front at the
Effective Date to the subsidiary or subsidiaries of Windstream designated by the
mutual agreement of the Debtors, the Required Consenting First Lien Creditors,
and the Requisite Backstop Parties 5 Forms of supporting documentation to be
agreed in connection with definitive documentation. 3



--------------------------------------------------------------------------------



 
[amendmentno2topsa165.jpg]
o The Acquired Assets consist of 0.4 million Windstream-owned fiber strand miles
covering 4,100 route miles, subject to a grant of an IRU to Windstream described
below on currently utilized Windstream strands and incremental retained strands:
. Consists of 0.3 million unutilized fiber strand miles and 0.1 million fiber
strand miles associated with dark fiber IRU contracts . Uniti to pay Windstream
O&M equal to $350 per route mile on any route miles sold after the Effective
Date, provided that Uniti will not pay O&M associated with the dark fiber IRU
contracts transferred to Uniti . Uniti will report new sales, including fiber
strand metrics, monthly to Windstream by the 15th day of each month for the
prior month’s results  In connection with the foregoing acquisitions by Uniti:
o Windstream will retain 12 fiber strands beyond what Windstream is utilizing
today; provided, that if there are less than 24 unused fiber strands in a
particular segment, Windstream and Uniti will split such fiber strands in
accordance with Schedule A o The Renewal Rent during each Renewal Period will
exclude the 1.4 million fiber strand miles and the 0.4 million fiber strand
miles associated with UOWL dark fiber IRU contracts o In the event that the
Fiber IRU Acquisition is consummated, for the Acquired Assets only, Uniti will
grant Windstream a 20-year, zero cost, IRU for the strands currently utilized
plus incremental retained strands Cash Transfer  Uniti will pay to the
subsidiary or subsidiaries of Windstream designated by the mutual agreement of
the Debtors, the Required Consenting First Lien Creditors, and the Requisite
Backstop Parties $490,109,111 in 20 equal consecutive quarterly installments
beginning on the 5th business day of the first month following the Effective
Date (the “Cash Payments”)  At Uniti’s option, any of the Cash Payments falling
due on or after one year following the Effective Date may be prepaid.
Prepayments will be discounted at a 9% rate consistent with Schedule B 4



--------------------------------------------------------------------------------



 
[amendmentno2topsa166.jpg]
Non-Financial Terms Parties  Windstream Holdings, Inc. (“Holdings”), Windstream
Services, LLC (“Services”), the direct and indirect subsidiaries of Services,
and their successors, assigns, transferees, and subtenants, as applicable
(collectively, “Windstream”), and/or one or more entities formed to acquire all
or a portion of the assets of any of the foregoing as tenants, subject to any
regulatory limitations  Landlord(s) same as current Master Lease Effective Date
 Promptly upon entry of an order approving the agreements described herein (the
“Agreement”) and the satisfaction of all “true lease” and REIT compliance (the
“Effective Date”), but in no event later than Windstream’s emergence from
Chapter 11 Master Lease  Current Master Lease to be bifurcated into
structurally similar but independent Structure/ agreements governing the ILEC
Facilities and the CLEC Facilities (the “ILEC Lease” Terms and the “CLEC Lease,”
respectively, and, together the “Leases,” and, each individually, a “Lease”) o
Certain CLEC copper assets will be included in the ILEC Lease6 o Leases shall
not contain any change of control7 restrictions (other than as provided herein)
o Cross-default or cross-acceleration provisions relating to Windstream’s
indebtedness will fall away upon assignment, transfer, or change of control 
All assignment, transfer, change of control, and similar provisions in the
current Master Lease shall be amended and restated in each ILEC and CLEC Lease
to provide that Windstream will be permitted to assign, sell, or otherwise
transfer (whether in a standalone transaction, in connection with a sale of
assets or equity interests, or otherwise) any of its interests in any or both of
the ILEC Lease or the CLEC Lease to any entity (or any direct or indirect
subsidiary or subsidiaries of such entity) that, at the time of notification of
such assignment, sale, or transfer, (a) if such entity has a corporate family
rating, has a corporate family rating of not less than the rating required such
that the Incurrence Leverage Covenant and Maintenance Leverage Covenant do not
apply to Windstream hereunder, or if such entity does not have a corporate
family rating, has a total leverage ratio in compliance with the Incurrence
Leverage Covenant, (b) has a net worth (exclusive of the Leased Property under
such transferred Lease(s)), as calculated in accordance with GAAP, on a pro
forma basis, of no less than $600 million, or (c) has an equity market
capitalization, on a pro forma basis, of no less than $300 million (the “Amended
Transfer Restrictions”); provided that any transfer, sale or conveyance must
also satisfy REIT requirements and receive regulatory approvals, if any  The
ILEC Lease and CLEC Lease to be cross-defaulted and cross-guaranteed so long as
the tenants under both Leases are affiliates of Windstream, which provisions
shall automatically terminate upon any sale, conveyance, or other transfer in
accordance with the Amended Transfer Restrictions; provided that if both Leases
are transferred to the same assignee(s), the Leases will be cross-defaulted and
cross-guaranteed 6 Representing approximately $29 million of allocated annual
payments under the current Master Lease per current data. 7 For purposes of this
Term Sheet, the term “change of control” shall include the “Change In Control”
provisions under the current Master Lease. 5



--------------------------------------------------------------------------------



 
[amendmentno2topsa167.jpg]
 Aggregate rent of ILEC Lease and CLEC Lease to be equivalent to the rent
payments under the current Master Lease through the initial term as set forth on
Schedule C, it being understood that the Parties will negotiate in good faith
such modifications to Schedule C as may be necessary in order to permit the True
Lease Opinions to be given as described in “Tax Matters” below  Windstream may
request that Uniti (such request not to be unreasonably withheld) sell non-core
assets in ILEC territories, subject to an annual cap of $10 million on proceeds,
a portion of which will be remitted to Windstream in consideration of its
leasehold interest in the sold assets and rent under the ILEC Lease not being
reduced; provided that the portion remitted to Windstream will be calculated as
the net present value of the remaining rent in the initial term of the ILEC
Lease for the asset sold, with said rent calculated by multiplying a total
capitalization rate of 8.7% by the sale price for the asset; the Parties will
agree on a rate if the ILEC Lease is renewed, if necessary  Windstream or any
successor, assign, or subtenant will be permitted to sell Fiber IRUs or lease
dark fiber services in ILEC and CLEC territories with term dates that extend
beyond the then current term of the Lease, subject to (i) an annual cap on all
such sales or leases of $10 million in gross proceeds or revenue (no more than
$5 million of which may be in CLEC territories), (ii) the requirement that any
Windstream successor, assign, or subtenant, reimburse Uniti at termination of
the ILEC Lease or CLEC Lease the proportionate amount of IRU proceeds received
relative to remaining term of the IRU at lease termination, and (iii) the
requirement that such IRU or sublease does not result in a deemed sale of the
assets underlying such IRU or sublease for U.S. federal income tax purposes;
provided, that Windstream shall be permitted to enter into Fiber IRUs under the
ILEC Lease in excess of the annual caps specified in the immediately preceding
clause (i) and, for such IRUs, the current subletting provisions of the Master
Lease shall apply and, further, Windstream agrees to remit to Uniti the
proportionate amount of the proceeds relative to the remaining terms of the ILEC
Lease and the agreement within 30 days of receipt of the proceeds by Windstream
 Requirement to maintain Leased Property and Tenant’s Property under Section
9.1 of current Master Lease will be terminated for (i) any asset Tenant has
retired and replaced with a TCI Replacement; and (ii) all other retired assets
with an aggregate valuation not to exceed $15 million per year or as otherwise
consented to by Uniti; provided that, at Landlord’s written request, Tenant
shall continue to maintain any such asset at Landlord’s sole cost and expense;
provided, further, that Tenant shall be responsible for any liability resulting
from the failure to maintain such retired copper asset; and provided, further,
that all regulatory obligations have been satisfied by Tenant  Uniti will be
prohibited from competing in Windstream ILEC territories (for purposes of
clarification, selling dark fiber or lit transport and building long haul routes
with no laterals or extensions in a Windstream ILEC territory shall not be
deemed competitive, but selling services originating or terminating traffic in
said territories shall be deemed competitive), and, for avoidance of doubt,
“Uniti” refers to Landlord and its affiliates, including Uniti Group Inc., and
all existing, acquired, or newly-formed direct or indirect subsidiaries of Uniti
Group Inc., any entities in common control with any such entity, and their
respective successors and assigns, during the initial Term and all renewal terms
of the ILEC Lease  Uniti and its affiliates shall cease pursuing franchises in
Windstream’s ILEC territories, 6



--------------------------------------------------------------------------------



 
[amendmentno2topsa168.jpg]
and shall include a schedule of all franchises currently held by Uniti and its
affiliates in Windstream’s ILEC territories Windstream Exit Financing as of
Emergence Financial As of the date of emergence, on a pro forma basis giving
effect to Windstream’s emergence Covenants (including the repayment, discharge,
or extinguishment of any Indebtedness8 and the incurrence of any new
Indebtedness), Windstream’s total leverage ratio9 will not exceed 3.00x. For the
avoidance of doubt, for the foregoing test, amounts payable in cash on account
of contract cures, lease cures, or administrative expenses, and/or amounts to be
paid to holders of allowed general unsecured claims after emergence, in each
case payable upon completion of the applicable claims resolution process before
the Bankruptcy Court, shall not be considered Indebtedness. Lease Financial
Covenants The ILEC Lease and the CLEC Lease will contain the following
covenants: Windstream and its subsidiaries cannot incur any Indebtedness10
(other than (a) refinancing Indebtedness in a principal amount not exceeding the
sum of (x) the principal amount of the Indebtedness refinanced, (y) the accrued
and unpaid interest on such Indebtedness refinanced and any other amounts owing
thereon, and (z) any customary costs, fees, or expenses incurred in connection
with such refinancing or (b) drawings under its third party syndicated revolving
credit facility, in an amount not to exceed $750 million (the “RCF Facility”)),
if its total leverage ratio, pro forma for the incurrence of such Indebtedness,
would exceed 3.00x (such covenant, the “Incurrence Leverage Covenant” and, such
ratio, the “Incurrence Leverage Ratio”). Failure to comply with the Incurrence
Leverage Covenant will constitute an event of default and Uniti will not be
required to comply with its GCI commitment obligations following any such breach
If at any time (a) Windstream’s total leverage ratio exceeds 3.50x (the
“Maintenance Leverage Covenant”) and (b) Windstream or any of its subsidiaries
takes any of the following actions, an event of default will have occurred and
Uniti will not be required to comply with its GCI commitment obligations
following any such breach:  incur any Indebtedness11 (other than refinancing
Indebtedness in a principal amount not exceeding the sum of (x) the principal
amount of the Indebtedness refinanced, (y) the accrued and unpaid interest on
such Indebtedness refinanced and any other amounts owing thereon, and (z) any
customary costs, fees, or expenses incurred in connection with such
refinancing); 8 For purposes of the financial covenants, except where otherwise
specified, “Indebtedness” will be defined to consist of (i) indebtedness for
borrowed money, (ii) indebtedness evidenced by notes, bonds, debentures or
similar obligations, (iii) unpaid reimbursement obligations in respect of any
drawn letter of credit and (iv) lease liability under finance leases on
Windstream’s consolidated balance sheet prepared in accordance with GAAP
(excluding right of use liabilities pursuant to GAAP in accordance with ASU No.
2018-11, Topic 842). If at any time any change in GAAP would affect the
computation of any leverage ratio or requirement contained herein, and either
Windstream or Uniti shall so request, Windstream and Uniti shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP, provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein. 9 When used in this Term Sheet, “total leverage ratio”
will be calculated as the ratio of (i) Indebtedness (net of cash and cash
equivalents to the extent that such cash and cash equivalents exceed $75 million
at such time) to (ii) LTM EBITDA (with customary adjustments). 10 To include (x)
Indebtedness as defined in footnote 8 and (y) any guarantee of indebtedness
incurred by third parties. 11 To include (x) Indebtedness as defined in footnote
8 and (y) any guarantee of indebtedness incurred by third parties. 7



--------------------------------------------------------------------------------



 
[amendmentno2topsa169.jpg]
 make any dividends on its capital stock or repurchase any stock (other than
dividends by subsidiaries of Windstream), or prepay any unsecured debt;  make
(a) any acquisitions or (b) investments, other than investments (1) in
consolidated subsidiaries existing before the applicable date of Windstream’s
non- compliance with the Maintenance Leverage Covenant and customary permitted
investments, (2) in joint ventures in existence prior to the date of the
applicable non- compliance with the Maintenance Leverage Covenant (and not
created in contemplation thereof), or (3) with the consent of Uniti (not to be
unreasonably withheld); provided that Windstream may make any acquisition if, on
a pro forma basis (including customary pro forma cash cost savings adjustments
as long as such adjustments are factually supportable, expected to be realized
within fifteen months and do not exceed, in the aggregate, 17.5% of EBITDA
(calculated before giving effect to such adjustments)), its total leverage ratio
would be lower than immediately prior to such acquisition; or  enter into any
transaction with any investor in Windstream (or any entity controlled by any
such investor) who has one or more of its representatives on the Windstream
Board of Directors, unless (i) Uniti consents to the entry into such transaction
(such consent not to be unreasonably withheld) or (ii) such transaction is (x)
in the ordinary course of business or (y) to continue or renew management,
consultancy, or advisory services pursuant to any engagement entered into before
the applicable date of Windstream’s non-compliance with the Maintenance Leverage
Covenant on the same terms as before the applicable date of such non-compliance
(it being understood that, solely with respect to clause (y), any such
agreements, whether entered into before or after the applicable date of such
non-compliance, shall be on terms consistent with those that would be obtained
at arms’-length and shall be approved by disinterested directors) If (a) any
bankruptcy event of default (which, in the event of an involuntary bankruptcy,
shall occur only upon issuance of an order for relief or on the 60th day
following commencement of the case if the case shall not have been dismissed at
such time), or (b) any payment event of default or any other event of default
under any Material Indebtedness (as defined in the Master Lease) has occurred
and, in the case of clause (b), such event of default has not been waived or
cured, such event of default shall constitute an event of default under the
Leases and Uniti will not be required to comply with its GCI commitment
obligations following any such breach Notwithstanding anything to the contrary
herein, the Leases shall provide that the Incurrence Leverage Covenant and the
Maintenance Leverage Covenant shall not apply at any time that Windstream
maintains a corporate family rating of not less than (i) “B2” (stable) by
Moody’s and (ii) either “B” (stable) by S&P or “B” (stable) by Fitch. Windstream
must provide to Uniti (i) periodic certifications with respect to the foregoing
covenants and (ii) copies of all information and certifications required to be
provided to Windstream’s lenders under the RCF Facility (both subject to
confidentiality provisions consistent with those governing the sharing of
information with lenders under such facility) Rent Offset  In the event Uniti
defaults on or otherwise fails to timely satisfy the required funding of any GCI
project, the equipment loan program, the Cash Payments, or any other payment
obligation agreed to as part of the transactions contemplated hereby and
Windstream is in compliance with the terms of the ILEC Lease and CLEC Lease,
then any amounts remaining unfunded after 30 days shall be automatically
deducted from the subsequent 8



--------------------------------------------------------------------------------



 
[amendmentno2topsa170.jpg]
rent payment or payments (as necessary) otherwise owed by Windstream (provided
that Windstream shall, to the extent not stayed or prohibited by applicable law,
provide notice to Uniti of any default or failure triggering an offset right
within the 30 days prior to the occurrence of the resulting offset)  Any GCI
for which Windstream offsets rent payments shall become assets owned by Uniti
and shall be constructed and otherwise comply with all terms and conditions of
the applicable Lease as if such GCI was funded by Uniti Transfer Rights  ILEC
Lease and CLEC Lease will permit each of Uniti and Windstream to transfer its /
Uniti respective rights and obligations under the applicable Lease (including
future GCI Securitization funding that will not exceed the “pro rata portion” –
as such phrase will be more Rights particularly defined in the Leases – of GCI
funding in connection with either Lease), and will allow Uniti to otherwise
monetize or encumber the applicable Lease, except that Uniti will not be
permitted to transfer its interest in either Lease to a Windstream Competitor 
Windstream and Uniti to cooperate regarding any contemplated (i) assignments,
transfers, or sales or (ii) securitization, participation, or other monetization
of Lease rents, and the Leases will include customary provisions to affect such
transactions Credit Rating  Windstream and Uniti will use reasonable efforts to
assist the other in its credit rating Reports / agency process, including
providing information as requested Preview Reports General  The Parties agree
to mutual releases from any and all liability related to all legal claims and
causes of action  Thresholds and other relevant provisions of the Master Lease
will be conformed to the bifurcation of the Master Lease into the ILEC Lease and
the CLEC Lease and other terms herein  The Parties agree that Uniti has no
consent rights over Windstream’s business plan, including Windstream’s network
deployment strategies, except for compliance with GCI Review Standards for GCI
funding where IRR12 is below 9%, provided that Windstream can make investments
of up to $60mm (the “Sub-Hurdle Allocation”) per year through 2029 toward
projects with an IRR below 9% without Uniti’s consent, provided, further, that
RDOF and any similar federal or state broadband subsidies are deemed subsidies
in calculating project IRR  The Parties will agree that neither they nor any of
the members of their respective management or boards of directors will directly
(or indirectly on their express instruction) make, publish or issue (or cause to
be made, published or issued) any statement or communication (whether written,
oral or otherwise) in any form of media that (i) in the case of Uniti,
disparages Windstream or members of Windstream’s management or board of
directors and (ii) in the case of Windstream, disparages Uniti or members of
Uniti’s management or board of directors  Statements or communications (whether
written, oral or otherwise) made, published or issued in any form of media in
any of the following circumstances will not be considered 12 “IRR” means
unlevered IRR as calculated using a model approved and certified annually by the
Windstream Board of Directors, a live copy of which is delivered to Uniti. 9



--------------------------------------------------------------------------------



 
[amendmentno2topsa171.jpg]
disparaging: o providing truthful and complete required legal testimony; o
responding truthfully and completely to formal requests for information; or o
making truthful and complete disclosures, so far as necessary or advisable to
enable either Party to comply with applicable law, regulation or statute in
connection with or arising out of a court, arbitral, administrative or
regulatory investigation or proceeding of competition jurisdiction Uniti agrees
to keep confidential any information provided by Windstream regarding GCI
expenditures for the following year or any projections for multi-year periods
and any information regarding compliance with financial covenants, until
Windstream publicly discloses such information in accordance with applicable
law; provided that (i) Uniti may use such information in preparing its own
projections and guidance that it shares with rating agencies, financing sources,
and the public market and (ii) Uniti may share such information with its
accountants, attorneys and other advisors who are subject to confidentiality
arrangements Tax Matters  Certain Representations and Covenants o In connection
with the entry into definitive agreements regarding the transactions
contemplated in this Term Sheet, Uniti and Windstream each will represent to the
other that, to its knowledge after reasonable diligence and consultation with
its professional advisors, it is not then aware of any fact or circumstance that
would prevent the True Lease Opinions or the REIT Opinion (each, as defined
below) from being rendered in connection with the consummation of the Agreement,
subject to enumerated conditions, assumptions, or exceptions to be resolved as
promptly as practicable after entry into a definitive agreement regarding the
transactions contemplated in this Term Sheet o Each of Uniti and Windstream
shall make available, and shall use its reasonable best efforts to cause its
professional advisors, including its counsel and its appraisers, to make
available to the other party and its professional advisors on a reasonable basis
such information, including underlying diligence materials, regarding the status
and substance of the first party’s professional advisors’ analysis of true lease
and REIT issues, including the analysis performed by the appraiser, as the other
party may reasonably request; provided that to the extent any relevant
information is determined by Uniti in its sole discretion to be commercially
sensitive, advisors to Uniti and Windstream shall determine whether such
materials should be shared on an “advisors only” basis; provided, further, that
Uniti will not be required to share materials subject to attorney- client
privilege or a confidentiality obligation owed to a third party  True Lease
Opinion o As a condition precedent to the effectiveness (but not the approval)
of the Agreement, either: . Uniti must receive an opinion to the effect that
each of the CLEC Lease and the ILEC Lease “should” be a “true lease” for U.S.
federal income tax purposes from a nationally recognized accounting or law firm
of 10



--------------------------------------------------------------------------------



 
[amendmentno2topsa172.jpg]
Uniti’s choice (the “True Lease Opinions” and such accounting or law firm the
“Uniti Tax Advisor”); or . If the Uniti Tax Advisor determine that it cannot
deliver the True Lease Opinions, and Windstream, after consultation with its
advisors, believes that the True Lease Opinions should be able to be delivered,
the issue shall be submitted for consideration by a nationally recognized law
firm or accounting firm that is mutually acceptable to both Uniti and Windstream
(the “Alternative Tax Advisor”) and, if such Alternative Tax Advisor agrees to
issue U.S. federal income tax opinions to the effect that each of the CLEC Lease
and the ILEC Lease “should” constitute a “true lease,” such opinions shall be
treated as the True Lease Opinions satisfying this condition o Uniti and
Windstream agree that each of them, and their officers and employees, will use
best efforts to cause the True Lease Opinions to be issued promptly; provided
that Uniti promptly will engage a nationally recognized accounting or valuation
firm (the “Appraiser”) to undertake valuation, appraisal and other analysis
incidental thereto in order to facilitate the issuance of the True Lease
Opinions; provided, further, that Uniti will reasonably request of the Appraiser
that the terms of the Appraiser’s engagement shall allow Windstream to rely upon
any of the Appraiser’s reports for its own analysis of the status of each of the
ILEC Lease and the CLEC Lease as a “true lease”; provided, further, that the
Appraiser’s refusal to grant or grant without conditions such reasonable request
shall not preclude Uniti from engaging such Appraiser  Uniti Go-Forward REIT
Status o As a condition precedent to the effectiveness (but not the approval) of
the Agreement, either . Uniti must receive an opinion from a
nationally-recognized accounting or law firm of its choice (the “Uniti REIT
Advisor”) to the effect that Uniti will, after the effectiveness of all of the
transactions herein, continue to meet the requirements for qualification and
taxation as a REIT for the year in which the Agreement becomes effective, and
that Uniti’s then current method of operation, including the future effect of
the transactions herein, will enable it to continue to meet the requirements for
qualification and taxation as a REIT (a “REIT Opinion”); or . If the Uniti REIT
Advisor determines that it cannot deliver the REIT Opinion, and Windstream,
after consultation with its advisors, believes that the REIT Opinion should be
able to be delivered, the issue shall be submitted for consideration by a
nationally recognized law firm that is mutually acceptable to both Uniti and
Windstream and that has agreed to act prospectively as Uniti’s advisor on REIT
qualification matters (the “Alternative REIT Advisor”) and, if such Alternative
REIT Advisor agrees to issue an opinion to the effect that Uniti will, after the
effectiveness of all of the transactions herein, continue to meet the
requirements for qualification and taxation as a REIT for the year in 11



--------------------------------------------------------------------------------



 
[amendmentno2topsa173.jpg]
which the Agreement becomes effective, and that Uniti’s then current method of
operation, including the future effect of the transactions herein, will enable
it to continue to meet the requirements for qualification and taxation as a
REIT, such opinion shall be treated as the REIT Opinion satisfying this
condition o Uniti and Windstream agree that each of them, and their officers and
employees will use best efforts to cause the REIT Opinion to be issued
Implementation  Agreement in principle between the Parties will be announced
publicly no later than March 2, 2020  Upon announcement of an agreement in
principle, all pending litigation will be stayed pending closing of the
transactions contemplated hereby, without prejudice to Windstream’s right to
resume prosecution  Windstream will file a motion no later than March 12, 2020
seeking Bankruptcy Court approval of the transactions contemplated hereby by no
later than April 6, 2020, subject to the Bankruptcy Court’s availability and
final documentation if necessary GCI Review  The Parties will establish a
committee consisting of 3 Uniti representatives and 3 Standards Windstream
representatives to review Windstream plans for GCI expenditures for the upcoming
year, with reviews occurring on mutually convenient dates in 4Q, and to include
a monthly GCI forecast and funding schedule for the upcoming year, along with a
3-year annual forecast, with focus on the states targeted for 1 GIG expansion
opportunities in the near term, and with responsible detail on how and where the
GCI expenditures will be invested and the associated returns, including return
models, target market analyses, if applicable, and types of investment (FTTN,
FTTH, long haul, towers, etc.)  The Parties shall meet quarterly for the first
3 years, then semi-annually thereafter  Windstream agrees to provide Uniti
Windstream’s actual 2020 GCI plans, consistent with the level of detail as
required above and agrees to include in such plans, or to otherwise present to
Uniti for reimbursement under this arrangement, only those expenditures it
determines in good faith meet the definition of GCI set forth herein  In
connection with GCI expenditures, Windstream also agrees to provide items (ii)
and (v) below annually and items (i), (iii), and (iv) quarterly: (i) any
certificates, licenses, new Permits or Pole Agreements or documents reasonably
requested by Uniti necessary and obtainable to confirm Windstream’s use of the
fiber and related assets associated with the GCI expenditures; (ii) an Officer’s
Certificate setting forth in reasonable detail the projected GCI expenditures
for the following year after the conclusion of the 4Q reviews and actual GCI
expenditures for each year in 1Q of the following year; (iii) any agreements
conveying title or beneficial interest to Uniti to any land, easements, or
rights of way acquired for construction projects associated with the GCI free
and clear of any Encumbrances except those approved by Uniti, and accompanied by
an ALTA survey thereof satisfactory to Uniti; 12



--------------------------------------------------------------------------------



 
[amendmentno2topsa174.jpg]
(iv) if appropriate, endorsements to any outstanding policy of title insurance
covering the assets associated with the GCI expenditures reasonably satisfactory
in form and substance to Uniti; and (v) Windstream shall deliver to Uniti “as
built” drawings of the fiber and/or related assets constructed during the year,
certified as accurate by the architect or engineer that supervised the work,
during the 4Q planning meeting  The Parties agree that GCI expenditures for
2020 are approved in light of Uniti’s review of the Altman report and Windstream
projections for 2020  Beginning 2021, annual and rollover GCI amounts will not
require Uniti approval; nonetheless the Committee will discuss proposed GCI
projects in good faith; provided that Uniti shall have the unilateral right to
object to $25 million of proposed GCI expenditures annually (without such $25
million being subject to the dispute resolution described below) that Uniti
determines in good faith do not comply with the GCI definition (a “Disputed GCI
Expenditure”) after providing the Windstream members of the Committee an
opportunity to present supporting documentation demonstrating compliance (the
“Challenge Right”); provided, further, that this provision shall not apply to
the $60 million Sub-Hurdle Allocation  In the event that the Parties disagree
as to whether any GCI investment above the $25 million of proposed GCI
expenditures that Uniti may challenge through the Challenge Right for the
applicable year is eligible for reimbursement by Uniti as a GCI (other than on
the basis that such investment does not qualify as real property), the
disagreement will be brought to Altman Vilandrie or another independent
third-party professional reasonably acceptable to both Parties (the costs of
which shall be borne solely by Uniti), which independent third-party
professional will have 10 days to make a determination with respect to such
disagreement, with such determination being final and binding on the Parties. If
such independent third-party professional determines that any proposed GCI
investment does not comply with the definition of GCI, then Windstream may
replace such project with a replacement project or projects of equal or lesser
cost. 13



--------------------------------------------------------------------------------



 
[amendmentno2topsa175.jpg]
Schedule A 14



--------------------------------------------------------------------------------



 
[amendmentno2topsa176.jpg]
Schedule B Discount Rate 9.0% PV of Payments 400,000,000 1 $ 24,505,456 2 $
24,505,456 3 $ 24,505,456 4 $ 24,505,456 5 $ 24,505,456 6 $ 24,505,456 7 $
24,505,456 8 $ 24,505,456 9 $ 24,505,456 10 $ 24,505,456 11 $ 24,505,456 12 $
24,505,456 13 $ 24,505,456 14 $ 24,505,456 15 $ 24,505,456 16 $ 24,505,456 17 $
24,505,456 18 $ 24,505,456 19 $ 24,505,456 20 $ 24,505,456 Sum of Payments $
490,109,111 15



--------------------------------------------------------------------------------



 
[amendmentno2topsa177.jpg]
Schedule C 16



--------------------------------------------------------------------------------



 
[amendmentno2topsa178.jpg]
Exhibit E-1 Provision for Transfer Agreement (First Lien Claims/Midwest Notes
Claims/Equity Interests) The undersigned (“Transferee”) hereby acknowledges that
it has read and understands the Chapter 11 Plan Support Agreement, dated as of
__________ (the “Agreement”),1 by and among Windstream Holdings, Inc. and its
affiliates and subsidiaries bound thereto, the Uniti Parties, and the Consenting
Creditors, including the transferor to the Transferee of any Company
Claims/Interests (each such transferor, a “Transferor”), and agrees to be bound
by the terms and conditions thereof to the extent the Transferor was thereby
bound, and shall be deemed a “Consenting Creditor” under the terms of the
Agreement. The Transferee specifically agrees to be bound by the terms and
conditions of the Agreement and makes all representations and warranties
contained therein as of the date of the Transfer, including the agreement to be
bound by the vote of the Transferor if such vote was cast before the
effectiveness of the Transfer discussed herein. Date Executed:
______________________________________ Name: Title: Address: E-mail address(es):
Aggregate Amounts Beneficially Owned or Managed on Account of: First Lien Loans
First Lien Notes Midwest Notes Second Lien Notes Unsecured Notes Equity
Interests 1 Capitalized terms used but not otherwise defined herein shall having
the meaning ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------



 
[amendmentno2topsa179.jpg]
Exhibit E-2 Provision for Transfer Agreement (Second Lien Claims/Unsecured Notes
Claims) The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Chapter 11 Plan Support Agreement, dated as of __________ (the
“Agreement”),1 by and among Windstream Holdings, Inc. and its affiliates and
subsidiaries bound thereto, the Uniti Parties, and the Consenting Creditors,
including the transferor to the Transferee of the Company Claims/Interests set
forth below (each such transferor, a “Transferor”), and agrees to be bound by
the terms and conditions thereof to the extent the Transferor was thereby bound
solely with respect to the Company Claims/Interests set forth below, and shall
be deemed a “Consenting Creditor” under the terms of the Agreement with respect
to such Company Claims/Interests. The Transferee specifically agrees to be bound
by the terms and conditions of the Agreement and makes all representations and
warranties contained therein as of the date of the Transfer, including the
agreement to be bound by the vote of the Transferor if such vote was cast before
the effectiveness of the Transfer discussed herein. Date Executed:
______________________________________ Name: Title: Address: E-mail address(es):
Aggregate Amounts Beneficially Owned or Managed on Account of: Second Lien Notes
Unsecured Notes 1 Capitalized terms used but not otherwise defined herein shall
having the meaning ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------



 